Exhibit 10.1

 

EXECUTION COPY

 

 

$2,700,000,000
AMENDED AND RESTATED CREDIT AGREEMENT

 

dated as of
May 1, 2013

 

AMONG

 

KINDER MORGAN ENERGY PARTNERS, L.P.,
as the Company,

 

KINDER MORGAN OPERATING L.P. “B”,
as the Subsidiary Borrower,

 

THE LENDERS PARTY HERETO,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as the Administrative Agent,

 

BANK OF AMERICA, N.A.,

 

BARCLAYS BANK PLC,

 

CITIBANK, N.A.,

 

DNB BANK ASA,

 

and

 

JPMORGAN CHASE BANK, N.A.,

as the Syndication Agents,

 

--------------------------------------------------------------------------------

 

WELLS FARGO SECURITIES, LLC,

 

BARCLAYS BANK PLC,

 

CITIGROUP GLOBAL MARKETS, INC.,

 

DNB MARKETS, INC.,

 

J.P. MORGAN SECURITIES LLC,

 

and

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as the Joint Lead Arrangers and the Joint Book Runners

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

ARTICLE I DEFINITIONS

1

 

 

SECTION 1.01 Defined Terms

1

 

 

SECTION 1.02 Classification of Loans and Borrowings

22

 

 

SECTION 1.03 Accounting Terms; Changes in GAAP

22

 

 

SECTION 1.04 Interpretation

22

 

 

ARTICLE II THE CREDITS

23

 

 

SECTION 2.01 Commitments

23

 

 

SECTION 2.02 Loans and Borrowings

23

 

 

SECTION 2.03 Requests for Borrowings

24

 

 

SECTION 2.04 Intentionally Omitted

25

 

 

SECTION 2.05 Swingline Loans

25

 

 

SECTION 2.06 Letters of Credit

26

 

 

SECTION 2.07 Funding of Borrowings

30

 

 

SECTION 2.08 Interest Elections

31

 

 

SECTION 2.09 Termination and Reduction of Commitments

32

 

 

SECTION 2.10 Repayment of Loans; Evidence of Debt

33

 

 

SECTION 2.11 Prepayment of Loans

34

 

 

SECTION 2.12 Fees

35

 

 

SECTION 2.13 Interest

36

 

 

SECTION 2.14 Alternate Rate of Interest

36

 

 

SECTION 2.15 Increased Costs

37

 

 

SECTION 2.16 Break Funding Payments

38

 

 

SECTION 2.17 Taxes

38

 

 

SECTION 2.18 Payments Generally; Pro Rata Treatment; Sharing of Set-offs

42

 

 

SECTION 2.19 Mitigation of Obligations; Replacement of Lenders

43

 

 

SECTION 2.20 Telephonic Notices

44

 

 

SECTION 2.21 Defaulting Lenders

44

 

 

SECTION 2.22 Cash Collateral

46

 

 

ARTICLE III CONDITIONS PRECEDENT

47

 

 

SECTION 3.01 Conditions Precedent to the Initial Credit Event

47

 

 

SECTION 3.02 Conditions Precedent to All Credit Events

49

 

 

SECTION 3.03 Delivery of Documents

49

 

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES

49

 

 

SECTION 4.01 Organization and Qualification

49

 

Five Year Facility

 

i

--------------------------------------------------------------------------------


 

 

SECTION 4.02 Authorization, Validity, Etc.

49

 

 

SECTION 4.03 Governmental Consents, Etc.

50

 

 

SECTION 4.04 No Breach or Violation of Agreements or Restrictions, Etc.

50

 

 

SECTION 4.05 Properties

50

 

 

SECTION 4.06 Litigation and Environmental Matters

50

 

 

SECTION 4.07 Financial Statements

51

 

 

SECTION 4.08 Disclosure

51

 

 

SECTION 4.09 Investment Company Act

51

 

 

SECTION 4.10 ERISA

51

 

 

SECTION 4.11 Tax Returns and Payments

52

 

 

SECTION 4.12 Compliance with Laws and Agreements

52

 

 

SECTION 4.13 Purpose of Loans

52

 

 

SECTION 4.14 Foreign Assets Control Regulations, etc.

52

 

 

ARTICLE V AFFIRMATIVE COVENANTS

53

 

 

SECTION 5.01 Financial Statements and Other Information

53

 

 

SECTION 5.02 Existence, Conduct of Business

55

 

 

SECTION 5.03 Payment of Obligations

55

 

 

SECTION 5.04 Maintenance of Properties; Insurance

55

 

 

SECTION 5.05 Books and Records; Inspection Rights

56

 

 

SECTION 5.06 Compliance with Laws

56

 

 

SECTION 5.07 Use of Proceeds

56

 

 

ARTICLE VI NEGATIVE COVENANTS

56

 

 

SECTION 6.01 Liens

56

 

 

SECTION 6.02 Fundamental Changes

57

 

 

SECTION 6.03 Restricted Payments

57

 

 

SECTION 6.04 Transactions with Affiliates

57

 

 

SECTION 6.05 Restrictive Agreements

58

 

 

SECTION 6.06 Ratio of Consolidated Indebtedness to Consolidated EBITDA

58

 

 

ARTICLE VII EVENTS OF DEFAULT

58

 

 

SECTION 7.01 Events of Default and Remedies

58

 

 

ARTICLE VIII THE ADMINISTRATIVE AGENT

61

 

 

SECTION 8.01 Appointment and Authority

61

 

 

SECTION 8.02 Rights as a Lender

61

 

 

SECTION 8.03 Exculpatory Provisions

61

 

 

SECTION 8.04 Reliance by Administrative Agent

62

 

 

SECTION 8.05 Delegation of Duties

62

 

ii

--------------------------------------------------------------------------------


 

 

SECTION 8.06 Resignation of Administrative Agent

63

 

 

SECTION 8.07 Non-Reliance on Administrative Agent and Other Lenders

64

 

 

SECTION 8.08 INDEMNIFICATION

64

 

 

SECTION 8.09 Trust Indenture Act

64

 

 

SECTION 8.10 Resignation of an Issuing Bank

65

 

 

SECTION 8.11 No Reliance on Agents or other Lenders

65

 

 

SECTION 8.12 Duties of Syndication Agents, Joint Lead Arrangements and Joint
Bookrunners

65

 

 

ARTICLE IX GUARANTY

65

 

 

SECTION 9.01 Guaranty

65

 

 

SECTION 9.02 Continuing Guaranty

66

 

 

SECTION 9.03 Effect of Debtor Relief Laws

68

 

 

SECTION 9.04 Waiver

68

 

 

SECTION 9.05 Full Force and Effect

69

 

 

ARTICLE X MISCELLANEOUS

69

 

 

SECTION 10.01 Notices, Etc.

69

 

 

SECTION 10.02 Waivers; Amendments

71

 

 

SECTION 10.03 Payment of Expenses, Indemnities, etc.

72

 

 

SECTION 10.04 Successors and Assigns Generally

74

 

 

SECTION 10.05 Assignments by Lenders

75

 

 

SECTION 10.06 Survival; Reinstatement

78

 

 

SECTION 10.07 Counterparts; Integration; Effectiveness; Electronic Execution

78

 

 

SECTION 10.08 Severability

79

 

 

SECTION 10.09 Right of Setoff

79

 

 

SECTION 10.10 Governing Law; Jurisdiction; Consent to Service of Process

79

 

 

SECTION 10.11 WAIVER OF JURY TRIAL

80

 

 

SECTION 10.12 Confidentiality

81

 

 

SECTION 10.13 Interest Rate Limitation

81

 

 

SECTION 10.14 EXCULPATION PROVISIONS

82

 

 

SECTION 10.15 U.S. Patriot Act

82

 

 

SECTION 10.16 No Advisory or Fiduciary Responsibility

82

 

 

SECTION 10.17 Liability of Delegate

83

 

iii

--------------------------------------------------------------------------------


 

SCHEDULES:

 

 

 

 

 

Schedule 1.01

 

Commitments

Schedule 6.05

 

Existing Restrictions

 

 

 

EXHIBITS:

 

 

 

 

 

Exhibit 1.01-A

 

Form of Assignment and Acceptance

Exhibit 1.01-B

 

Other Existing Letters of Credit

Exhibit 1.01-C

 

Form of Committed Note

Exhibit 1.01-D

 

Form of Swingline Note

Exhibit 2.03

 

Form of Borrowing Request

Exhibit 2.06

 

Form of Letter of Credit Request

Exhibit 2.07

 

Form of Notice of Account Designation

Exhibit 2.08

 

Form of Interest Election Request

Exhibit 2.11

 

Form of Notice of Prepayment

Exhibit 2.17-A

 

Form of U.S. Tax Compliance Certificate

Exhibit 2.17-B

 

Form of U.S. Tax Compliance Certificate

Exhibit 2.17-C

 

Form of U.S. Tax Compliance Certificate

Exhibit 2.17-D

 

Form of U.S. Tax Compliance Certificate

Exhibit 5.01

 

Form of Compliance Certificate

 

iv

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED

 

CREDIT AGREEMENT

 

THIS AMENDED AND RESTATED CREDIT AGREEMENT, dated as of May 1, 2013 (this
“Agreement”) is among:

 

(a)           Kinder Morgan Energy Partners, L.P., a Delaware limited
partnership (the “Company”);

 

(b)           Kinder Morgan Operating L.P. “B”, a Delaware limited partnership
(the “Subsidiary Borrower”);

 

(c)           the banks and other financial institutions listed on the signature
pages hereof under the caption “Lenders” (the “Lenders” and together with each
other Person that becomes a Lender pursuant to Section 2.01(b) or Section 10.05,
collectively, the “Lenders”);

 

(d)           Wells Fargo Bank, National Association, a national banking
association, individually as a Lender and as the administrative agent for the
Lenders (in such latter capacity together with any other Person that becomes
Administrative Agent pursuant to Section 8.08, the “Administrative Agent”); and

 

(e)           Bank of America, N.A., Barclays Bank PLC, Citibank, N.A., DNB Bank
ASA, and JPMorgan Chase Bank, N.A.,  as the Syndication Agents (the “Syndication
Agents”).

 

PRELIMINARY STATEMENTS

 

The Company and the Subsidiary Borrower entered into that certain Credit
Agreement dated as of June 23, 2010 with the lenders party thereto, Wells Fargo
Bank, National Association (“Wells Fargo”), as the administrative agent, an
issuing bank and the swingline bank, and the other agents named therein, as
amended by the First Amendment to Credit Agreement dated as of July 11, 2011 (as
so amended, “Existing Credit Agreement”).

 

The Company and the Subsidiary Borrower have requested, and the lenders and the
Administrative Agent have agreed, that the Existing Credit Agreement be amended
and restated in its entirety.

 

NOW, THEREFORE, the parties hereto agree as follows:

 

ARTICLE I
DEFINITIONS

 

SECTION 1.01 Defined Terms.  As used in this Agreement, the following terms have
the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, bear interest at a rate determined
by reference to the Alternate Base Rate.

 

“Administrative Agent” has the meaning specified in the introduction to this
Agreement.

 

1

--------------------------------------------------------------------------------


 

“Administrative Questionnaire” means an Administrative Questionnaire in the form
supplied by the Administrative Agent.

 

“Affiliate” of any Person shall mean (i) any Person directly or indirectly
controlled by, controlling or under common control with such first Person,
(ii) any director or officer of such first Person or of any Person referred to
in clause (i) above and (iii) if any Person in clause (i) above is an
individual, any member of the immediate family (including parents, siblings,
spouse and children) of such individual and any trust whose principal
beneficiary is such individual or one or more members of such immediate family
and any Person who is controlled by any such member or trust.  For purposes of
this definition, any Person that owns directly or indirectly 25% or more of the
securities having ordinary voting power for the election of directors or other
governing body of a corporation or 25% or more of the partnership or other
ownership interests of any other Person (other than as a limited partner of such
other Person) will be deemed to “control” (including, with its correlative
meanings, “controlled by” and “under common control with”) such corporation or
other Person.

 

“Agreement” has the meaning specified in the introduction to this Agreement
(subject, however, to Section 1.04(v) hereof).

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Federal Funds Effective Rate in effect on such day plus ½ of 1%,
(b) the Prime Rate in effect for such day, and (c) the LIBOR Rate for a
Eurodollar Loan with a one month Interest Period that begins on such day (and if
such day is not a Business Day, the immediately preceding Business Day) plus
1%.  Any change in the Alternate Base Rate due to a change in the Prime Rate,
the Federal Funds Effective Rate or the LIBOR Rate shall be effective from the
effective date of such change in the Prime Rate or the Federal Funds Effective
Rate, respectively.

 

“Applicable Margin” means, as to any ABR Borrowing or any LIBOR Borrowing, as
the case may be, at any time and from time to time, a percentage per annum equal
to the applicable percentage set forth below for the corresponding Performance
Level set forth below:

 

Performance
Level

 

LIBOR Borrowings
Applicable
Margin Percentage

 

ABR Borrowings
Applicable
Margin Percentage

 

I

 

1.000

%

0.000

%

II

 

1.100

%

0.100

%

III

 

1.175

%

0.1750

%

IV

 

1.375

%

0.375

%

V

 

1.450

%

0.450

%

 

The Applicable Margin shall be determined by reference to the Performance Level
in effect from time to time, and any change in the Applicable Margin shall be
effective from the effective date of the change in the applicable Performance
Level giving rise thereto.

 

“Applicable Percentage” means, with respect to any Lender, the percentage of the
Total Commitment represented by such Lender’s Commitment.  If the Total
Commitment has terminated or

 

2

--------------------------------------------------------------------------------


 

expired, the Applicable Percentages shall be determined based upon the Total
Commitment most recently in effect, giving effect to any assignments and to any
Lender’s status as a Defaulting Lender at the time of determination.

 

“Application” has the meaning specified in Section 2.06(c).

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.05), and accepted by the Administrative Agent, in the form of
Exhibit 1.01-A or any other form approved by the Administrative Agent.

 

“Available Cash” has the meaning specified in the Third Amended and Restated
Agreement of Limited Partnership of the Company dated as of May 18, 2001.

 

“Availability Period” means the period from the Effective Date, to the earlier
of the Maturity Date and the date of termination of the Total Commitment.

 

“Bankruptcy Code” has the meaning specified in Section 9.01(a).

 

“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Board of Directors” means, with respect to any Person, the Board of Directors
of such Person or any committee of the Board of Directors of such Person duly
authorized to act on behalf of the Board of Directors of such Person.

 

“Bonds” means the Port Facility Refunding Revenue Bonds (Enron Transportation
Services, L.P. Project) Series 1994 in the original aggregate principal amount
of $23,700,000, as issued by the Jackson-Union Regional Port District.

 

“Borrowers” means, collectively, the Company and the Subsidiary Borrower and
“Borrower” means either one of them.

 

“Borrowing” means (a) a borrowing comprised of Committed Loans of the same Type,
made, converted or continued on the same date and, in the case of Eurodollar
Loans, as to which a single Interest Period is in effect or (b) a Swingline
Loan.

 

“Borrowing Date” means the Business Day upon which any Letter of Credit is to be
issued or any Loan is to be made available to the Company.

 

“Borrowing Request” has the meaning specified in Section 2.03.

 

3

--------------------------------------------------------------------------------


 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Houston, Texas, New York, New York, or Charlotte,
North Carolina, are authorized or required by law to remain closed; provided
that, when used in connection with a rate of interest determined by reference to
LIBOR (other than the LIM Rate), the term “Business Day” shall also exclude any
day on which banks are not open for dealings in dollar deposits in the London
interbank market.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

“Capital Stock” means, with respect to any Person, any and all shares,
interests, rights to purchase, warrants, options, participations or other
equivalents (however designated) of such Person’s equity, including (a) all
common stock and preferred stock, any limited or general partnership interest
and any limited liability company member interest, (b) beneficial interests in
trusts, and (c) any other interest or participation that confers upon a Person
the right to receive a share of the profits and losses of, or distribution of
assets of, the issuing Person.

 

“Cash Collateralize” means, solely for purposes of Sections 2.21 and 2.22, to
pledge and deposit with or deliver to the Administrative Agent, for the benefit
of one or more of the Issuing Banks or Lenders, as collateral for their
respective LC Exposure, cash or deposit account balances or, if the
Administrative Agent and each applicable Issuing Bank shall agree in their sole
discretion, other credit support, in each case pursuant to documentation in form
and substance satisfactory to the Administrative Agent and each applicable
Issuing Bank.  “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.

 

“Change in Control” means any of (a) the acquisition through beneficial
ownership or otherwise after the date hereof by any person (as such term is used
in section 13(d) and section 14(d)(2) of the Exchange Act as in effect on the
date hereof) or related persons constituting a group (as such term is used in
Rule 13d-5 under the Exchange Act as in effect on the date hereof), excluding
the Permitted Holders, of 30% of the Voting Stock of the General Partner or
(b) individuals who, at the beginning of any period of twelve consecutive
months, constitute the Delegate’s Board of Directors cease for any reason (other
than death or disability) to constitute a majority of the Delegate’s Board of
Directors then in office.

 

“Change in Control Event” means the execution of any definitive agreement which,
when fully performed by the parties thereto, would result in a Change in
Control.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel Ill, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

4

--------------------------------------------------------------------------------


 

“Charges” has the meaning specified in Section 10.13.

 

“Citi” means Citibank Global Markets Inc., Citibank, N.A., Citicorp USA, Inc.,
Citicorp North America Inc., and any of their affiliates.

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Committed Loans or Swingline
Loans.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Commercial Operation Date” means the date on which a Material Project is
substantially complete and commercially operable.

 

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Committed Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Credit Exposure hereunder, as such commitment
may be (a) reduced from time to time pursuant to Section 2.09, (b) reduced in
its entirety pursuant to Section 2.21, (c) increased pursuant to Section 2.01 or
(d) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 10.05.  The initial amount of each Lender’s
Commitment is set forth on Schedule 1.01, or in the Register maintained by the
Administrative Agent pursuant to Section 10.05.

 

“Committed Letter of Credit” has the meaning specified in Section 2.06(b).

 

“Committed Loan” means a Loan made pursuant to Section 2.03.

 

“Committed Note” means a promissory note of the Company payable to the order of
each Lender, in substantially the form of Exhibit 1.01-C, together with all
modifications, extensions, renewals and rearrangements thereof.

 

“Communications” has the meaning specified in Section 10.01.

 

“Company” has the meaning specified in the introduction to this Agreement.

 

“Company Debt Rating” means, with respect to the Company as of any date of
determination, the rating that has been most recently announced by each of S&P
or Moody’s for any non-credit enhanced, unsecured long-term senior debt issued
or to be issued by the Company.  For purposes of the foregoing:

 

(a)           if, at any time, neither S&P nor Moody’s shall have in effect a
Company Debt Rating, the Applicable Margin or the Facility Fee Rate, as the case
may be, shall be set in accordance with Performance Level V under the definition
of “Applicable Margin” or “Facility Fee Rate”, as the case may be;

 

(b)           if the ratings established by S&P and Moody’s shall fall within
different Performance Levels, the Applicable Margin or the Facility Fee Rate, as
the case may be, shall be based upon the higher rating; provided, however, that,
if the lower of such ratings is two or more Performance Levels below the higher
of such ratings, the Applicable Margin or the Facility Fee Rate, as the case may
be, shall be based upon the rating that is one Performance Level lower than the
higher rating;

 

5

--------------------------------------------------------------------------------


 

(c)           if any rating established by S&P or Moody’s shall be changed, such
change shall be effective as of the date on which such change is announced
publicly by the rating agency making such change; and

 

(d)           if S&P or Moody’s shall change the basis on which ratings are
established by it, each reference to the Company Debt Rating announced by S&P or
Moody’s shall refer to the then equivalent rating by S&P or Moody’s, as the case
may be.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated Assets” means, at the date of any determination thereof, the total
assets of the Company and the Subsidiaries as set forth on a consolidated
balance sheet of the Company and the Subsidiaries for their most recently
completed fiscal quarter, prepared in accordance with GAAP.

 

“Consolidated EBITDA” means, for any period, EBITDA of the Company and the
Subsidiaries for such period determined on a consolidated basis in accordance
with GAAP.

 

“Consolidated Indebtedness” means, at the date of any determination
thereof, Indebtedness of the Company and the Subsidiaries determined on a
consolidated basis in accordance with GAAP.

 

“Consolidated Interest Expense” means, for any period, the Interest Expense of
the Company and the Subsidiaries for such period determined on a consolidated
basis in accordance with GAAP.

 

“Consolidated Net Tangible Assets” means, at the date of any determination
thereof, Consolidated Assets after deducting therefrom: (a) all current
liabilities, excluding (i) any current liabilities that by their terms are
extendable or renewable at the option of the obligor thereon to a time more than
12 months after the time as of which the amount thereof is being computed; and
(ii) current maturities of long-term debt; and (b) the value, net of any
applicable reserves and accumulated amortization, of all goodwill, trade names,
trademarks, patents and other like intangible assets, all as set forth, or on a
pro forma basis would be set forth, on a consolidated balance sheet of the
Company and the Subsidiaries for their most recently completed fiscal quarter,
prepared in accordance with GAAP.

 

“Credit Event” means the making of any Loan or the issuance or the extension of
any Letter of Credit.

 

“Credit Exposure” means, with respect to any Lender at any time, the sum of the
outstanding principal amount of such Lender’s Committed Loans and its LC
Exposure and Swingline Exposure at such time.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.

 

“Default” means any event or condition which upon notice, lapse of time or both
would, unless cured or waived, become an Event of Default.

 

6

--------------------------------------------------------------------------------


 

“Defaulting Lender” means, subject to Section 2.21(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within three Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Company in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any Issuing Bank, any
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two Business Days of the date when due, (b) has notified
the Company, the Administrative Agent or any Issuing Bank or Swingline Lender in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Company, to confirm in
writing to the Administrative Agent and the Company that it will comply with its
prospective funding obligations hereunder (provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Company), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that, for the avoidance of  doubt, a Lender shall not be a Defaulting Lender
solely by virtue of (i) the ownership or acquisition of any equity interest in
that Lender or any direct or indirect parent company thereof by a Governmental
Authority, or (ii), in the case of a solvent Person, the precautionary
appointment of an administrator, guardian, custodian or other similar official
by a Governmental Authority under or based on the law of the country where such
Person is subject to home jurisdiction supervision if applicable law requires
that such appointment not be publicly disclosed, in each of such cases, so long
as such ownership interest or such appointment does not result in or provide
such Lender with immunity from the jurisdiction of courts within the United
States or from the enforcement of judgments or writs of attachment on its assets
or permit such Lender (or such Governmental Authority) to reject, repudiate,
disavow or disaffirm any contracts or agreements made with such Lender.  Any
determination by the Administrative Agent that a Lender is a Defaulting Lender
under any one or more of clauses (a) through (d) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.21(b)) upon delivery of written notice
of such determination to the Company, each Issuing Bank, each Swingline Lender
and each Lender.

 

“Delegate” means Kinder Morgan Management, LLC, a Delaware limited liability
company.

 

“dollars” or “$” refers to lawful money of the United States of America.

 

“EBITDA” means, with respect to any Person for any period (without duplication),
the Net Income of such Person, increased (a) (to the extent deducted in
determining Net Income for such period) by the sum of (i) all income taxes
(including state franchise taxes based upon income) of such Person paid or
accrued according to GAAP for such period; (ii) Consolidated Interest Expense of
such Person for such period, (iii) all depreciation, depletion and amortization
(including amortization of goodwill) of such Person for such period; (iv) other
non-cash charges or losses (including asset impairments, write-downs or
write-offs), and (v) amortization, write-off or write-down of debt discount,
capitalized interest and debt issuance costs and commissions, discounts and
other fees, charges and

 

7

--------------------------------------------------------------------------------


 

expenses associated with any letters of credit or Indebtedness, including in
connection with the repurchase or repayment thereof, including any premium and
acceleration of fees or discounts and other expenses, plus (b) the amount of
cash dividends actually received during such period by such Person on a
consolidated basis from unconsolidated Subsidiaries of such Person (provided
that any such cash dividends actually received within thirty days after the last
day of any fiscal quarter attributable to operations during such prior fiscal
quarter shall be deemed to have been received during such prior fiscal quarter
and not in the fiscal quarter actually received) minus (c) each of the following
(i) all non-cash items of income or gain of such Person which were included in
determining such consolidated Net Income for such period, (ii) any cash payments
made during such period in respect of items described in clause (a)(iv) above
subsequent to the fiscal quarter in which the relevant non-cash charges or
losses were reflected as a charge in determining consolidated Net Income and
(iii) equity earnings from unconsolidated Subsidiaries, in each case determined
in accordance with GAAP.

 

“Effective Date” means the date occurring on or before June 30, 2010 on which
the conditions specified in Section 3.01 are satisfied (or waived in accordance
with Section 10.02).

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.05(a)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 10.05(a)(iii)).

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release of any Hazardous Materials into the environment, or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Group” means the Company and all members of a controlled group of
corporations and all trades or businesses (whether or not incorporated) under
common control which, together with the Company, are treated as a single
employer under Section 414 of the Code.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, bear interest at a rate
determined by reference to the LIBOR Rate.

 

“Event of Default” has the meaning specified in Section 7.01.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or

 

8

--------------------------------------------------------------------------------


 

measured by net income (however denominated), franchise Taxes, state gross
receipts Taxes and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment or becomes a party to this Agreement (other than
pursuant to an assignment request by the Company under Section 2.19(b) or
(ii) such Lender changes its lending office, except in each case to the extent
that, pursuant to Section 2.17, amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender became a party
hereto or to such Lender immediately before it changed its lending office,
(c) Taxes attributable to such Recipient’s failure to comply with
Section 2.17(g) and (d) any U.S. federal withholding Taxes imposed under FATCA.

 

“Execution Date” means the earliest date upon which all of the following shall
have occurred: counterparts of this Agreement shall have been executed by the
Borrowers and each Lender listed on the signature pages hereof and the
Administrative Agent shall have received counterparts hereof which taken
together, bear the signatures of the Borrowers and each Lender and the
Administrative Agent.

 

“Executive Summary” means the Executive Summary dated April, 2013.

 

“Existing Credit Agreement” has the meaning specified in the Preliminary
Statements.

 

“Existing Letters of Credit” means, collectively, the Subsidiary Borrower Letter
of Credit and the letters of credit issued under the Existing Credit Agreement
listed on Exhibit 1.01-B  .

 

“Facility Fee” has the meaning specified in Section 2.12(a).

 

“Facility Fee Rate” means at any time and from time to time, a percentage per
annum equal to the applicable percentage set forth below for the corresponding
Performance Level set forth below:

 

Performance
Level

 

Facility Fee Rate

 

I

 

0.125

%

II

 

0.150

%

III

 

0.200

%

IV

 

0.250

%

V

 

0.300

%

 

The Facility Fee Rate shall be determined by reference to the Performance Level
in effect from time to time and any change in the Facility Fee Rate shall be
effective from the effective date of the change in the applicable Performance
Level giving rise thereto.

 

9

--------------------------------------------------------------------------------


 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

 

“Fee Letters” has the meaning specified in Section 2.12.

 

“Foreign Lender” means any Lender that is not a U.S. Person.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any Issuing Bank, such Defaulting Lender’s Applicable Percentage of
the outstanding LC Exposure with respect to Letters of Credit issued by such
Issuing Bank other than LC Exposure as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to any
Swingline Lender, such Defaulting Lender’s Applicable Percentage of outstanding
Swingline Loans made by such Swingline Lender other than Swingline Loans as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“GAAP” means generally accepted accounting principles in the United States of
America from time to time, including as set forth in the opinions, statements
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and the Financing Accounting Standards Board.

 

“General Partner” means Kinder Morgan G.P., Inc., a Delaware corporation.

 

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra national bodies such as the European Union or
the European Central Bank).

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or

 

10

--------------------------------------------------------------------------------


 

any other financial statement condition or liquidity of the primary obligor so
as to enable the primary obligor to pay such Indebtedness or other obligation or
(d) as an account party in respect of any letter of credit or letter of guaranty
issued to support such Indebtedness or obligation; provided that the term
Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business.

 

“Guaranteed Obligations” has the meaning specified in Section 9.01.

 

“Guaranty” means the guaranty of the Company contained in Article IX.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Hedging Agreement” means a financial instrument or security which is used as a
cash flow or fair value hedge to manage the risk associated with a change in
interest rates, foreign currency exchange rates or commodity prices.

 

“Hybrid Securities” means any trust preferred securities, or deferrable interest
subordinated debt with a maturity of at least 20 years, which provides for the
optional or mandatory deferral of interest or distributions, issued by the
Company, or any business trusts, limited liability companies, limited
partnerships or similar entities (i) substantially all of the common equity,
general partner or similar interests of which are owned (either directly or
indirectly through one or more Wholly-owned Subsidiaries) at all times by the
Company or any of the Subsidiaries, (ii) that have been formed for the purpose
of issuing trust preferred securities or deferrable interest subordinated debt,
and (iii) substantially all the assets of which consist of (A) subordinated debt
of the Company or a Subsidiary, and (B) payments made from time to time on the
subordinated debt.

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments (other than surety, performance
and guaranty bonds), (c) all obligations of such Person under conditional sale
or other title retention agreements relating to property acquired by such
Person, (d) all obligations of such Person in respect of the deferred purchase
price of property or services (excluding trade accounts payable incurred in the
ordinary course of business), (e) all Indebtedness of others secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed,
(f) all Guarantees by such Person of Indebtedness of others (provided that in
the event that any Indebtedness of the Company or any Subsidiary shall be the
subject of a Guarantee by one or more Subsidiaries or by the Company, as the
case may be, the aggregate amount of the outstanding Indebtedness of the Company
and the Subsidiaries in respect thereof shall be determined by reference to the
primary Indebtedness so guaranteed, and without duplication by reason of the
existence of any such guarantee), (g) all Capital Lease Obligations of such
Person, (h) all obligations of such Person as an account party in respect of
(i) the full face amount of all letters of credit (drawn or undrawn) supporting
the exposure of such Person under Hedging Agreements and (ii) the drawn portion
of all other letters of credit and letters of guaranty, (i) all obligations,
contingent or otherwise, of such Person in respect of funded bankers’
acceptances and (j) Hybrid Securities.  The Indebtedness of any Person shall
include the Indebtedness of any other Person (including any partnership in which
such Person is a general partner) to the extent such Person is liable therefor
as a result of such Person’s ownership interest in or other relationship with
such entity, except to the extent the terms of such Indebtedness provide that
such Person is not liable therefor: provided that Indebtedness shall not include
(1) non-recourse debt, (2) performance guaranties, (3) monetary obligations or
guaranties of monetary

 

11

--------------------------------------------------------------------------------


 

obligations of Person as lessees under leases that are in accordance with GAAP,
recorded as operating leases, and (4) guarantees by such Person of obligations
of others which are not obligations described in clauses (a) through (j) of this
definition, and provided further, that where any such indebtedness or obligation
of such Person is made jointly, or jointly and severally, with any third party
or parties other than any Subsidiary of such Person, the amount thereof for the
purpose of this definition only shall be the pro rata portion thereof payable by
such Person, so long as such third party or parties have not defaulted on its or
their joint and several portions thereof and can reasonably be expected to
perform its or their obligations thereunder.  For the avoidance of doubt, except
as expressly provided in clause (h)(i) above, “Indebtedness” of a Person in
respect of such letters of credit shall include, without duplication, only the
principal amount of the unreimbursed obligations of such Person in respect of
such letters of credit that have been drawn upon by the beneficiaries to the
extent of the amount drawn, and shall include no other obligations in respect of
such letters of credit.

 

“Indemnified Parties” has the meaning specified in Section 10.03.

 

“Indemnified Taxes” means (a) Taxes other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any Obligation and (b) to
the extent not otherwise described in (a), Other Taxes.

 

“Indemnity Matters” means, with respect to any Indemnified Party, all losses,
liabilities, claims and damages (including reasonable legal fees and expenses).

 

“Interest Election Request” has the meaning specified in Section 2.08.

 

“Interest Expense” means (without duplication), with respect to any period for
any Person (a) the aggregate amount of interest, whether expensed or
capitalized, paid, accrued or scheduled to be paid during such period in respect
of the Indebtedness of such Person including (i) the interest portion of any
deferred payment obligation; (ii) the portion of any rental obligation in
respect of Capital Lease Obligations allocable to interest expenses; and
(iii) any non-cash interest payments or accruals, all determined in accordance
with GAAP, less (b) Interest Income of such Person for such period.

 

“Interest Income” means, with respect to any period for any Person, interest
actually received by such Person during such period.

 

“Interest Payment Date” means (a) with respect to any ABR Loan (including a
Swingline Loan), the last Business Day of each March, June, September and
December, and (b) with respect to any Eurodollar Loan, the last Business Day of
the Interest Period applicable to the Borrowing of which such Loan is a part
and, in the case of a Eurodollar Borrowing with an Interest Period of more than
three months’ duration, each day prior to the last day of such Interest Period
that occurs at intervals of three months’ duration after the first day of such
Interest Period.

 

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending (a) on the date that is one
week thereafter or (b) on the numerically corresponding day in the calendar
month that is one, two, three or six months thereafter, or (c) if agreed to by
all Lenders, nine or twelve months thereafter, in each case as the Company may
elect and in each case to the extent LIBOR quotations for such period are
available; provided (i) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless, in the case of any Eurodollar Borrowing, such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day, (ii) any
Interest Period that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the

 

12

--------------------------------------------------------------------------------


 

last calendar month of such Interest Period) shall end on the last Business Day
of the last calendar month of such Interest Period and (iii) no Interest Period
shall end after the Stated Maturity Date.  For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and, in
the case of a Eurodollar Borrowing, thereafter shall be the effective date of
the most recent conversion or continuation of such Borrowing.

 

“IRS” means the United States Internal Revenue Service.

 

“Issuing Banks” means Wells Fargo, Bank of America, N.A., Barclays Bank PLC,
Citi, DNB Bank ASA, and JPMorgan Chase Bank, N.A., in their capacities as
issuers of Letters of Credit hereunder, and each other Lender as the Company may
from time to time select as an Issuing Bank hereunder pursuant to Section 2.06;
provided that such Lender has agreed to be an Issuing Bank and the
Administrative Agent has consented to such selection.

 

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
applicable Borrower at such time.  The LC Exposure of any Lender at any time
shall be its Applicable Percentage of the total LC Exposure at such time.

 

“LC Sublimit” means $750,000,000.

 

“Lenders” has the meaning specified in the introduction to this Agreement. 
Unless the context otherwise requires, the term “Lenders” includes the Swingline
Lender.

 

“Letter of Credit” means any Existing Letter of Credit or any letter of credit
issued pursuant to this Agreement.

 

“Letter of Credit Commitment” means, with respect to any Issuing Bank, the
commitment of such Issuing Bank to issue Letters of Credit hereunder, expressed
as an amount representing the maximum aggregate amount of the LC Exposure with
respect to Letters of Credit issued by such Issuing Bank as such commitment may
be (a) reduced from time to time pursuant to Section 2.09 or (b) terminated
pursuant to Section 2.09.  Each Issuing Bank’s Letter of Credit Commitment is a
sublimit of such Issuing Bank’s Commitment, and not an addition thereto.  The
initial amount of each Issuing Bank’s Letter of Credit Commitment is set forth
on Schedule 1.01.

 

“Letter of Credit Request” has the meaning specified in Section 2.06.

 

“LIBOR” means with respect to any Eurodollar Borrowing for any Interest Period,
the rate appearing on Reuters Screen LIBOR01 Page (or on any successor or
substitute page) on such screen at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period, as the rate for
dollar deposits in the London interbank market with a maturity comparable to
such Interest Period.  In the event that such rate does not appear on such
page (or on any successor or substitute page on such screen or otherwise on such
screen), LIBOR shall be determined by reference to such other comparable
publicly available service for displaying interest rates for dollar deposits in
the London interbank market as may be selected by the Administrative Agent or,
in the absence of such availability, by reference to the rate at which dollar
deposits of $5,000,000 and for a maturity comparable to such Interest Period are
offered by the principal London office of the Administrative Agent in

 

13

--------------------------------------------------------------------------------


 

immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period.

 

“LIBOR Rate” shall mean, with respect to any Eurodollar Loan for any Interest
Period for such Loan, a rate per annum (rounded upwards, if necessary, to the
nearest 1/100 of 1%) determined by the Administrative Agent to be equal to the
product of (i) LIBOR for such Loan for such Interest Period multiplied by
(ii) the Reserve Requirement for such Loan for such Interest Period.  In no case
shall the LIBOR Rate be less than zero.

 

“Lien” means, with respect to any asset (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.

 

“LIM Rate” shall mean, with respect to any Swingline Loan for any day, a rate
per annum (rounded upwards, if necessary, to the nearest 1/100 of 1%) determined
by the Swingline Lender to be equal to the LIBOR Rate on such date for a
Eurodollar Loan with a term equal to one-month.

 

“Loan Documents” mean, collectively, this Agreement (including the Guaranty),
the Notes, if any, the Applications, the Fee Letters and all other instruments
and documents from time to time executed and delivered by either Borrower in
connection herewith and therewith.

 

“Loans” means advances made by the Lenders to the Company pursuant to this
Agreement.

 

“Material Adverse Effect” means, relative to any occurrence of whatever nature,
a material adverse effect on (a) the business assets, liabilities or financial
condition of the Company and the Subsidiaries taken as a whole, (b) the ability
of the Borrowers to collectively perform the Obligations or (c) the rights of
the Administrative Agent, any Issuing Bank or any Lender against a Borrower
under any material provision of this Agreement or any other Loan Document.

 

“Material Project” means the construction or expansion of a capital project of
the Company or any of the Subsidiaries, the aggregate capital cost of which
exceeds $50,000,000.

 

“Material Project EBITDA Adjustments” means, with respect to each Material
Project

 

(A)          prior to the Commercial Operation Date of a Material Project (but
including the fiscal quarter in which such Commercial Operation Date occurs) a
percentage (based on the then-current completion percentage of such Material
Project) of an amount to be approved by the Administrative Agent as the
projected Consolidated EBITDA attributable to such Material Project for the
first 12-month period following the scheduled Commercial Operation Date of such
Material Project (such amount to be determined based on customer contracts
relating to such Material Project, the creditworthiness of the other parties to
such contracts, or such tariff-based customers and projected revenues from such
contracts, tariffs capital costs and expenses, scheduled Commercial Operation
Date, oil and gas reserve and production estimates, commodity price assumptions
and other factors deemed appropriate by the Administrative Agent) which may, at
the Company’s option, be added to actual Consolidated EBITDA for the fiscal
quarter in which construction of such Material Project commences and for each
fiscal quarter thereafter until the Commercial Operation Date of such Material
Project

 

14

--------------------------------------------------------------------------------


 

(including the fiscal quarter in which such Commercial Operation Date occurs,
but without duplication of any actual Consolidated EBITDA attributable to such
Material Project following such Commercial Operation Date); provided that if the
actual Commercial Operation Date does not occur by the scheduled Commercial
Operation Date, the foregoing amount shall be reduced, for quarters ending after
the scheduled Commercial Operation Date to (but excluding) the first full
quarter after the actual Commercial Operation Date, by the following percentage
amounts depending on the period of delay (based on the actual period of delay or
then-estimated delay, whichever is longer): (i) 90 days or less, 0%, (ii) longer
than 90 days, but not more than 180 days, 25%, (iii) longer than 180 days but
not more than 270 days, 50%, and (iv) longer than 270 days, 100%; and

 

(B)          beginning with the first full fiscal quarter following the
Commercial Operation Date of a Material Project and for the two immediately
succeeding fiscal quarters, an amount to be approved by the Administrative Agent
as the projected Consolidated EBITDA attributable to such Material Project
(determined in the same manner set forth in clause (A) above) for the balance of
the four full fiscal quarter period following such Commercial Operation Date,
which may, at the Company’s option, be added to actual Consolidated EBITDA for
such fiscal quarters.

 

Notwithstanding the foregoing:

 

(i)            no such additions shall be allowed with respect to any Material
Project unless:

 

(a)           not later than 10 days (or such shorter period as reasonably
acceptable to the Administrative Agent) prior to the delivery of any certificate
required by the terms and provisions of Section 5.01(c) to the extent Material
Project EBITDA Adjustments will be made to Consolidated EBITDA in determining
compliance with Section 6.06, the Company shall have delivered to the
Administrative Agent written pro forma projections of Consolidated EBITDA
attributable to such Material Project, and

 

(b)           prior to the date the certificate required by the terms and
provisions of Section 5.01(c) is required to be delivered, the Administrative
Agent shall have approved (such approval not to be unreasonably withheld) such
projections and shall have received such other information and documentation as
the Administrative Agent may reasonably request, all in form and substance
satisfactory to the Administrative Agent, and

 

(ii)           the aggregate amount of all Material Project EBITDA Adjustments
during any period shall be limited to 20% of the total actual Consolidated
EBITDA for such period (which total actual Consolidated EBITDA shall be
determined without including any Material Project EBITDA Adjustments).

 

Any Material Project EBITDA Adjustment with respect to any Material Project of
an entity with respect to which the Company holds an equity method investment of
at least 40% shall be determined as set forth above based upon the projected
(prior to the Commercial Operation Date) and actual (on and after the Commercial
Operation Date) cash dividends projected to be received or actually received by
the Company on a consolidated basis from such entity.

 

15

--------------------------------------------------------------------------------


 

“Material Subsidiary” means any Subsidiary the value of the assets of which
exceeds 5% of Consolidated Assets as of the fiscal quarter most recently ended
for which financial statements have been delivered pursuant to
Section 5.01(a) or (b), as the case may be.

 

“Maturity Date” means the earlier of (a) the Stated Maturity Date and (b) the
acceleration of the Obligations pursuant to Section 7.01.

 

“Minimum Collateral Amount” means, solely for purposes of Section 2.21 and 2.22,
at any time, (i) with respect to Cash Collateral consisting of cash or deposit
account balances, an amount equal to 100% of the Fronting Exposure of all
Issuing Banks with respect to Letters of Credit issued and outstanding at such
time and (ii) otherwise, an amount determined by the Administrative Agent and
the Issuing Banks in their sole discretion.

 

“Maximum Rate” has the meaning specified in Section 10.13.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“Net Income” means with respect to any Person for any period that net income of
such Person for such period determined in accordance with GAAP; provided that
there shall be excluded, without duplication, from such net income (to the
extent otherwise included therein).

 

(a)                                 net extraordinary gains and losses (other
than, in the case of losses, losses resulting from charges against net income to
establish or increase reserves for potential environmental liabilities and
reserves for exposure of such Person under rate cases);

 

(b)                                 net gains or losses in respect of
dispositions of assets other than in the ordinary course of business;

 

(c)                                  any gains or losses attributable to
write-ups or write-downs of assets; and

 

(d)                                 proceeds of any key man insurance, or any
insurance on property, plant or equipment.

 

“Net Worth” means, as to the Company at any date, the sum of the amount of
partners’ capital of the Company determined as of such date in accordance with
GAAP, provided there shall be excluded, without duplication, from such
determination (to the extent otherwise included therein) the amount of
accumulated other comprehensive gain or loss as of such date.

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 10.02 and (ii) has been
approved by the Required Lenders.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Note” means a Committed Note or a Swingline Note.

 

“Notice of Account Designation” has the meaning specified in Section 2.07.

 

16

--------------------------------------------------------------------------------


 

“Notice of Default” has the meaning specified in Section 7.01.

 

“Notice of Prepayment” has the meaning specified in Section 2.11.

 

“Obligations” means collectively:

 

(a)                                 the payment of all indebtedness and
liabilities by, and performance of all other obligations of, the Company in
respect of the Loans;

 

(b)                                 all obligations of the Company and the
Subsidiary Borrower under, with respect to, and relating to the Letters of
Credit whether contingent or matured;

 

(c)                                  the payment of all other indebtedness and
liabilities by and performance of all other obligations of, the Company and the
Subsidiary Borrower to the Administrative Agent, the Issuing Banks and the
Lenders under, with respect to, and arising in connection with, the Loan
Documents, and the payment of all indebtedness and liabilities of the Company
and the Subsidiary Borrower to the Administrative Agent, the Issuing Banks and
the Lenders for fees, costs, indemnification and expenses (including reasonable
attorneys’ fees and expenses) under the Loan Documents;

 

(d)                                 the reimbursement of all sums advanced and
costs and expenses incurred by the Administrative Agent under any Loan Document
(whether directly or indirectly) in connection with the Obligations or any part
thereof or any renewal, extension or change of or substitution for the
Obligations or, any part thereof, whether such advances, costs and expenses were
made or incurred at the request of either Borrower or the Administrative Agent;
and

 

(e)                                  all renewals, extensions, amendments and
changes of, or substitutions or replacements for, all or any part of the items
described under clauses (a) through (d) above.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or any Loan
Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19(b)) treating the assignee and the assignor with
respect to any such assignment as the recipient for purposes of the definition
of Other Connection Taxes.

 

“Participant” has the meaning assigned to such term in Section 10.05(c).

 

“Participant Register” has the meaning specified in Section 10.05(c).

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

17

--------------------------------------------------------------------------------


 

“Performance Level” means a reference to one of Performance Level I, Performance
Level II, Performance Level III, Performance Level IV or Performance Level V.

 

“Performance Level I” means, at any date of determination, that the Company
shall have a Company Debt Rating in effect on such date of at least A- by S&P or
at least A3 by Moody’s.

 

“Performance Level II” means, at any date of determination, (a) that the
Performance Level does not meet the requirements of Performance Level I and
(b) that the Company shall have a Company Debt Rating in effect on such date of
at least BBB+ by S&P, or at least Baa1 by Moody’s.

 

“Performance Level III” means, at any date of determination, (a) that the
Performance Level does not meet the requirements of Performance Level I or
Performance Level II and (b) that the Company shall have a Company Debt Rating
in effect on such date of at least BBB by S&P, or at least Baa2 by Moody’s.

 

“Performance Level IV” means, at any date of determination, (a) that the
Performance Level does not meet the requirements of Performance Level I,
Performance Level II or Performance Level III and (b) that the Company shall
have a Company Debt Rating in effect on such date of at least BBB- by S&P, or at
least Baa3 by Moody’s.

 

“Performance Level V” means, at any date of determination, that the Performance
Level does not meet the requirements of Performance Level I, Performance Level
II, Performance Level III or Performance Level IV.

 

“Permitted Holders” means any of the holders of the Voting Stock of the General
Partner on the date of this Agreement

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Company or any member of its
ERISA Group is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Plantation Pipe Line” means Plantation Pipe Line Company, a Delaware and
Virginia corporation.

 

“Pledged Bonds” has the meaning specified in Section 2.06.

 

“Prime Rate” shall mean the rate of interest from time to time announced
publicly by the Administrative Agent at the Principal Office as its prime
commercial lending rate.  Such rate is set by the Administrative Agent as a
general reference rate of interest, taking into account such factors as the
Administrative Agent may deem appropriate, it being understood that many of the
Administrative Agent’s commercial or other loans are priced in relation to such
rate, that it is not necessarily the lowest or best rate actually charged to any
customer and that the Administrative Agent may make various commercial or other
loans at rates of interest having no relationship to such rate.

 

18

--------------------------------------------------------------------------------


 

“Principal Office” shall mean the principal office of the Administrative Agent,
presently located in Charlotte, North Carolina, or such other location as
designated by the Administrative Agent from time to time.

 

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.

 

“Register” has the meaning specified in Section 10.05.

 

“Regulation A” means Regulation A of the Board, as the same is from time to time
in effect, and all official rulings and interpretations thereunder or thereof.

 

“Regulation D” means Regulation D of the Board, as the same is from time to time
in effect, and all official rulings and interpretations thereunder or thereof.

 

“Regulation T” means Regulation T of the Board, as the same is from time to time
in effect, and all official rulings and interpretations thereunder or thereof.

 

“Regulation U” means Regulation U of the Board, as the same is from time to time
in effect, and all official rulings and interpretations thereunder or thereof.

 

“Regulation X” means Regulation X of the Board, as the same is from time to time
in effect, and all official rulings and interpretations thereunder or thereof.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Required Lenders” means, at any time, subject to the provisions of
Section 10.02(b), Lenders having Credit Exposure and unused Commitments
representing more than 50% of the sum of the total Credit Exposures and unused
Commitments at such time.

 

“Requirement of Law” shall mean any law, statute, code, ordinance, order,
determination, rule, regulation, judgment, decree, injunction, franchise,
permit, certificate, license, authorization or other directive or requirement
(whether or not having the force of law), including Environmental Laws, energy
regulations and occupational, safety and health standards or controls, of any
Governmental Authority.

 

“Reserve Requirement” means, for any day a fraction (expressed as a decimal),
the numerator of which is the number one and the denominator of which is the
number one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board or other Governmental Authority to which the
Administrative Agent is subject with respect to LIBOR, for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board).  Such reserve percentage shall include those imposed pursuant to such
Regulation D.  Eurodollar Loans shall be deemed to constitute eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D or any comparable regulations.  The
Reserve Requirement shall be adjusted automatically on and as of the effective
date of any change in any such reserve percentage.

 

19

--------------------------------------------------------------------------------


 

“Responsible Officer” means, as used with respect to the Company or the
Subsidiary Borrower, the Chairman, Vice Chairman, President, any Vice President,
Chief Executive Officer, Chief Financial Officer, Controller or Treasurer of the
Delegate.

 

“Restricted Payment” means any distribution (whether in cash, securities or
other property) with respect to any partnership interest in the Company, or any
payment (whether in cash, securities or other property), including any deposit,
on account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such partnership interest or any option or other right to
acquire any such partnership interest; provided, however, that (a) distributions
with respect to the partnership interests in the Company that do not exceed,
with respect to any fiscal quarter of the Company, the amount of Available Cash
for such quarter shall not constitute Restricted Payments so long as both before
and after the making of such distribution, no Default exists under
Section 7.01(b) and no Event of Default shall have occurred and be continuing,
(b) any partnership interest split, partnership interest reverse split, dividend
of Company partnership interests or similar transaction will not constitute a
Restricted Payment and (c) the Company’s open market repurchases of any of its
partnership interests and  acquisitions by officers, directors and employees of
the Company of partnership interests in the Company through cashless exercise of
options pursuant to the Company’s Common Unit Option Plan shall not constitute
Restricted Payments.

 

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc.

 

“SEC” means the Securities and Exchange Commission or any Governmental Authority
succeeding to its function.

 

“Specified Acquisition” means, at the election of the Company, one or more
acquisitions of assets or entities or operating lines or divisions in any
rolling 12-month period for an aggregate purchase price of not less than
$100,000,000.

 

“Stated Maturity Date” means May 1, 2018.

 

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.  Unless the context otherwise
clearly requires, references in this Agreement to a “Subsidiary” or the
“Subsidiaries” refer to a Subsidiary or the Subsidiaries of the Company. 
Notwithstanding the foregoing, Plantation Pipe Line shall not be a Subsidiary of
the Company until such time as its assets and liabilities, profit or loss and
cash flow are required under GAAP to be consolidated with those of the Company.

 

“Subsidiary Borrower” has the meaning specified in the introduction to this
Agreement.

 

“Subsidiary Borrower Letter of Credit” means irrevocable letter of credit
No. S113181 issued by First Union National Bank (now Wells Fargo) in the
original face amount of $24,128,548 for the account of the Subsidiary Borrower
and for the benefit of Trustee.

 

20

--------------------------------------------------------------------------------


 

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

 

“Swingline Lender” means Wells Fargo, in its capacity as lender of Swingline
Loans hereunder.

 

“Swingline Loan” means a Loan made pursuant to Section 2.05.

 

“Swingline Note” means a promissory note of the Company payable to the order of
the Swingline Lender in substantially the form of Exhibit 1.01-D, together with
all modifications, extensions, renewals and rearrangements thereof.

 

“Syndication Agents” has the meaning specified in the introduction to this
Agreement.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
or withholdings (including backup withholding) assets, fees or other charges
imposed by any Governmental Authority including any interest, additions to tax
or penalties applicable thereto.

 

“Total Capitalization” means, as to the Company at any date, the sum of
Consolidated Indebtedness (determined at such date) and the Net Worth
(determined as at the end of the most recent fiscal quarter of the Company for
which financial statements pursuant to Section 5.01(a) or Section 5.01(b), as
applicable, have been delivered).

 

“Total Commitment” means the sum of the Commitments of the Lenders.

 

“Transactions” means the execution, delivery and performance by the Borrowers of
this Agreement and the other Loan Documents, the borrowing of Loans, the use of
the proceeds thereof and the Existing Letters of Credit and the issuance of the
other Letters of Credit hereunder.

 

“Trustee” means The Bank of New York Mellon Trust Company, N.A., as the
beneficiary of the Subsidiary Borrower Letter of Credit and any successor
beneficiary.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the LIBOR Rate or the Alternate Base Rate.

 

“Uncommitted Letter of Credit” has the meaning specified in Section 2.06(b).

 

“United States” and “U.S.” each means United States of America.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(3) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning specified in Section 2.17(g).

 

“Voting Stock” means, with respect to any Person, securities of any class or
classes of Capital Stock in such Person entitling holders thereof (whether at
all times or only so long as no senior class of stock has voting power by reason
of any contingency) to vote in the election of members of the Board of Directors
or other governing body of such Person or its managing member or its general
partner (or its managing general partner if there is more than one general
partner).

 

21

--------------------------------------------------------------------------------


 

“Wells Fargo” has the meaning specified in the Preliminary Statements.

 

“Wholly-owned Subsidiary” means a Subsidiary of which all issued and outstanding
Capital Stock (excluding (a) in the case of a corporation, directors’ qualifying
shares, (b) in the case of a limited partnership, a 2% general partner interest
and (c) in the case of a limited liability company, a 2% managing member
interest) is directly or indirectly owned by the Company.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

“Withholding Agent” means the Administrative Agent and the Company.

 

SECTION 1.02 Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans and Borrowings may be classified and referred to by Type (e.g.,
a “Eurodollar Loan” or “Eurodollar Borrowing” or an “ABR Loan” or “ABR
Borrowing”).

 

SECTION 1.03 Accounting Terms; Changes in GAAP.  All accounting and financial
terms used herein and not otherwise defined herein and the compliance with each
covenant contained herein which relates to financial matters shall be determined
in accordance with GAAP applied by the Company on a consistent basis, except to
the extent that a deviation therefrom is expressly stated.  Should there be a
change in GAAP from that in effect on the Execution Date, such that any of the
defined terms set forth in Section 1.01 and/or compliance with the covenants set
forth in Article VI would then be calculated in a different manner or with
different components or any of such covenants and/or defined terms used therein
would no longer constitute meaningful criteria for evaluating the matters
addressed thereby prior to such change in GAAP (a) the Company and the Required
Lenders agree, within the 60-day period following any such change, to negotiate
in good faith and enter into an amendment to this Agreement in order to modify
the defined terms set forth in Section 1.01 or the covenants set forth in
Article VI, or both, in such respects as shall reasonably be deemed necessary by
the Required Lenders that the criteria for evaluating the matters addressed by
such covenants are substantially the same criteria as were effective prior to
any such change in GAAP, and (b) the Company shall be deemed to be in compliance
with such covenants during the 60-day period following any such change, or until
the earlier date of execution of such amendment, if and to the extent that the
Company would have been in compliance therewith under GAAP as in effect
immediately prior to such change.

 

SECTION 1.04 Interpretation.  In this Agreement, unless a clear contrary
intention appears:

 

(a)                                 the singular number includes the plural
number and vice versa;

 

(b)                                 reference to any gender includes each other
gender;

 

(c)                                  the words “herein”, “hereof” and
“hereunder” and other words of similar import refer to this Agreement as a whole
and not to any particular Article, Section or other subdivision;

 

(d)                                 reference to any Person includes such
Person’s successors and assigns but, if applicable, only if such successors and
assigns are permitted by this Agreement, and reference to a Person in a
particular capacity excludes such Person in any other capacity or individually;
provided that nothing in this clause (iv) is intended to authorize any
assignment not otherwise permitted by this Agreement;

 

22

--------------------------------------------------------------------------------


 

(e)                                  except as expressly provided to the
contrary herein, reference to any agreement, document or instrument (including
this Agreement) means such agreement, document or instrument as amended,
supplemented or modified, or extended, renewed, refunded, substituted or
replaced, and in effect from time to time in accordance with the terms thereof
and, if applicable, the terms hereof, and reference to any Note or other note or
Indebtedness or other indebtedness includes any note or indebtedness issued
pursuant hereto in extension or renewal or refunding thereof or in substitution
or replacement therefor;

 

(f)                                   unless the context indicates otherwise,
reference to any Article, Section, Schedule or Exhibit means such Article or
Section hereof or such Schedule or Exhibit hereto;

 

(g)                                  the word “including” (and with correlative
meaning “include”) means including, without limiting the generality of any
description preceding such term;

 

(h)                                 with respect to the determination of any
period of time, except as expressly provided to the contrary, the word “from”
means “from and including” and the word “to” means “to but excluding”;

 

(i)                                     reference to any law, rule or regulation
means such as amended, modified, codified or reenacted, in whole or in part, and
in effect from time to time; and

 

(j)                                    the words “asset” and “property” shall be
construed to have the same meaning and effect and refer to any and all tangible
and intangible assets and properties.

 

ARTICLE II
THE CREDITS

 

SECTION 2.01 Commitments.

 

(a)                                 Subject to the terms and conditions set
forth herein, each Lender agrees to make Committed Loans to the Company from
time to time during the Availability Period in an aggregate principal amount
that will not result in (i) such Lender’s Credit Exposure exceeding such
Lender’s Commitment or (ii) the sum of the total Credit Exposures, exceeding the
Total Commitment.  Within the foregoing limits and subject to the terms and
conditions set forth herein, the Company may borrow, prepay and reborrow
Committed Loans.

 

(b)                                 The Company shall have the right, without
the consent of the Lenders but with the prior approval of the Administrative
Agent, not to be unreasonably withheld, to cause from time to time an increase
in the total Commitments of the Lenders by adding to this Agreement one or more
additional Lenders or by allowing one or more Lenders to increase their
respective Commitments; provided however (i) no Event of Default shall have
occurred hereunder which is continuing, (ii) no such increase shall cause the
aggregate Commitments hereunder to exceed $3,000,000,000 and (iii) no Lender’s
Commitment shall be increased without such Lender’s consent.

 

SECTION 2.02 Loans and Borrowings.

 

(a)                                 Each Committed Loan shall be made as part of
a Borrowing consisting of Committed Loans made by the Lenders in accordance with
their Applicable Percentage of the Total Commitment.  The failure of any Lender
to make any Loan required to be made by it shall not relieve any other Lender of
its obligations hereunder; provided that the Commitments of the Lenders are
several and no Lender shall be responsible for any other Lender’s failure to
make Loans as required.

 

23

--------------------------------------------------------------------------------


 

(b)                                 Subject to Section 2.14, each Borrowing
shall be comprised entirely of ABR Loans or Eurodollar Loans as the Company may
request in accordance herewith.  Each Lender at its option may make any
Eurodollar Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan; provided that any exercise of such option shall not
affect the obligation of the Company to repay such Loan in accordance with the
terms of this Agreement.

 

(c)                                  At the commencement of each Interest Period
for any Eurodollar Borrowing, such Borrowing shall be in an aggregate amount
that is an integral multiple of $1,000,000 and not less than $3,000,000.  At the
time that each ABR Borrowing is made, such Borrowing shall be in an aggregate
amount that is an integral multiple of $1,000,000 and not less than $1,000,000;
provided that an ABR Borrowing may be in an aggregate amount that is equal to
the entire unused balance of the Total Commitment or that is required to finance
the reimbursement of an LC Disbursement as contemplated by Section 2.06(f). 
Each Swingline Loan shall be in an amount that is an integral multiple of
$100,000 and not less than $1,000,000.  There shall not at any time be more than
a total of twelve Eurodollar Borrowings outstanding.

 

(d)                                 Notwithstanding any other provision of this
Agreement, the Company shall not be entitled to request, or to elect to convert
or continue, any Borrowing if the Interest Period requested with respect thereto
would end after the Stated Maturity Date.

 

SECTION 2.03 Requests for Borrowings.

 

To request a Borrowing, the Company shall notify the Administrative Agent of
such request by telephone (a) in the case of a Eurodollar Borrowing, not later
than 11:00 a.m., Charlotte, North Carolina, time, three Business Days before the
date of the proposed Borrowing and (b) in the case of an ABR Borrowing, not
later than 11:00 a.m., Charlotte, North Carolina, time, on the date of the
proposed Borrowing.  Each such telephonic Borrowing Request shall be irrevocable
and shall be confirmed promptly by hand delivery, telecopy or electronic
communication (e-mail) to the Administrative Agent of a written Borrowing
Request in a form of Exhibit 2.03 (a “Borrowing Request”) and signed by the
Company.  Each such telephonic and written Borrowing Request shall specify the
following information in compliance with Section 2.02:

 

(a)                                 the aggregate amount of the requested
Borrowing;

 

(b)                                 the date of such Borrowing, which shall be a
Business Day;

 

(c)                                  whether such Borrowing is to be an ABR
Borrowing or a Eurodollar Borrowing;

 

(d)                                 in the case of a Eurodollar Borrowing, the
initial Interest Period to be applicable thereto, which shall be a period
contemplated by the definition of the term “Interest Period”; and

 

(e)                                  the location and number of the Company’s
account to which funds are to be disbursed, which shall comply with the
requirements of Section 2.07.

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing.  If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Company shall be deemed
to have selected an Interest Period of one month’s duration.  Promptly following
receipt of a Borrowing Request in accordance with this Section 2.03, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

 

24

--------------------------------------------------------------------------------


 

SECTION 2.04 Intentionally Omitted.

 

SECTION 2.05 Swingline Loans.

 

(a)                                 Subject to the terms and conditions set
forth herein, the Swingline Lender agrees to make Swingline Loans to the Company
from time to time during the Availability Period, in an aggregate principal
amount at any time outstanding that will not result in (i) the aggregate
principal amount of outstanding Swingline Loans exceeding $25,000,000 or
(ii) the sum of the total Credit Exposures exceeding the Total Commitment;
provided that (A) (1) each Swingline Loan shall be in a minimum amount of
$5,000,000 and (2) repayable in full as provided in Section 2.10, and (B) the
Swingline Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Loan.  Within the foregoing limits and subject to the
terms and conditions set forth herein, the Company may borrow, prepay and
reborrow Swingline Loans.

 

(b)                                 To request a Swingline Loan, the Company
shall notify the Administrative Agent of such request by telephone (confirmed by
telecopy), not later than 12:00 noon, Charlotte, North Carolina, time, on the
day of a proposed Swingline Loan.  Each such notice shall be irrevocable and
shall specify the requested date (which shall be a Business Day) and amount of
the requested Swingline Loan.  The Administrative Agent (if not the Swingline
Lender) will promptly advise the Swingline Lender of any such notice received
from the Company.  So long as the Swingline Lender and the Administrative Agent
are Wells Fargo or (if not Wells Fargo), the same institution is acting both as
the Administrative Agent and as the Swingline Lender, the Swingline Lender shall
make each Swingline Loan available to the Company by means of a credit to the
deposit account of the Company with the Swingline Lender identified in the most
recent Notice of Account Designation by 3:00 p.m., Charlotte, North Carolina,
time, on the requested date of such Swingline Loan.

 

(c)                                  The Swingline Lender may by written notice
given to the Administrative Agent not later than 12:00 noon, Charlotte, North
Carolina, time, on any Business Day require the Lenders to acquire
participations on such Business Day in all or a portion of the Swingline Loans
outstanding.  Such notice shall specify the aggregate amount of Swingline Loans
in which Lenders will participate.  Promptly upon receipt of such notice, the
Administrative Agent will give notice thereof to each Lender, specifying in such
notice such Lender’s Applicable Percentage of such Swingline Loan or Loans. 
Each Lender hereby absolutely and unconditionally agrees, upon receipt of notice
as provided above, to pay to the Administrative Agent, for the account of the
Swingline Lender, such Lender’s Applicable Percentage of such Swingline Loan or
Loans.  Each Lender acknowledges and agrees that its obligation to acquire
participations in Swingline Loans pursuant to this paragraph is irrevocable and
unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or Event of Default or
reduction or termination of the Total Commitment, and that each such payment
shall be made without any offset, abatement, withholding or reduction
whatsoever.  Each Lender shall comply with its obligation under this paragraph
by wire transfer of immediately available funds, in the same manner as provided
in Section 2.07 with respect to Loans made by such Lender (and Section 2.07
shall apply, mutatis mutandis, to the payment obligations of the Lenders), and
the Administrative Agent shall promptly pay to the Swingline Lender the amounts
so received by it from the Lenders.  The Administrative Agent shall notify the
Company of any participations in any Swingline Loan acquired pursuant to this
paragraph, and thereafter payments in respect of such Swingline Loan shall be
made to the Administrative Agent and not to the Swingline Lender.  Any amounts
received by the Swingline Lender from the Company (or other party on behalf of
the Company) in respect of a Swingline Loan after receipt by the Swingline
Lender of the proceeds of a sale of participations therein shall be promptly
remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Lenders that shall have made their payments pursuant to this paragraph and
to the Swingline Lender, as their interests may appear.  The purchase of

 

25

--------------------------------------------------------------------------------


 

participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Company or the Subsidiary Borrower of any default in the payment thereof.

 

SECTION 2.06 Letters of Credit.

 

(a)                                 Existing Letters of Credit.  The parties
hereto acknowledge that on and after the Effective Date, each Existing Letter of
Credit shall be a Letter of Credit issued by the Issuing Bank shown as the
issuer thereof on Exhibit 1.01-B for the account of the Subsidiary Borrower in
the case of the Subsidiary Borrower Letter of Credit and for the account of the
Company with respect to all other Existing Letters of Credit.  Any Letter of
Credit issued by Wachovia Bank, National Association, or First Union National
Bank shall be deemed to be a Letter of Credit issued by Wells Fargo.  The
Subsidiary Borrower hereby pledges, assigns, transfers and delivers to Wells
Fargo, as the Issuing Bank that has issued the Subsidiary Borrower Letter of
Credit, all its right, title and interest to all Bonds purchased with funds
drawn under the Subsidiary Borrower Letter of Credit (the “Pledged Bonds”), and
hereby grants to such Issuing Bank a first lien on, and security interest in,
its rights, title and interest in and to the Pledged Bonds, the interest thereon
and all proceeds thereof or substitutions therefor, as collateral security for
the prompt and complete payment when due of the amounts payable in respect of
the Subsidiary Borrower Letter of Credit.  During such time as any Bonds are
Pledged Bonds, the Issuing Bank that has issued the Subsidiary Borrower Letter
of Credit shall be entitled to exercise all of the rights of a holder of Bonds
with respect to voting, consenting and directing the Trustee as if such Issuing
Bank were the owner of such Bonds, and the Subsidiary Borrower hereby grants and
assigns to such Issuing Bank all such rights.

 

(b)                                 General.  Subject to the terms and
conditions set forth herein, the Company may request the issuance, amendment,
renewal or extension of Letters of Credit from an Issuing Bank for its own
account individually or for its own account and that of any Subsidiary as
co-applicants, in a form reasonably acceptable to the Administrative Agent and
such Issuing Bank, at any time and from time to time during the Availability
Period.  Subject to the terms and conditions set forth herein, such Issuing Bank
shall have an obligation to issue a Letter of Credit (each such Letter of Credit
a “Committed Letter of Credit”), and to amend, renew or extend any Letter of
Credit previously issued by it, under this Section 2.06 if, after giving effect
to any such issuance, amendment, renewal or extension, (i) the LC Exposure for
all Letters of Credit issued by such Issuing Bank would not exceed such Issuing
Bank’s Letter of Credit Commitment at such time, (ii) the total LC Exposure
would not exceed the LC Sublimit and (iii) the total Credit Exposure does not
exceed the Total Commitment.  In addition, at the request of the Company, an
Issuing Bank may in its sole discretion agree to issue, amend, renew, or extend 
Letters of Credit for the account of the Company individually or for its own
account and that of any Subsidiary provided, however, after giving effect to any
such issuance, amendment, renewal or extension, (i) the total LC Exposure shall
not exceed the LC Sublimit, and (ii) the total Credit Exposure shall not exceed
the Total Commitment (each such Letter of Credit, an “Uncommitted Letter of
Credit”).  In the event of any inconsistency between the terms and conditions of
this Agreement and the terms and conditions of any Application  or other
agreement submitted by the Company to, or entered into by the Company with, the
Issuing Bank thereof relating to any Letter of Credit, the terms and conditions
of this Agreement shall control.  All Letters of Credit issued and deemed issued
under this Section 2.06 shall constitute utilization of the Total Commitment
including the total Letter of Credit Commitments in an amount equal to the LC
Exposure relating to such Letters of Credit.  All Letters of Credit issued under
this Agreement shall be denominated in U.S. dollars.  In no event shall Barclays
Bank PLC be obligated to issue any Letter of Credit other than a stand-by Letter
of Credit.

 

(c)                                  Notice of Issuance, Amendment, Renewal,
Extension; Certain Conditions.  To request the issuance of a Letter of Credit
(or the amendment, renewal or extension of an outstanding Letter of Credit), the
Company shall hand deliver or telecopy (or transmit by electronic communication
(e-mail), if arrangements for doing so have been approved by the designated
Issuing Bank) to the

 

26

--------------------------------------------------------------------------------


 

designated Issuing Bank and the Administrative Agent (not less than five
Business Days (unless otherwise acceptable to such Issuing Bank) in advance of
the requested date of issuance, amendment, renewal or extension) a notice (a
“Letter of Credit Request”) requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, the date of
issuance, amendment, renewal or extension, the date on which such Letter of
Credit is to expire (which shall comply with Section 2.06(d)), the amount of
such Letter of Credit, the name and address of the beneficiary thereof and such
other information as shall be necessary to prepare, amend, renew or extend such
Letter of Credit.  If requested by the Issuing Bank that has been requested to
issue such Letter of Credit, the Company also shall submit a letter of credit
application on such Issuing Bank’s standard form (an “Application”) in
connection with any request for a Letter of Credit.  A Letter of Credit shall be
issued, amended, renewed or extended only if, after giving effect to such
issuance, amendment, renewal or extension, (i) at any time prior to the Stated
Maturity Date (A) the sum of the total Credit Exposures at any time shall not
exceed the Total Commitment, (B) the LC Exposure  in respect of  Committed
Letters of Credit issued by any Issuing Bank shall not exceed the Letter of
Credit Commitment of such Issuing Bank and (C) the total LC Exposure shall not
exceed the LC Sublimit, and (ii) at any time on and after the Stated Maturity
Date (A) no Lender shall have any Credit Exposure other than its LC Exposure,
and (B) the total Credit Exposure of all Lenders (consisting of their respective
LC Exposures) shall not exceed 50% of the amount of the LC Commitment
immediately prior to the Stated Maturity Date.  Upon the issuance, amendment,
renewal or extension of each Letter of Credit, the Issuing Bank that has issued
such Letter of Credit will notify the Administrative Agent, who, in turn, will
notify the Lenders, of the amount and type of such Letter of Credit that is
issued, amended, renewed or extended pursuant to this Agreement.

 

(d)                                 Expiration Date.  Each Letter of Credit
(other than the Subsidiary Borrower Letter of Credit) shall expire at or prior
to the close of business on the earlier of (i) the date one year after the date
of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) May 1,
2018.

 

(e)                                  Participations.  On the Effective Date with
respect to the Existing Letters of Credit and by the issuance of each other
Letter of Credit (or an amendment to a Letter of Credit increasing the amount
thereof) and without any further action on the part of the Issuing Banks or the
Lenders, the Issuing Bank that has issued such Letter of Credit hereby grants to
each Lender, and each Lender hereby acquires from such Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit.  In consideration and in furtherance of the foregoing, each Lender
hereby absolutely and unconditionally agrees to pay to the Administrative Agent,
for the account of such Issuing Bank, such Lender’s Applicable Percentage of
each LC Disbursement made by such Issuing Bank and not reimbursed by the Company
on the date due as provided in Section 2.06(f), or of any reimbursement payment
required to be refunded to the Company for any reason.  Each Lender acknowledges
and agrees that its obligation to acquire participations pursuant to this
paragraph in respect of Letters of Credit is irrevocable and unconditional and
shall not be affected by any circumstance whatsoever, including any amendment,
renewal or extension of any Letter of Credit or the occurrence and continuance
of a Default or an Event of Default or reduction or termination of the Total
Commitment, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.

 

(f)                                   Reimbursement.  If any Issuing Bank shall
make any LC Disbursement in respect of a Letter of Credit, the Borrower for
whose account such Letter of Credit was issued shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement not later than 12:00 noon, Charlotte, North Carolina, time, on
(i) the Business Day that such Borrower receives such notice, if such notice is
received prior to 10:00 a.m., Charlotte, North Carolina, time, on the day of
receipt, or (ii) the Business Day immediately following the day that such
Borrower receives such notice, if such notice is not received prior to such
time; provided that if such Borrower fails to make such

 

27

--------------------------------------------------------------------------------


 

payment when due, then, upon demand by such Issuing Bank sent to the
Administrative Agent and each Lender before 10:00 a.m., Charlotte, North
Carolina, time, each Lender shall pursuant to Section 2.07 on the same day make
available to the Administrative Agent for delivery to such Issuing Bank,
immediately available funds in an amount equal to such Lender’s Applicable
Percentage of the amount of such payment by such Issuing Bank, and the funding
of such amount shall be treated as the funding of an ABR Loan by such Lender to
such Borrower.  Notwithstanding anything herein or in any other Loan Document to
the contrary, the funding obligations of the Lenders set forth in this
Section 2.06(f) shall be binding regardless of whether or not a Default or an
Event of Default shall exist or the other conditions precedent in Article III
are satisfied at such time. If and to the extent any Lender fails to effect any
payment due from it under this Section 2.06(f) to the Administrative Agent, then
interest shall accrue on the obligation of such Lender to make such payment from
the date such payment became due to the date such obligation is paid in full at
a rate per annum equal to the Federal Funds Effective Rate.  The failure of any
Lender to pay its Applicable Percentage of any payment under any Letter of
Credit shall not relieve any other Lender of its obligation hereunder to pay to
the Administrative Agent its Applicable Percentage of any payment under any
Letter of Credit on the date required, as specified above, but no Lender shall
be responsible for the failure of any other Lender to pay to the Administrative
Agent such other Lender’s Applicable Percentage of any such payment.

 

(g)                                  Obligations Absolute.  The Company’s
obligation to reimburse (or in the case of the Subsidiary Borrower Letter of
Credit, the Subsidiary Borrower’s obligation to reimburse) LC Disbursements as
provided in Section 2.06(f) shall, to the extent permitted by law, be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of:

 

(i)                                     any lack of validity or enforceability
of any Letter of Credit, this Agreement or any other Loan Document, or any term
or provision herein or therein;

 

(ii)                                  any amendment or waiver of or any consent
to departure from all or any of the provisions of any Letter of Credit, this
Agreement or any other Loan Document;

 

(iii)                               the existence of any claim, setoff, defense
or other right that either Borrower, or any Affiliate thereof or any other
Person may at any time have against the beneficiary under any Letter of Credit,
any Issuing Bank, the Administrative Agent or any Lender or any other Person,
whether in connection with this Agreement or any other related or unrelated
agreement or transaction;

 

(iv)                              any draft or other document presented under a
Letter of Credit proving to be forged, fraudulent or invalid in any respect or
any statement therein being untrue or inaccurate in any respect;

 

(v)                                 payment by any Issuing Bank under a Letter
of Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit; and

 

(vi)                              any other act or omission to act or delay of
any kind of the Issuing Banks, the Lenders, the Administrative Agent or any
other Person or any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
Section 2.06, constitute a legal or equitable discharge of either Borrower’s
obligations hereunder.

 

28

--------------------------------------------------------------------------------


 

Neither the Administrative Agent, the Lenders nor the Issuing Banks, nor any of
their Related Parties, shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder, including any of the
circumstances specified in clauses (i) through (vi) above, as well as any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of any Issuing Bank; provided that the foregoing shall not be
construed to excuse any Issuing Bank from liability to the Borrower for whose
account such Letter of Credit was issued to the extent of any direct damages (as
opposed to consequential damages, claims in respect of which are hereby waived
by each Borrower to the extent permitted by applicable law) suffered by such
Borrower that are caused by such Issuing Bank’s failure to exercise the agreed
standard of care (as set forth below) in determining whether drafts and other
documents presented under a Letter of Credit comply with the terms thereof.  The
parties hereto expressly agree that each Issuing Bank shall have exercised the
agreed standard of care in the absence of gross negligence, willful misconduct
or unlawful conduct on the part of such Issuing Bank.  Without limiting the
generality of the foregoing, it is understood that each Issuing Bank may accept
documents that appear on their face to be in substantial compliance with the
terms of a Letter of Credit, without responsibility for further investigation,
regardless of any notice or information to the contrary, and may make payment
upon presentation of documents that appear on their face to be in substantial
compliance with the terms of such Letter of Credit; provided that each Issuing
Bank shall have the right, in its sole discretion, to decline to accept such
documents and to make such payment if such documents are not in strict
compliance with the terms of such Letter of Credit.

 

(h)                                 Disbursement Procedures.  Each Issuing Bank
shall, promptly following its receipt thereof, examine all documents purporting
to represent a demand for payment under a Letter of Credit issued by it.  Each
Issuing Bank shall promptly notify the Administrative Agent and the Borrower for
whose account such Letter of Credit was issued by telephone (confirmed by
telecopy) or by electronic communication (e-mail) of such demand for payment and
whether such Issuing Bank has made or will make an LC Disbursement thereunder;
provided that any failure to give or delay in giving such notice shall not
relieve either Borrower of its obligation to reimburse such Issuing Bank and the
Lenders with respect to any such LC Disbursement.

 

(i)                                     Interim Interest.  If any Issuing Bank
shall make any LC Disbursement, then, unless the Company (or, in the case of the
Subsidiary Borrower Letter of Credit, the Subsidiary Borrower) shall reimburse
such LC Disbursement in full on the date specified in Section 2.06(f), the
unpaid amount thereof shall bear interest, for each day from the date such LC
Disbursement is made to the date that the Company (or, in the case of the
Subsidiary Borrower Letter of Credit, the Subsidiary Borrower) reimburses such
LC Disbursement (or all Lenders make the payments to the Administrative Agent
contemplated by Section 2.06(f) and treated pursuant to said Section as
constituting the funding of ABR Loans), at the rate per annum then applicable to
ABR Committed Loans.

 

(j)                                    Intentionally Omitted.

 

(k)                                 Cash Collateralization.  If (i) any Event of
Default shall occur and be continuing, on the Business Day that the Company
receives notice from the Administrative Agent or the Required Lenders (or, if
the maturity of the Loans has been accelerated, Lenders with LC Exposure
representing greater than 51% of the total LC Exposure) demanding the deposit of
cash collateral pursuant to this paragraph, (ii) a Change in Control shall
occur, or (iii) any Letter of Credit (A) remains outstanding on the fifth
Business Day prior to the Stated Maturity Date, or (B) is issued during the
period commencing with such fifth Business Day and ending on the Business Day
immediately preceding the Stated Maturity Date, the Company shall deposit in an
account with the Administrative Agent, in the name of the

 

29

--------------------------------------------------------------------------------


 

Administrative Agent and for the benefit of the Lenders, an amount in cash equal
to the LC Exposure as of such date plus any accrued and unpaid interest thereon
(or in the case of any issuance of a Letter of Credit referred to in the
foregoing clause (iii)(B), an amount in cash equal to the LC Exposure in respect
of such Letter of Credit); provided that the obligation to deposit such cash
collateral shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or notice of any kind, upon (A) the
occurrence of any event described in the foregoing clauses (i), (ii) or
(iii)(B) or (B) the occurrence of any Event of Default with respect to either
Borrower described in clause (g) or (h) of Section 7.01.  Such deposit shall be
held by the Administrative Agent as collateral for the payment and performance
of the obligations of the Borrowers under this Agreement and the other Loan
Documents.  The Administrative Agent shall have exclusive dominion and control,
including the exclusive right of withdrawal, over such account.  Other than any
interest earned on the investment of such deposits (which investments shall be
made at the option and sole discretion of the Administrative Agent, but only in
investments rated at least AA (or equivalent) by at least one nationally
recognized rating agency, if such deposit has been made by reason of a Change in
Control having occurred, or any Letter of Credit remaining outstanding on the
Stated Maturity Date, and in any event at the Company’s risk and expense) such
deposits shall not bear interest.  Interest or profits, if any, on such
investments shall accumulate in such account and may, subject to the immediately
preceding sentence be reinvested from time to time.  Moneys in such account
shall be applied by the Administrative Agent to reimburse each Issuing Bank for
LC Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrowers for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of Lenders with LC Exposure
representing greater than 51% of the total LC Exposure), be applied to satisfy
other obligations of the Borrowers under this Agreement and the other Loan
Documents.  If the Company is required to provide an amount of cash collateral
hereunder as a result of the occurrence of an Event of Default, such amount (to
the extent not applied as aforesaid) shall be returned to the Company within
three Business Days after all Events of Default have been cured or waived.  If
the Company is required to provide an amount of cash collateral hereunder as a
result of any Letter of Credit remaining outstanding on the Stated Maturity
Date, then such cash collateral or portion thereof shall be released promptly
following: (i) the elimination of the applicable LC Exposure or (ii) the
Administrative Agent’s good faith determination that there exists excess cash
collateral.

 

SECTION 2.07 Funding of Borrowings.

 

(a)                                 Each Lender shall make each Loan to be made
by it hereunder on the proposed date thereof by wire transfer of immediately
available funds by 2:00 p.m., Charlotte, North Carolina, time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders; provided that Swingline Loans shall be made as provided
in Section 2.05.  The Company hereby irrevocably authorizes the Administrative
Agent to disburse the proceeds of each Borrowing requested pursuant to
Section 2.03 in immediately available funds by crediting or wiring such proceeds
to the deposit account of the Company identified in the most recent Notice of
Account Designation substantially in the form of Exhibit 2.07 hereto (a Notice
of Account Designation”) delivered by the Company to the Administrative Agent or
otherwise agreed upon by the Company and the Administrative Agent from time to
time; provided that ABR Committed Loans made to finance the reimbursement of an
LC Disbursement as provided in Sections 2.06(e) and (f) shall be remitted by the
Administrative Agent to the Issuing Bank that has made such LC Disbursement.

 

(b)                                 Unless the Administrative Agent shall have
received notice from a Lender prior to the proposed date of any Borrowing (or
prior to 12:00 noon, Charlotte, North Carolina, time, on such date in the case
of an ABR Borrowing) that such Lender will not make available to the
Administrative Agent such Lender’s Applicable Percentage of such Borrowing, the
Administrative Agent may assume that such Lender has made such Applicable
Percentage available on such date in accordance with

 

30

--------------------------------------------------------------------------------


 

Section 2.07(a) and may, in reliance upon such assumption, make available to the
Company a corresponding amount.  In such event, if a Lender has not in fact made
its Applicable Percentage of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Company severally agree
to pay to the Administrative Agent forthwith on demand such corresponding amount
with interest thereon, for each day from the date such amount is made available
to the Company to the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, or (ii) in the case of the Company, the
interest rate applicable to ABR Loans.  If the Company and such Lender shall pay
such interest to the Administrative Agent for the same or an overlapping period,
the Administrative Agent shall promptly remit to the Company the amount of such
interest paid by the Company for such period.  If such Lender pays its share of
the applicable Borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such Borrowing.  Any payment by
the Company shall be without prejudice to any claim the Company may have against
a Lender that shall have failed to make such payment to the Administrative
Agent.

 

SECTION 2.08 Interest Elections.

 

(a)                                 Subject to Section 2.14, each Borrowing
initially shall be of the Type specified in the applicable Borrowing Request
and, in the case of a Eurodollar Borrowing, shall have an initial Interest
Period as specified in such Borrowing Request.  Thereafter, subject to
Section 2.14, the Company may elect to convert such Borrowing to a different
Type or to continue such Borrowing and, in the case of a Eurodollar Borrowing,
may elect Interest Periods therefor, all as provided in this Section 2.08.  The
Company may elect different options with respect to different portions of the
affected Borrowing, in which case each such portion shall be allocated ratably
among the Lenders holding the Loans comprising such Borrowing, and the Loans
comprising each such portion shall be considered a separate Borrowing.  This
Section 2.08 shall not apply to Swingline Borrowings, which may not be converted
or continued.

 

(b)                                 To make an election pursuant to this
Section 2.08, the Company shall notify the Administrative Agent of such election
by telephone or by electronic communication (e-mail) receipt of which, in each
case, is confirmed by the Administrative Agent by the time that a Borrowing
Request would be required under Section 2.03 if the Company were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election.  Each such Interest Election Request shall be irrevocable
and shall be confirmed promptly by hand delivery or telecopy or by electronic
communication (e-mail) to the Administrative Agent of a written Interest
Election Request in the form of Exhibit 2.08 (an “Interest Election Request”).

 

(c)                                  Each telephonic and written Interest
Election Request shall specify the following information in compliance with
Section 2.02:

 

(i)                                     the Borrowing to which such Interest
Election Request applies and, if different options are being elected with
respect to different portions thereof, the portions thereof to be allocated to
each resulting Borrowing (in which case the information to be specified pursuant
to clauses (iii) and (iv) below shall be specified for each resulting
Borrowing);

 

(ii)                                  the effective date of the election made
pursuant to such Interest Election Request, which shall be a Business Day;

 

(iii)                               whether the resulting Borrowing is to be an
ABR Borrowing or a Eurodollar Borrowing; and

 

31

--------------------------------------------------------------------------------


 

(iv)                              if the resulting Borrowing is a Eurodollar
Borrowing, the Interest Period to be applicable thereto after giving effect to
such election, which shall be a period contemplated by the definition of the
term “Interest Period”.

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Company shall be deemed to have
selected an Interest Period of one month’s duration.

 

(d)                                 Promptly following receipt of an Interest
Election Request, the Administrative Agent shall advise each Lender of the
details thereof and of such Lender’s portion of each resulting Borrowing.

 

(e)                                  If the Company fails to deliver a timely
Interest Election Request with respect to a Eurodollar Borrowing prior to the
end of the Interest Period applicable thereto, then, unless such Borrowing is
repaid as provided herein, at the end of such Interest Period such Borrowing
shall be converted to an ABR Borrowing.  Notwithstanding any contrary provision
hereof, if and so long as an Event of Default is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies the
Company, then so long as an Event of Default has occurred and is continuing
(i) no outstanding Borrowing may be converted to or continued as a Eurodollar
Borrowing, and (ii) unless repaid, each Eurodollar Borrowing shall be converted
to an ABR Borrowing at the end of the Interest Period applicable thereto.

 

SECTION 2.09 Termination and Reduction of Commitments.

 

(a)                                 Unless previously terminated, the Total
Commitment shall terminate on the Maturity Date.

 

(b)                                 The Company may at any time terminate, or
from time to time reduce, the Total Commitment or the Letter of Credit
Commitments, in whole or in part; provided that (i) each partial reduction of
the Total Commitment or the Letter of Credit Commitments shall be in an amount
that is an integral multiple of $1,000,000 and not less than $5,000,000,
(ii) the Company shall not terminate or reduce the Commitments if, after giving
effect to any concurrent prepayment of the Loans in accordance with
Section 2.11, the total Credit Exposures would exceed the Total Commitment and
(iii) the Company shall not terminate or reduce the Letter of Credit Commitments
if, after giving effect to such a termination or reduction (A) the total LC
Exposure would exceed the total LC Commitments, as so reduced or (B) the LC
Exposure of any Issuing Bank would exceed its Letter of Credit Commitment.

 

(c)                                  The Company shall notify the Administrative
Agent of any election to terminate or reduce the Total Commitment or the Letter
of Credit Commitments under Section 2.09(b) at least three Business Days prior
to the effective date of such termination or reduction, specifying such election
and the effective date thereof.  Promptly following receipt of any notice, the
Administrative Agent shall advise the Lenders of the contents thereof.  Each
notice delivered by the Company pursuant to this Section 2.09 shall be
irrevocable; provided that a notice of termination of the Total Commitment or
the Letter of Credit Commitments delivered by the Company may state that such
notice is conditioned upon the effectiveness of other credit facilities or other
event, in which case such notice may be revoked by the Company (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.  Any termination or reduction of the Total
Commitment or the Letter of Credit Commitments shall be permanent.  Except as
expressly provided in Section 2.21, each reduction of the Total Commitment shall
be made ratably among the Lenders in accordance with their Applicable
Percentages and the Letter of Credit Commitments

 

32

--------------------------------------------------------------------------------


 

(d)                                 The Total Commitment shall automatically
terminate on the date a Change in Control occurs.

 

SECTION 2.10 Repayment of Loans; Evidence of Debt.

 

(a)                                 The Company hereby unconditionally promises
to pay (i) to the Administrative Agent for the account of each Lender the then
unpaid principal amount of each Committed Loan on the Maturity Date and (ii) to
the Swingline Lender the then unpaid principal amount of each Swingline Loan not
later than seven days after the date such Loan is made.  In addition, if the
total Credit Exposures exceeds the Total Commitment, the Company shall pay to
the Administrative Agent for the account of each Lender an aggregate principal
amount of Committed Loans or Swingline Loans sufficient to cause the Credit
Exposures not to exceed the Total Commitment; provided, however, if the
repayment of the outstanding Committed Loans and/or Swingline Loans does not
cause the total Credit Exposures, to be equal to or less than the Total
Commitment, the Company shall deposit in an account with the Administrative
Agent in the name of the Administrative Agent and for the benefit of the
Lenders, an amount in cash equal to the amount by which the total Credit
Exposures exceeds the Total Commitment, which cash deposit shall be held by the
Administrative Agent for the payment of the Obligations of the Borrowers under
this Agreement and the other Loan Documents.  The Administrative Agent shall
have exclusive dominion and control, including the exclusive right of
withdrawal, over such account other than any interest earned on the investment
of such deposit (which investments shall be made at the option and sole
discretion of the Administrative Agent, but only in investments rated at least
AA (or equivalent) by at least one nationally recognized rating agency, unless
an Event of Default shall have occurred and be continuing, and in any event at
the Company’s risk and expense).  Interest or profits, if any, on such
investments shall accumulate in such account.  Moneys in such account shall be
applied by the Administrative Agent to reimburse each Issuing Bank for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrowers for the LC Exposure at such time, or if the maturity of the Loans
has been accelerated (but subject to the consent of the Lenders with LC Exposure
representing greater than 51% of the total LC Exposure), be applied to satisfy
other obligations of the Borrowers under this Agreement and the other Loan
Documents.  At any time when the sum of the total Credit Exposures does not
exceed the Total Commitment and so long as no Default under Section 7.01(b) or
Event of Default shall then exist, upon the request of the Company the amount of
such deposit (to the extent not applied as aforesaid) shall be returned to the
Company within three Business Days after receipt of such request.

 

(b)                                 On the date that a Change in Control occurs,
the Company shall repay the outstanding principal amount of the Loans and all
other amounts outstanding hereunder and under the other Loan Documents and shall
comply with the provisions of Section 2.06(k).

 

(c)                                  Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Company to such Lender resulting from each Loan made by such Lender,
including the amounts of principal and interest payable and paid to such Lender
from time to time hereunder.

 

(d)                                 The Administrative Agent shall maintain
accounts in which it shall record (i) the amount of each Loan made hereunder,
the Class and Type thereof and the Interest Period applicable thereto, (ii) the
amount of any principal or interest due and payable or to become due and payable
from the Company to each Lender hereunder and (iii) the amount of any sum
received by the Administrative Agent hereunder for the account of the Lenders
and each Lender’s share thereof.

 

(e)                                  The entries made in the accounts maintained
pursuant to Section 2.10(c) or (d) shall be prima facie evidence of the
existence and amounts of the obligations recorded therein;

 

33

--------------------------------------------------------------------------------


 

provided that the failure of any Lender or the Administrative Agent to maintain
such accounts or any error or conflict therein shall not in any manner affect
the obligation of the Borrowers to repay the Loans in accordance with the terms
of this Agreement.

 

(f)                                   Any Lender may request that Loans made by
it be evidenced by a Committed Note.  In such event, the Company shall prepare,
execute and deliver to such Lender a Committed Note.  Thereafter, the Loans
evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 10.05) be represented by one or
more promissory notes in such forms payable to the order of the payee named
therein.

 

SECTION 2.11 Prepayment of Loans.

 

(a)                                 The Company shall have the right at any time
and from time to time to prepay any Borrowing in whole or in part, subject to
prior notice in accordance with Section 2.11(b).

 

(b)                                 The Company shall notify the Administrative
Agent (and, in the case of prepayment of a Swingline Loan, the Swingline Lender)
by telephone (confirmed by telecopy or electronic communication (e-mail) in the
form of Exhibit 2.11 (a “Notice of Prepayment”)) of any prepayment hereunder
(i) in the case of prepayment of a Eurodollar Borrowing, not later than
11:00 a.m., Charlotte, North Carolina, time, three Business Days before the date
of prepayment, (ii) in the case of prepayment of an ABR Borrowing, not later
than 11:00 a.m., Charlotte, North Carolina, time, on the date of prepayment or
(iii) in the case of prepayment of a Swingline Loan, not later than 11:00 a.m.,
Charlotte, North Carolina, time, on the date of prepayment.  Each such notice
shall be irrevocable and shall specify the prepayment date, Type and the
principal amount of each Borrowing or portion thereof to be prepaid; provided
that, if a notice of prepayment is given in connection with a conditional notice
of termination of the Total Commitment as contemplated by Section 2.09, then
such notice of prepayment may be revoked if such notice of termination of the
Total Commitment is revoked in accordance with Section 2.09.  Each partial
prepayment shall be in an aggregate amount not less than, and shall be an
integral multiple of, the amounts shown below with respect to the applicable
Type of Loan or Borrowing:

 

Type of
Loan/Borrowing

 

Integral
Multiple of

 

Minimum
Aggregate Amount

 

Eurodollar Borrowing

 

$

1,000,000

 

$

3,000,000

 

ABR Borrowing

 

1,000,000

 

1,000,000

 

Swingline Loan

 

100,000

 

1,000,000

 

 

Promptly following receipt of any such notice relating to a Borrowing, the
Administrative Agent shall advise the Lenders of the contents thereof.  If the
Company fails to designate the Type of Borrowings to be prepaid, partial
prepayments shall be applied first to the outstanding Swingline Loans until the
outstanding principal amount of all Swingline Loans is repaid in full, then to
the outstanding ABR Borrowings until the outstanding principal amount of all ABR
Borrowings is repaid in full, and then to the outstanding principal amount of
Eurodollar Borrowings.  Each partial prepayment of any Borrowing shall be in an
amount that would be permitted in the case of an advance of a Borrowing of the
same Type as provided in Section 2.02.  Each prepayment of a Borrowing shall be
applied to the Loans included in the prepaid Borrowing in accordance with the
Lenders’ Applicable Percentages of such Borrowing.  Prepayments shall be
accompanied by accrued interest to the extent required by Section 2.13.

 

34

--------------------------------------------------------------------------------


 

SECTION 2.12 Fees.

 

(a)                                 The Company agrees to pay to the
Administrative Agent for the account of each Lender (other than a Defaulting
Lender) a facility fee (the “Facility Fee”), which shall accrue at the
applicable Facility Fee Rate on the daily amount of the Commitment of such
Lender, whether used or unused, during the period from the date of this
Agreement to the later of (i) the date on which such Commitment terminates and
(ii) the date on which the Loans are paid in full; provided that, if such Lender
continues to have any Credit Exposure after its Commitment terminates, then such
Facility Fee shall continue to accrue on the daily amount of such Lender’s
Credit Exposure from the date on which its Commitment terminates to the date on
which such Lender ceases to have any Credit Exposure.  Accrued Facility Fees
shall be payable in arrears on the last Business Day of March, June,
September and December of each year and on the date on which the Commitments
terminate and the date the Loans are paid in full, commencing on the first such
date to occur after the date hereof.  All Facility Fees shall be computed on the
basis of a year of 365 or 366 days, as the case may be and shall be payable for
the actual number of days elapsed (including the first day but excluding the
last day).

 

(b)                                 Company agrees to pay (i) to the
Administrative Agent for the account of each Lender (other than a Defaulting
Lender) a participation fee with respect to its participations in Letters of
Credit which shall accrue at a rate per annum equal to the Applicable Margin for
Eurodollar Loans on the average daily amount of such Lender’s LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Effective Date to but excluding the
later of the date on which such Lender’s Commitment terminates and the date on
which such Lender ceases to have any LC Exposure (ii) to each Issuing Bank that
has issued a Committed Letter of Credit a fronting fee, which shall accrue at a
rate per annum equal to .150% times the daily maximum amount available to be
drawn under such Committed Letter of Credit issued, renewed or extended by such
Issuing Bank during the period from the Effective Date to the date on which
there ceases to be any LC Exposure with respect to such Committed Letter of
Credit and (iii) to each Issuing Bank that has issued an Uncommitted Letter of
Credit, a fronting fee which shall accrue a rate agreed to by the Company and
such Issuing Bank (and notified to the Administrative Agent ) on the average
daily amount of the LC Exposure in respect of such Uncommitted Letter of Credit
from the date such Uncommitted Letter of Credit is issued to the date on which
there ceases to be any LC Exposure with respect to such Uncommitted Letter of
Credit.  The Company also agrees to pay each Issuing Bank’s standard fees with
respect to the issuance, amendment, renewal or extension of any Letter of Credit
issued by it or the processing of drawings thereunder.  Accrued participation
fees and fronting fees shall be payable in arrears on the last Business Day of
March, June, September and December of each year, commencing on the first such
date to occur after the Effective Date; provided that all such fees shall be
payable on the date on which the Total Commitment terminates and any such fees
accruing after the date on which the Total Commitment terminates shall be
payable on demand.  Any other fees payable to any Issuing Bank pursuant to this
paragraph shall be payable within 10 days after demand.  All participation fees
shall be computed on the basis of a year of 365 or 366 days, as applicable, and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day).

 

(c)                                  The Company agrees to pay to the
Administrative Agent and each Joint Book Runner, for their own accounts, fees
payable in the amounts and at the times specified in (i) that letter agreement
dated April 8, 2013 among the Company, Wells Fargo Securities, LLC, and Wells
Fargo, and (ii) that letter agreement dated April 8, 2013 among the Company,
Barclays Bank PLC, Citi, DNB Markets, Inc., J.P. Morgan Securities LLC and
Merrill Lynch, Pierce, Fenner & Smith Incorporated (as from time to time
amended, collectively, the “Fee Letters”).

 

(d)                                 All fees payable hereunder shall be paid on
the dates due, in immediately available funds, to the Administrative Agent (or
to each Issuing Bank, in the case of fees payable to it)

 

35

--------------------------------------------------------------------------------


 

(for distribution, in the case of Facility Fees and participation fees to the
Lenders).  Except as required by law, fees paid shall not be refundable under
any circumstance.

 

SECTION 2.13 Interest.

 

(a)                                 The Loans comprising each ABR Borrowing
(excluding each Swingline Loan) shall bear interest at a rate per annum equal to
the sum of Alternate Base Rate plus the Applicable Margin.  Each Swingline Loan
shall (i) prior to the acquisition by any Lender of a participation therein
pursuant to Section 2.05(c), bear interest on each day at the LIM Rate for such
date plus an amount equal to the Applicable Margin that would be applicable to
LIBOR Borrowings on such day, and (ii) upon and following the acquisition by any
Lender of a participation therein, be an ABR Loan and shall bear interest at the
Alternate Base Rate plus the Applicable Margin.

 

(b)                                 The Loans comprising each Eurodollar
Borrowing shall bear interest at the LIBOR Rate for the Interest Period in
effect for such Borrowing plus the Applicable Margin,

 

(c)                                  Notwithstanding the foregoing, if any
principal of or interest on any Loan or any fee or other amount payable by the
Company hereunder is not paid when due, whether at stated maturity, upon
acceleration or otherwise, such overdue amount shall bear interest, after as
well as before judgment, at a rate per annum equal to (i) in the case of overdue
principal of any Loan, 2% plus the rate otherwise applicable to such Loan as
provided above or (ii) in the case of any other amount, 2% plus the Alternate
Base Rate.

 

(d)                                 Accrued interest on each Loan shall be
payable in arrears on each Interest Payment Date for such Loan; provided that
(i) interest accrued pursuant to Section 2.13(c) shall be payable on demand,
(ii) in the event of any repayment or prepayment of any Loan (other than a
prepayment of an ABR Committed Loan prior to the end of the Availability
Period), accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment, (iii) in the event of any
conversion of any Eurodollar Committed Loan prior to the end of the current
Interest Period therefor, accrued interest on such Loan shall be payable on the
effective date of such conversion and (iv) all accrued interest shall be payable
upon termination of the Total Commitment.

 

(e)                                  All interest hereunder shall be computed on
the basis of a year of 360-day year of twelve 30-day months, except that
interest computed by reference to the Alternate Base Rate at times when the
Alternate Base Rate is based on the Prime Rate shall be computed on the basis of
a year of 365 days (or 366 days in a leap year), and in each case shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).  The applicable Alternate Base Rate or LIBOR Rate shall
be determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

 

SECTION 2.14 Alternate Rate of Interest.  If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

 

(a)                                 the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that adequate and
reasonable means do not exist for ascertaining the LIBOR Rate for such Interest
Period; or

 

(b)                                 the Administrative Agent is advised by the
Required Lenders that the LIBOR Rate for such Interest Period will not
adequately and fairly reflect the cost to such Lenders of making or maintaining
their Loans included in such Borrowing for such Interest Period;

 

36

--------------------------------------------------------------------------------


 

then the Administrative Agent shall give notice thereof to the Company and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Company and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective,
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing.

 

SECTION 2.15 Increased Costs.

 

(a)                                 If any Change in Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender (except any such
reserve requirement reflected in the LIBOR Rate) or any Issuing Bank;

 

(ii)                                  subject any Recipient to any Taxes (other
than (A) Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of
the definition of Excluded Taxes and (C) Connection Income Taxes on its loans,
loan principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; or

 

(iii)                               impose on any Lender or any Issuing Bank or
the London interbank market any other condition, cost or expense (other than
Taxes) affecting this Agreement or Eurodollar Loans made by such Lender or any
Letter of Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, such Issuing Bank or such other Recipient
of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit),
or to reduce the amount of any sum received or receivable by such
Lender, Issuing Bank or other Recipient hereunder (whether of principal,
interest or any other amount) then, upon request of such Lender, Issuing Bank or
other Recipient, the Company will pay to such Lender, Issuing Bank or other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, Issuing Bank or other Recipient, as the case may be, for
such additional costs incurred or reduction suffered.

 

(b)                                 If any Lender or Issuing Bank determines
that any Change in Law affecting such Lender or Issuing Bank or any lending
office of such Lender or such Lender’s or Issuing Bank’s holding company, if
any, regarding capital or liquidity requirements, has or would have the effect
of reducing the rate of return on such Lender’s or Issuing Bank’s capital or on
the capital of such Lender’s or Issuing Bank’s holding company, if any, as a
consequence of this Agreement, the Commitment of such Lender or the Loans made
by, or participations in Letters of Credit or Swingline Loans held by, such
Lender, or the Letters of Credit issued by any Issuing Bank, to a level below
that which such Lender or Issuing Bank or such Lender’s or Issuing Bank’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or Issuing Bank’s policies and the policies of such
Lender’s or Issuing Bank’s holding company with respect to capital adequacy),
then from time to time the Company will pay to such Lender or Issuing Bank, as
the case may be, such additional amount or amounts as will compensate such
Lender or Issuing Bank or such Lender’s or Issuing Bank’s holding company for
any such reduction suffered.

 

37

--------------------------------------------------------------------------------


 

(c)                                  A certificate of a Lender or any Issuing
Bank setting forth the amount or amounts necessary to compensate such Lender or
such Issuing Bank or its holding company, as the case may be, as specified in
paragraph (a) or (b) of this Section 2.15 and delivered to the Company, shall be
conclusive absent manifest error.  The Company shall pay such Lender or such
Issuing Bank, as the case may be, the amount shown as due on any such
certificate within 10 Business Days after receipt thereof.

 

(d)                                 Failure or delay on the part of any Lender
or any Issuing Bank to demand compensation pursuant to this Section 2.15 shall
not constitute a waiver of such Lender’s or such Issuing Bank’s right to demand
such compensation; provided that the Company shall not be required to compensate
a Lender or any Issuing Bank pursuant to this Section 2.15 for any increased
costs or reductions incurred more than six months prior to the date that such
Lender or such Issuing Bank, as the case may be, notifies the Company of the
Change in Law giving rise to such increased costs or reductions and of such
Lender’s or such Issuing Bank’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the six-month period referred to above shall be extended to
include the period of retroactive effect thereof).

 

SECTION 2.16 Break Funding Payments.  In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow (unless such
failure was caused by the failure of a Lender to make such Loan), convert,
continue or prepay any Eurodollar Loan, or the failure to convert an ABR Loan to
a Eurodollar Loan, on the date specified in any notice delivered pursuant hereto
(regardless of whether such notice is permitted to be revocable under
Section 2.09 and is revoked in accordance herewith), or (d) the assignment of
any Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Company pursuant to Section 2.19, then,
in any such event, the Company shall compensate each Lender for the loss, cost
and expense attributable to such event.  In the case of a Eurodollar Loan, the
loss to any Lender attributable to any such event shall be deemed to include an
amount determined by such Lender to be equal to the excess, if any, of (i) the
amount of interest that such Lender would pay for a deposit equal to the
principal amount of such Loan for the period from the date of such payment,
conversion, failure or assignment to the last day of the then current Interest
Period for such Loan (or, in the case of a failure to borrow, convert or
continue, the duration of the Interest Period that would have resulted from such
borrowing, conversion or continuation) if the interest rate payable on such
deposit were equal to the LIBOR Rate for such Interest Period, over (ii) the
amount of interest that such Lender would earn on such principal amount for such
period if such Lender were to invest such principal amount for such period at
the interest rate that would be bid by such Lender (or an affiliate of such
Lender) for dollar deposits from other banks in the Eurodollar market at the
commencement of such period.  A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section 2.16 shall be delivered to the Company and shall be conclusive absent
manifest error.  The Company shall pay such Lender the amount shown as due on
any such certificate within 10 Business Days after receipt thereof.

 

SECTION 2.17 Taxes.

 

(a)                                 Defined Terms.  For purposes of this
Section 2.17, the term “Lender” includes any Issuing Bank and the term
“applicable law” includes FATCA.

 

(b)                                 Payments Free of Taxes.  Any and all
payments by or on account of any obligation of either Borrower under any Loan
Document shall be made without deduction or withholding for any Taxes, except as
required by applicable law.  If any applicable law (as determined in the good
faith discretion of the Withholding Agent) requires the deduction or withholding
of any Tax from any such payment by the Withholding Agent, then the Withholding
Agent shall be entitled to make such

 

38

--------------------------------------------------------------------------------


 

deduction or withholding and shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by the
applicable Borrower shall be increased as necessary so that after such deduction
or withholding has been made (including such deductions and withholdings
applicable to additional sums payable under this Section) the applicable
Recipient receives an amount equal to the sum it would have received had no such
deduction or withholding been made.

 

(c)                                  Payment of Other Taxes by the Borrowers. 
Each Borrower shall timely pay to the relevant Governmental Authority in
accordance with applicable law, or at the option of the Administrative Agent
timely reimburse it for the payment of, any Other Taxes.

 

(d)                                 Indemnification by the Borrowers.  The
Borrowers shall jointly and severally indemnify each Recipient, within 10 days
after demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) payable or paid by such Recipient or required to be withheld
or deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority;
provided, however, neither Borrower shall be required to indemnify a Recipient
pursuant to this Section 2.17(d) for any Indemnified Taxes unless such Recipient
makes written demand on the Company for indemnification for such Indemnified
Taxes no later than six months after the earlier of (i) the date on which such
Recipient receives written demand from the relevant Governmental Authority for
payment of such Indemnified Taxes or (ii) the date on which such Recipient has
made payment of such Indemnified Taxes.  A certificate as to the amount of such
payment or liability delivered to a Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

 

(e)                                  Indemnification by the Lenders.  Each
Lender shall severally indemnify the Administrative Agent, within 10 days after
demand therefor, for (i) any Indemnified Taxes attributable to such Lender (but
only to the extent that the Borrowers have not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrowers to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 10.05 relating to the
maintenance of a Participant Register and (iii) any Excluded Taxes attributable
to such Lender, in each case, that are payable or paid by the Administrative
Agent in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error. 
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under any Loan Document or
otherwise payable by the Administrative Agent to the Lender from any other
source against any amount due to the Administrative Agent under this paragraph
(e).

 

(f)                                   Evidence of Payments.  As soon as
practicable after any payment of Taxes by a Borrower to a Governmental Authority
pursuant to this Section 2.17, such Borrower shall deliver to the Administrative
Agent the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.

 

(g)                                  Status of Lenders.  (i) Any Lender that is
entitled to an exemption from or reduction of withholding Tax with respect to
payments made under any Loan Document shall deliver to the Borrowers and the
Administrative Agent, at the time or times reasonably requested by either
Borrower or the Administrative Agent, such properly completed and executed
documentation reasonably requested

 

39

--------------------------------------------------------------------------------


 

by such Borrower or the Administrative Agent as will permit such payments to be
made without withholding or at a reduced rate of withholding.  In addition, any
Lender, if reasonably requested by either Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by such Borrower or the Administrative Agent as will enable
such Borrower or the Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements. 
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in subsections (ii)(A), (ii)(B) and (ii)(D) below) shall
not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

 

(ii)                                  Without limiting the generality of the
foregoing, in the event that a Borrower is a U.S. Borrower,

 

(A)                               any Lender that is a U.S. Person shall deliver
to such Borrower and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), executed originals of IRS Form W-9 certifying that such Lender is exempt
from U.S. federal backup withholding Tax;

 

(B)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to such Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Company or the
Administrative Agent), whichever of the following is applicable:

 

(1)                                 in the case of a Foreign Lender claiming the
benefits of an income Tax treaty to which the United States is a party (x) with
respect to payments of interest under any Loan Document, executed originals of
IRS Form W-8BEN establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such Tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such Tax treaty;

 

(2)                                 executed originals of IRS Form W-8ECI;

 

(3)                                 in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit 2.17-A to the
effect that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of such Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed originals of IRS Form W-8BEN; or

 

(4)                                 to the extent a Foreign Lender is not the
beneficial owner, executed originals of IRS Form W-8IMY, accompanied by IRS
Form W-

 

40

--------------------------------------------------------------------------------


 

8ECI, IRS Form W-8BEN, a U.S. Tax Compliance Certificate substantially in the
form of Exhibit 2.17-B or Exhibit 2.17-C, IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate substantially
in the form of Exhibit 2.17-D on behalf of each such direct and indirect
partner;

 

(C)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrowers and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Company or the
Administrative Agent), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit such Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and

 

(D)                               if a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to each Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Company or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Company or the Administrative Agent as may be
necessary for such Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrowers and the Administrative
Agent in writing of its legal inability to do so.

 

(h)                                 Treatment of Certain Refunds.  If any party
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes as to which it has been indemnified pursuant to this
Section 2.17 (including by the payment of additional amounts pursuant to this
Section 2.17), it shall pay to the indemnifying party an amount equal to such
refund (but only to the extent of indemnity payments made under this
Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund).  Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (h) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority.  Notwithstanding anything to the contrary in this paragraph (h), in
no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (h) the payment of which would
place the indemnified party in a less favorable net after-

 

41

--------------------------------------------------------------------------------


 

Tax position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

 

(i)                                     Survival.  Each party’s obligations
under this Section 2.17 shall survive the resignation or replacement of the
Administrative Agent or any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all obligations under any Loan Document.

 

SECTION 2.18 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

 

(a)                                 The Company shall make or, in the case of
the Subsidiary Borrower Letter of Credit, the Subsidiary Borrower shall make,
each payment required to be made by such Borrower hereunder (whether of
principal, interest, fees or reimbursement of LC Disbursements, or under
Section 2.15, 2.16 or 2.17, or otherwise) prior to 12:00 noon, Charlotte, North
Carolina, time, on the date when due, in immediately available funds, without
set-off or counterclaim.  Any amounts received after such time on any date may,
in the discretion of the Administrative Agent, be deemed to have been received
on the next succeeding Business Day for purposes of calculating interest
thereon.  All such payments shall be made to the Administrative Agent at its
Principal Office, except payments to be made directly to an Issuing Bank or the
Swingline Lender as expressly provided herein and except that payments pursuant
to Sections 2.15, 2.16, 2.17 and 10.03 shall be made directly to the Persons
entitled thereto.  The Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof.  If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension.  All
payments hereunder shall be made in dollars.

 

(b)                                 If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, unreimbursed LC Disbursements, interest and fees then due
hereunder, such funds shall be applied (i) first, to pay interest and fees then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, to pay
principal and unreimbursed LC Disbursements then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal and
unreimbursed LC Disbursements then due to such parties.

 

(c)                                  If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or other obligations hereunder
resulting in such Lender receiving payment of a proportion of the aggregate
amount of its Loans and accrued interest thereon or other such obligations
greater than its pro rata share thereof as provided herein, then the Lender
receiving such greater proportion shall (a) notify the Administrative Agent of
such fact, and (b) purchase (for cash at face value) participations in the Loans
and such other obligations of the other Lenders, or make such other adjustments
as shall be equitable, so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with the aggregate amount of principal of
and accrued interest on their respective Loans and other amounts owing them;
provided that:

 

(i)                                     if any such participations are purchased
and all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest; and

 

42

--------------------------------------------------------------------------------


 

(ii)                                  the provisions of this paragraph shall not
be construed to apply to (x) any payment made by either Borrower pursuant to and
in accordance with the express terms of this Agreement (including the
application of funds arising from the existence of a Defaulting Lender), or
(y) any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Loans or participations in LC
Disbursements to any assignee or participant, other than to the Borrower or any
Subsidiary thereof (as to which the provisions of this paragraph shall apply).

 

Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such Borrower in the amount of
such participation.

 

(d)                                 Unless the Administrative Agent shall have
received notice from the Company prior to the date on which any payment is due
to the Administrative Agent for the account of the Lenders or the Issuing Banks
hereunder that the Company will not make (or in the case of the Subsidiary
Borrower Letter of Credit, the Subsidiary Borrower will not make) such payment,
the Administrative Agent may assume that the applicable Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or such Issuing Bank, as the case may be,
the amount due.  In such event, if the applicable Borrower has not in fact made
such payment, then each of the Lenders or the Issuing Banks, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or such Issuing Bank with interest thereon,
for each day from the date such amount is distributed to it to the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules or interbank compensation.

 

(e)                                  If any Lender shall fail to make any
payment required to be made by it pursuant to Section 2.05(c), 2.06(f), 2.07(b),
2.18(d) or 8.08, then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), (i) apply any amounts
thereafter received by the Administrative Agent for the account of such Lender
to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid and/or (ii) hold any such amounts in a
segregated account as cash collateral for, and application to, any future
funding obligations of such Lender under such Sections; in the case of each of
(i) and (ii) above, in any order as determined by the Administrative Agent in
its discretion.

 

SECTION 2.19 Mitigation of Obligations; Replacement of Lenders.

 

(a)                                 Designation of a Different Lending Office. 
If any Lender requests compensation under Section 2.15, or requires either
Borrower to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
then such Lender shall (at the request of such Borrower) use reasonable efforts
to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.15 or 2.17, as the case may be, in the future, and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender.  The Company hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

43

--------------------------------------------------------------------------------


 

(b)                                 Replacement of Lenders.  If any Lender
requests compensation under Section 2.15, or if either Borrower is required to
pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17
and, in each case, such Lender has declined or is unable to designate a
different lending office in accordance with Section 2.19(a), or if any Lender is
a Defaulting Lender or a Non-Consenting Lender, then the Company may, at its
sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 10.05), all of its interests, rights (other than its
existing rights to payments pursuant to Section 2.15 or Section 2.17) and
obligations under this Agreement and the related Loan Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that:

 

(i)                                     the Company shall have paid to the
Administrative Agent the assignment fee (if any) specified in Section 10.05;

 

(ii)                                  such Lender shall have received payment of
an amount equal to the outstanding principal of its Loans and participations in
LC Disbursements, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder and under the other Loan Documents (including any
amounts under Section 2.16) from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Company (in the case of all
other amounts);

 

(iii)                               in the case of any such assignment resulting
from a claim for compensation under Section 2.15 or payments required to be made
pursuant to Section 2.17, such assignment will result in a reduction in such
compensation or payments thereafter;

 

(iv)                              such assignment does not conflict with
applicable law; and

 

(v)                                 in the case of any assignment resulting from
a Lender becoming a Non-Consenting Lender, the applicable assignee shall have
consented to the applicable amendment, waiver or consent.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.

 

SECTION 2.20 Telephonic Notices.  Without in any way limiting the obligation of
the Company or the Subsidiary Borrower to confirm in writing any telephonic
notice it is entitled to give under this Agreement or any other Loan Document,
the Administrative Agent may act without liability upon the basis of a
telephonic notice believed in good faith by the Administrative Agent to be from
the Company or the Subsidiary Borrower prior to receipt of written
confirmation.  In each such case, each of the Company and the Subsidiary
Borrower hereby waives the right to dispute the Administrative Agent’s record of
the terms of such telephonic notice.

 

SECTION 2.21 Defaulting Lenders    Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

 

(i)                                     Such Defaulting Lender’s right to
approve or disapprove any amendment, waiver or consent with respect to this
Agreement shall be restricted as set forth in Section 10.02.

 

44

--------------------------------------------------------------------------------


 

(ii)                                  Any payment of principal, interest, fees
or other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.09 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any Issuing Bank or Swingline Lender hereunder;
third, to Cash Collateralize the Issuing Banks’ Fronting Exposure with respect
to such Defaulting Lender in accordance with Section 2.22; fourth, as the
Company may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Company, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the Issuing
Banks’ future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.22; sixth, to the payment of any amounts owing to the Lenders,
the Issuing Banks or Swingline Lenders as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the Issuing Banks or Swingline
Lenders against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to either
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by either Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans or LC Disbursements in respect of which such Defaulting
Lender has not fully funded its appropriate share, and (y) such Loans were made
or the related Letters of Credit were issued at a time when the conditions set
forth in Section 3.02 were satisfied or waived, such payment shall be applied
solely to pay the Loans of, and LC Disbursements owed to, all Non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of, or LC Disbursements owed to, such Defaulting Lender until such time as all
Loans and funded and unfunded participations in LC Obligations and Swingline
Loans are held by the Lenders pro rata in accordance with the Commitments
without giving effect to Section 2.21(a)(iv).  Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting Lender or to post Cash Collateral pursuant
to this Section 2.21(a)(ii) shall be deemed paid to and redirected by such
Defaulting Lender, and each Lender irrevocably consents hereto.

 

(iii)                               (A) Each Defaulting Lender shall be entitled
to receive a Facility Fee for any period during which that Lender is a
Defaulting Lender only to extent allocable to the sum of (1) the outstanding
principal amount of the Loans funded by it, and (2) its Applicable Percentage of
the stated amount of Letters of Credit for which it has provided Cash Collateral
pursuant to Section 2.22.

 

(B)                               Each Defaulting Lender shall be entitled to
receive letter of credit fees under Section 2.12(b) for any period during which
that Lender is a Defaulting Lender only to the extent allocable to its
Applicable Percentage of the stated amount of Letters of Credit for which it has
provided Cash Collateral pursuant to Section 2.22.

 

(C)                               With respect to any Facility Fee or letter of
credit fee under Section 2.12(b) not required to be paid to any Defaulting
Lender pursuant to clause (A) or

 

45

--------------------------------------------------------------------------------


 

(B) above, the Company shall (x) pay to each Non-Defaulting Lender that portion
of any such fee otherwise payable to such Defaulting Lender with respect to such
Defaulting Lender’s LC Exposure or Swingline Loans that has been reallocated to
such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to each
Issuing Bank and Swingline Lender, as applicable, the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to such
Issuing Bank’s or Swingline Lender’s Fronting Exposure to such Defaulting
Lender, and (z) not be required to pay the remaining amount of any such fee.

 

(iv)                              All or any part of such Defaulting Lender’s LC
Exposure and Swingline Loans shall be reallocated among the Non-Defaulting
Lenders in accordance with their respective Applicable Percentages (calculated
without regard to such Defaulting Lender’s Commitment) but only to the extent
that (x) the conditions set forth in Section 3.02 are satisfied at the time of
such reallocation (and, unless the Company shall have otherwise notified the
Administrative Agent at such time, the Company shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the aggregate Credit Exposure of any
Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Commitment.  No
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.

 

(v)                                 If the reallocation described in clause
(iv) above cannot, or can only partially, be effected, the Company shall,
without prejudice to any right or remedy available to it hereunder or under law,
(x) first, prepay Swingline Loans in an amount equal to the Swingline Lenders’
Fronting Exposure and (y) second, Cash Collateralize the Issuing Banks’ Fronting
Exposure in accordance with the procedures set forth in Section 2.22.

 

(b)                                 If the Company, the Administrative Agent and
each Swingline Lender and Issuing Bank agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held pro rata by the Lenders in accordance with their respective
Commitments (without giving effect to Section 2.21(a)(iv), whereupon such Lender
will cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
either Borrower while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.

 

(c)                                  So long as any Lender is a Defaulting
Lender, (i) the Swingline Lender shall not be required to fund any Swingline
Loans unless it is satisfied that it will have no Fronting Exposure after giving
effect to such Swingline Loan and (ii) no Issuing Bank shall be required to
issue, extend, renew or increase any Letter of Credit unless it is satisfied
that it will have no Fronting Exposure after giving effect thereto.

 

46

--------------------------------------------------------------------------------


 

SECTION 2.22 Cash Collateral.

 

At any time that there shall exist a Defaulting Lender, within one Business Day
following the written request of the Administrative Agent or any Issuing Bank
(with a copy to the Administrative Agent) the Company shall Cash Collateralize
the Issuing Banks’ Fronting Exposure with respect to such Defaulting Lender
(determined after giving effect to Section 2.21(a)(iv) and any Cash Collateral
provided by such Defaulting Lender) in an amount not less than the Minimum
Collateral Amount.

 

(a)                                 The Company, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grants to the
Administrative Agent, for the benefit of the Issuing Banks, and agrees to
maintain, a first priority security interest in all such Cash Collateral as
security for the Defaulting Lenders’ LC Exposure, to be applied pursuant to
clause (b) below.  If at any time the Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the
Administrative Agent and the Issuing Banks as herein provided, or that the total
amount of such Cash Collateral is less than the Minimum Collateral Amount, the
Company will, promptly upon demand by the Administrative Agent, pay or provide
to the Administrative Agent additional Cash Collateral in an amount sufficient
to eliminate such deficiency (after giving effect to any Cash Collateral
provided by the Defaulting Lender).

 

(b)                                 Application.  Notwithstanding anything to
the contrary contained in this Agreement, Cash Collateral provided under this
Section 2.22 or Section 2.21 in respect of Letters of Credit shall be applied to
the satisfaction of the Defaulting Lender’s LC Exposure (including, as to Cash
Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.

 

(c)                                  Termination of Requirement.  Cash
Collateral (or the appropriate portion thereof) provided to reduce any Issuing
Bank’s Fronting Exposure shall no longer be required to be held as Cash
Collateral pursuant to this Section 2.22 following (i) the elimination of the
applicable Fronting Exposure (including by the termination of Defaulting Lender
status of the applicable Lender), or (ii) the determination by the
Administrative Agent and each Issuing Bank that there exists excess Cash
Collateral; provided that, subject to Section 2.21 the Person providing Cash
Collateral and each Issuing Bank may agree that Cash Collateral shall be held to
support future anticipated Fronting Exposure or other obligations and provided
further that to the extent that such Cash Collateral was provided by the
Borrowers, such Cash Collateral shall remain subject to the security interest
granted pursuant to the Loan Documents.

 

ARTICLE III
CONDITIONS PRECEDENT

 

SECTION 3.01 Conditions Precedent to the Initial Credit Event.  The obligations
of the Lenders to make Loans hereunder or the obligation of the Issuing Banks to
issue Letters of Credit hereunder shall not become effective until the date on
which each of the following conditions is satisfied or waived in accordance with
Section 10.02:

 

(a)                                 The Administrative Agent shall have received
the following, each dated the Execution Date:

 

(i)                                     this Agreement executed by each party
hereto;

 

(ii)                                  if requested by any Lender, a Committed
Note or a Swingline Note, as applicable, executed by the Company and payable to
the order of such Lender;

 

47

--------------------------------------------------------------------------------


 

(iii)                               a certificate of an officer and of the
secretary or an assistant secretary of the Delegate, certifying, inter alia
(A) true and complete copies of each of the limited liability company agreement
of the Delegate, the certificate of incorporation, as amended and in effect, of
the General Partner, the partnership agreements, each as amended and in effect,
of the Borrowers, the bylaws, as amended and in effect, of the General Partner
and the resolutions adopted by the Board of Directors of the Delegate
(1) authorizing the execution, delivery and performance by each Borrower of this
Agreement and the other Loan Documents to which it is or will be a party and, in
the case of the Company, the Borrowings to be made and the Letters of Credit to
be issued hereunder, (2) approving the forms of the Loan Documents to which it
is a party and which will be delivered at or prior to the initial Borrowing Date
and (3) authorizing officers of the Delegate to execute and deliver the Loan
Documents to which such Borrower is or will be a party and any related
documents, including any agreement contemplated by this Agreement, (B) the
incumbency and specimen signatures of the officers of the Delegate executing any
documents on its behalf and (C) (1) that the representations and warranties made
by such Borrower in each Loan Document to which such Borrower is a party and
which will be delivered at or prior to the initial Borrowing Date are true and
correct in all material respects, (2) the absence of any proceedings for the
dissolution or liquidation of such Borrower and (3) the absence of the
occurrence and continuance of any Default or Event of Default;

 

(iv)                              letters from C T Corporation System, in form
and substance satisfactory to the Administrative Agent evidencing the obligation
of C T Corporation System to accept service of process in the State of New York
on behalf of each Borrower that is not authorized to do business as a foreign
corporation in the State of New York;

 

(v)                                 a favorable, signed opinion addressed to the
Administrative Agent and the Lenders from Bracewell & Giuliani LLP, counsel to
the Borrowers, the General Partner and the Delegate, given upon the express
instruction of such Persons;

 

(vi)                              certificates of appropriate public officials
as to the existence, good standing and qualification to do business as a foreign
entity of each Borrower, the General Partner and the Delegate in the States of
Texas and Delaware; and

 

(vii)                           a completed Notice of Account Designation
executed by the Company.

 

(b)                                 The Administrative Agent shall be reasonably
satisfied that all required consents and approvals of any Governmental Authority
and any other Person in connection with the transactions contemplated by this
Section 3.01 shall have been obtained and remain in effect (except where the
failure to obtain such approvals would not have a Material Adverse Effect).

 

(c)                                  The Company shall have paid to Wells Fargo
Securities, LLC, Barclays Bank PLC, Citigroup Global Markets, Inc., DNB
Markets, Inc., J.P. Morgan Securities LLC, Merrill Lynch, Pierce, Fenner & Smith
Incorporated,  and the Administrative Agent all fees and expenses pursuant to
the Fee Letters agreed upon by such parties to be paid on or prior to the
Execution Date.

 

(d)                                 All of the lenders party to the Existing
Credit Agreement are Lenders hereunder or have been replaced in accordance with
the Existing Credit Agreement.

 

(e)                                  The Company shall have paid to Andrews
Kurth LLP pursuant to Section 10.03 all reasonable fees and disbursements
invoiced to the Company on or prior to the Execution Date.

 

48

--------------------------------------------------------------------------------


 

SECTION 3.02 Conditions Precedent to All Credit Events.  Except with respect to
Committed Loans made by the Lenders pursuant to Section 2.06(f), the obligation
of the Lenders to make any Loans or to issue or extend any Letter of Credit
under this Agreement (including any Loan made or Letter of Credit issued
(including for the purpose of the Existing Letters of Credit) on the initial
Borrowing Date) is subject to the further conditions precedent that on the date
of such Credit Event:

 

(a)                                 The conditions precedent set forth in
Section 3.01 shall have theretofore been satisfied;

 

(b)                                 The representations and warranties set forth
in Article IV (other than the representation set forth in Section 4.07(c)) and
in the other Loan Documents shall be true and correct in all material respects
as of, and as if such representations and warranties were made on, the Borrowing
Date of the proposed Loan or Letter of Credit, as the case may be (unless such
representation and warranty expressly relates to an earlier date), and by the
Company’s delivery of a Borrowing Request, the Borrowers shall be deemed to have
certified to the Administrative Agent and the Lenders that such representations
and warranties are true and correct in all material respects;

 

(c)                                  The Company shall have complied with the
provisions of Section 2.03, Section 2.05 or Section 2.06, as the case may be;
and

 

(d)                                 No Default or Event of Default shall have
occurred and be continuing or would result from such Credit Event.

 

The acceptance of the benefits of each Credit Event shall constitute a
representation and warranty by the Borrowers to each of the Lenders that all of
the conditions specified in this Section 3.02 above exist as of that time.

 

SECTION 3.03 Delivery of Documents.  All of the Loan Documents, certificates,
legal opinions and other documents and papers referred to in this Article III,
unless otherwise specified, shall be delivered to the Administrative Agent for
the account of each of the Lenders and, except for any Notes, in sufficient
counterparts or copies for each of the Lenders and shall be satisfactory in form
and substance to the Lenders.

 

ARTICLE IV
REPRESENTATIONS AND WARRANTIES

 

Each Borrower makes for itself, and the Company makes for itself and the
Subsidiary Borrower, the following representations and warranties to the
Administrative Agent and the Lenders:

 

SECTION 4.01 Organization and Qualification.  The Company and each of the
Material Subsidiaries (a) is a corporation, partnership or limited liability
company duly organized or formed, validly existing and in good standing under
the laws of the state of its incorporation, organization or formation, (b) has
all requisite corporate, partnership, limited liability company or other power
and all material governmental licenses, authorizations, consents and approvals
required to carry on its business as now conducted and (c) is duly qualified to
do business and is in good standing in every jurisdiction in which the failure
to be so qualified would, individually or together with all such other failures
of the Company and the Subsidiaries, have a Material Adverse Effect.

 

SECTION 4.02 Authorization, Validity, Etc.  Each Borrower has all requisite
partnership and other power and authority to execute and deliver, and to incur
and perform its obligations under this Agreement and under the other Loan
Documents to which it is a party and to make the Borrowings

 

49

--------------------------------------------------------------------------------


 

hereunder, and all such actions have been duly authorized by all necessary
proceedings on its behalf.  This Agreement and the other Loan Documents have
been duly and validly executed and delivered by or on behalf of each Borrower
party thereto and constitute valid and legally binding agreements of such
Borrower enforceable against such Borrower in accordance with the respective
terms thereof, except (a) as may be limited by bankruptcy, insolvency,
reorganization, moratorium, fraudulent transfer, fraudulent conveyance or other
similar laws relating to or affecting the enforcement of creditors’ rights
generally, and by general principles of equity (including principles of good
faith, reasonableness, materiality and fair dealing) which may, among other
things, limit the right to obtain equitable remedies (regardless of whether
considered in a proceeding in equity or at law) and (b) as to the enforceability
of provisions for indemnification for violation of applicable securities laws,
limitations thereon arising as a matter of law or public policy.

 

SECTION 4.03 Governmental Consents, Etc.  No authorization, consent, approval,
license or exemption of or registration, declaration or filing with any
Governmental Authority, is necessary for the valid execution and delivery of, or
the incurrence and performance by the Company of its obligations under, any Loan
Document to which it is a party, except those that have been obtained and such
matters relating to performance as would ordinarily be done in the ordinary
course of business after the Execution Date.

 

SECTION 4.04 No Breach or Violation of Agreements or Restrictions, Etc.  Neither
the execution and delivery of, nor the incurrence and performance by either
Borrower of its obligations under, the Loan Documents to which it is a party,
nor the extensions of credit contemplated by the Loan Documents, will (a) breach
or violate any applicable Requirement of Law, (b) result in any breach or
violation of any of the terms, covenants, conditions or provisions of, or
constitute a default under, or result in the creation or imposition of (or the
obligation to create or impose) any Lien upon any of its property or assets
(other than Liens created or contemplated by this Agreement) pursuant to the
terms of, any indenture, mortgage, deed of trust, agreement or other instrument
to which it or any of the Subsidiaries is party or by which any of its
properties or assets, or those of any of the Subsidiaries is bound or to which
it is subject, except for breaches, violations and defaults under clauses
(a) and (b) that neither individually nor in the aggregate could reasonably be
expected to result in a Material Adverse Effect, or (c) violate any provision of
the organic documents of such Borrower.

 

SECTION 4.05 Properties.  Each of the Company and the Material Subsidiaries has
good title to, or valid leasehold or other interests in, all its real and
personal property material to its business free of all Liens securing
Indebtedness except for such Liens permitted under Section 6.01.

 

SECTION 4.06 Litigation and Environmental Matters.  (a) Except as disclosed in
the most recent Annual Report on Form 10-K delivered by the Company to the
Lenders, there is no action, suit or proceeding by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Company,
threatened against or affecting the Company or any of the Material Subsidiaries
(i) as to which there is a reasonable possibility of an adverse determination
and that, if adversely determined, could reasonably be expected to result in a
Material Adverse Effect or (ii) that involves this Agreement or the
Transactions.

 

(a)                                 Except as disclosed in the most recent
Annual Report on Form 10-K delivered by the Company to the Lenders, the
associated liabilities and costs of the Company’s compliance with Environmental
Laws (including any capital or operating expenditures required for clean-up or
closure of properties currently or previously owned, any capital or operating
expenditures required to achieve or maintain compliance with environmental
protection standards imposed by Environmental Laws or as a condition of any
license, permit or contract, any related constraints on operating activities,
including any periodic or permanent shutdown of any facility or reduction in the
level of or change in the nature of

 

50

--------------------------------------------------------------------------------


 

operations conducted thereat, any costs or liabilities in connection with
off-site disposal of wastes or Hazardous Materials, and any actual or potential
liabilities to third parties, including employees, and any related costs and
expenses) are unlikely to result in a Material Adverse Effect.

 

SECTION 4.07 Financial Statements.

 

(a)                                 The consolidated balance sheet of the
Company and the Subsidiaries as at December 31, 2012 and the related
consolidated statements of income, comprehensive income, partners’ capital and
cash flows of the Company and the Subsidiaries for the fiscal year ended on said
date, with the opinion thereon of PricewaterhouseCoopers LLP and set forth in
the Company’s 2012 Annual Report on Form 10-K, as filed with the SEC, fairly
present, in all material respects, the consolidated financial position of the
Company and the Subsidiaries as of such date and their consolidated results of
operations and cash flows for such fiscal year in accordance with GAAP.

 

(b)                                 The unaudited consolidated balance sheets of
the Company and the Subsidiaries as at March 31, 2013 and the related
consolidated statements of income and cash flows of the Company and the
Subsidiaries for the three month period ended on such date and set forth in the
Company’s Quarterly Report on Form 10-Q for its fiscal quarter then ended, as
filed with the SEC, fairly present, in all material respects, the consolidated
financial position of the Company and the Subsidiaries as at said date and their
consolidated results of their operations cash flows for the six-month period
ended on said date (subject to the absence of footnotes and to normal year-end
and audit adjustments), in accordance with GAAP applied on a basis consistent
with the financial statements referred to in Section 4.07(a).

 

(c)                                  Since the date of the most recent Annual
Report on Form 10-K delivered by the Company to the Lenders, there has been no
material adverse change in the business, assets, liabilities or financial
condition of the Company and the Subsidiaries, taken as a whole.

 

SECTION 4.08 Disclosure.  As of the Effective Date only, information heretofore
furnished by the Company to the Administrative Agent or any Lender for purposes
of or in connection with this Agreement or any transaction contemplated hereby,
together with the Executive Summary is, when taken as a whole, true and accurate
in all material respects on the date as of which such information is stated or
certified.  The Executive Summary and the reports, financial statements,
certificates or other written information furnished by or on behalf of the
Company to the Administrative Agent or any Lender in connection with the
syndication or negotiation of this Agreement or delivered hereunder (as modified
or supplemented by other information so furnished) on or prior to the Effective
Date, when taken as a whole, do not contain any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided that, with respect to any projected financial information, the Company
represents only that such information was prepared in good faith based upon
assumptions believed by the Company to be reasonable at the time (it being
recognized, however, that projections as to future events are not to be viewed
as facts and that the actual results during the period or periods covered by any
projects may materially different from the projected results).

 

SECTION 4.09 Investment Company Act.  Neither Borrower is, or is regulated as,
an “investment company,” as such term is defined in the Investment Company Act
of 1940, as amended.

 

SECTION 4.10 ERISA.  Each member of the ERISA Group has fulfilled its
obligations under the minimum funding standards of ERISA and the Code with
respect to each Plan and is in compliance in all material respects with the
presently applicable provisions of ERISA and the Code with respect to each Plan,
except where the failure to so fulfill such obligations and such noncompliance
could individually, or together with all such failures to fulfill such
obligations and all such noncompliance could

 

51

--------------------------------------------------------------------------------


 

reasonably be expected to result in a Material Adverse Effect.  No member of the
ERISA Group has (i) sought a waiver of the minimum funding standard under
Section 412 of the Code in respect of any Plan, (ii) failed to make any
contribution or payment to any Plan or Multiemployer Plan or in respect of any
Benefit Arrangement, or made any amendment to any Plan or Benefit Arrangement,
which has resulted or could result in the imposition of a Lien or the posting of
a bond or other security under ERISA or the Code or (iii) incurred any liability
under Title IV of ERISA other than a liability to the PBGC for premiums under
Section 4007 of ERISA, which waiver, failure or liability individually, or
collectively with all such waivers, failures or liabilities, could reasonably be
expected to result in a Material Adverse Effect.

 

SECTION 4.11 Tax Returns and Payments.  The Company and the Material
Subsidiaries have caused to be filed all federal income tax returns and other
material tax returns, statements and reports (or obtained extensions with
respect thereto) which are required to be filed and have paid or deposited or
made adequate provision in accordance with GAAP for the payment of all taxes
(including estimated taxes shown on such returns, statements and reports) which
are shown to be due pursuant to such returns, except for taxes being contested
in good faith by appropriate proceedings for which adequate reserves in
accordance with GAAP have been created on the books of the Company and the
Subsidiaries and where the failure to pay such taxes (individually or in the
aggregate for the Company and the Subsidiaries) would not have a Material
Adverse Effect.

 

SECTION 4.12 Compliance with Laws and Agreements.  Each of the Company and the
Material Subsidiaries is in compliance with all laws, regulations and orders of
any Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate for the Company and the
Material Subsidiaries, could not reasonably be expected to result in a Material
Adverse Effect.

 

SECTION 4.13 Purpose of Loans.

 

(a)                                 All proceeds of the Loans will be used for
the purposes set forth in Section 5.07.

 

(b)                                 None of the proceeds of the loans under the
Existing Credit Agreement were, and none of the proceeds of the Loans under this
Agreement will be, used directly or indirectly for the purpose of buying or
carrying any “margin stock” within the meaning of Regulation U (herein called
“margin stock”) or for the purpose of reducing or retiring any indebtedness
which was originally incurred to buy or carry any margin stock, or for any other
purpose which might constitute this transaction a “purpose” credit within the
meaning of Regulation T, U or X.  Neither the Company nor any agent acting on
its behalf has taken or will take any action which might cause this Agreement or
any other Loan Document to violate Regulation T, Regulation U, Regulation X, or
any other regulation of the Board or to violate the Exchange Act.  Margin stock
does not constitute more than 25% of the assets of the Company or the Subsidiary
Borrower, or of the Company and the Subsidiaries on a consolidated basis, and
the Company does not intend or foresee that it will ever do so.

 

SECTION 4.14 Foreign Assets Control Regulations, etc.  (a)  Neither any Letter
of Credit nor any part of the proceeds of the Loans will violate the Trading
with the Enemy Act, as amended, or any of the foreign assets control regulations
of the United States Treasury Department (31 CFR, Subtitle B, Chapter V, as
amended) or any enabling legislation or executive order relating thereto.

 

(b)                                 Neither the Company nor any Subsidiary
(i) is, or will become, a Person described or designated in the Specially
Designated Nationals and Blocked Persons List of the Office of Foreign Assets
Control or in Section 1 of the Anti-Terrorism Order or (ii) engages or will
engage in any

 

52

--------------------------------------------------------------------------------


 

dealings or transactions, or is or will be otherwise associated, with any such
Person.  The Company and the Subsidiaries are in compliance, in all material
respects, with the USA PATRIOT ACT.

 

(c)                                  Neither any Letter of Credit nor any part
of the proceeds of the Loans will be used, directly or indirectly, for any
payments to any governmental official or employee, political party, official of
a political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977, as amended, assuming in all cases that such Act applies to the
Company or one of the Subsidiaries.

 

ARTICLE V
AFFIRMATIVE COVENANTS

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the Company covenants and agrees with
the Lenders that:

 

SECTION 5.01 Financial Statements and Other Information.  The Company will
furnish to the Administrative Agent:

 

(a)                                 within ten days after the date in each
fiscal year on which the Company is required to file its Annual Report on
Form 10-K with the SEC or, if earlier, 100 days after the end of each fiscal
year (i) such Annual Report, and (ii) its audited consolidated balance sheet and
the related consolidated statements of income, comprehensive income, operations,
partners’ capital and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures as of the end of and for the
previous fiscal year, all reported on by, and accompanied by an opinion (without
a “going concern” or like qualification or exception and without any
qualification or exception as to the scope of their audit) of,
PricewaterhouseCoopers LLP, or other independent public accountants of
recognized national standing to the effect that such consolidated financial
statements present fairly in all material respects the financial position,
results of operations and cash flows of the Company and the Subsidiaries on a
consolidated basis in accordance with GAAP; provided, however, that (x) the
Company shall be deemed to have furnished said Annual Report on Form 10-K for
purposes of clause (i) if it shall have timely made the same available on
“EDGAR” and/or on its home page on the worldwide web (at the date of this
Agreement located at http://www.kindermorgan.com) and complied with the last
grammatical paragraph of this Section 5.01 in respect thereof, and (y) if said
Annual Report contains such consolidated balance sheet and such consolidated
statements of results of income, comprehensive income, partners’ capital and
cash flows, and the report thereon of such independent public accountants
(without qualification or exception, and to the effect, as specified above), the
Company shall not be required to comply with clause (ii);

 

(b)                                 within five days after each date in each
fiscal year on which the Company is required to file a Quarterly Report on
Form 10-Q with the SEC or, if earlier, 50 days after the end of each fiscal
quarter (i) such Quarterly Report, and (ii) its consolidated balance sheet and
the related consolidated statements of income and cash flows as of the end of
and for the fiscal quarter to which said Quarterly Report relates and the then
elapsed portion of the fiscal year, setting forth in each case in comparative
form the figures as of the end and for the corresponding period or periods of
the previous fiscal year, all certified by a Responsible Officer as presenting
fairly in all material respects the financial condition and results of
operations of the Company and the Subsidiaries on a consolidated basis in
accordance with GAAP, subject to normal year-end audit adjustments and the
absence of footnotes; provided, however, that (x) the Company shall be deemed to
have furnished said Quarterly Report for purposes of clause (i) if

 

53

--------------------------------------------------------------------------------


 

it shall have timely made the same available on “EDGAR” and/or on its home
page on the worldwide web (at the date of this Agreement located at
http://www.kindermorgan.com) and complied with the last grammatical paragraph of
this Section 5.01 in respect thereof, and (y) if said Quarterly Report contains
such consolidated balance sheet and consolidated statements of income and cash
flows, and such certifications, the Company shall not be required to comply with
clause (ii);

 

(c)                                  simultaneously with the delivery of each
set of financial statements referred to in clauses (a) and (b) above, a
certificate in substantially the form of Exhibit 5.01 signed by an authorized
financial or accounting officer of the Company (i) setting forth in reasonable
detail the calculations required to establish whether the Company was in
compliance with the requirements of Section 6.06 on the date of such financial
statements, and (ii) stating whether any Default or Event of Default exists on
the date of such certificate and, if any Default or Event of Default then
exists, setting forth the details thereof and the action which the Company is
taking or proposes to take with respect thereto;

 

(d)                                 prompt written notice of the following:

 

(i)                                     the occurrence of any Default or Event
of Default or Change in Control Event and

 

(ii)                                  any other development that results in, or
could reasonably be expected to result in, a Material Adverse Effect;

 

(each notice delivered under this Section 5.01(d) to be accompanied by a
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto);

 

(e)                                  without duplication of any other
requirement of this Section 5.01, promptly upon the mailing thereof to the
public unitholders of the Company generally, copies of all financial statements,
reports and proxy statements so mailed;

 

(f)                                   promptly upon the filing thereof with the
SEC, copies of all registration statements (other than the exhibits thereto and
any registration statements on Form S-8 or its equivalent) and reports on
Form 8-K which the Company shall have filed with the SEC;

 

(g)                                  if and when any member of the ERISA Group
(i) gives or is required to give notice to the PBGC of any “reportable event”
(as defined in Section 4043 of ERISA) (other than such event as to which the
30-day notice requirement is waived) with respect to any Plan which would
reasonably be expected to constitute grounds for a termination of such Plan
under Title IV of ERISA, or knows that the plan administrator of any Plan has
given or is required to give notice of any such reportable event, a copy of the
notice of such reportable event given or required to be given to the PBGC;
(ii) receives notice of complete or partial withdrawal liability under Title IV
of ERISA or notice that any Multiemployer Plan is in reorganization, is
insolvent or has been terminated, a copy of such notice; (iii) receives notice
from the PBGC under Title IV of ERISA of an intent to terminate, impose
liability (other than for premiums under Section 4007 of ERISA) in respect of,
or appoint a trustee to administer any Plan, a copy of such notice; (iv) applies
for a waiver of the minimum funding standard under Section 412 of the Code, a
copy of such application; (v) gives notice of intent to terminate any Plan under
Section 4041(c) of ERISA, a copy of such notice and other information filed with
the PBGC; (vi) gives notice of withdrawal from any Plan pursuant to Section 4063
of ERISA, a copy of such notice; or (vii) fails to make any payment or
contribution to any Plan or Multiemployer Plan or in respect of any Benefit
Arrangement or makes any amendment to any Plan or Benefit Arrangement which has
resulted or could result in the imposition of a Lien or the posting of a bond or
other security, a certificate of the chief

 

54

--------------------------------------------------------------------------------


 

financial officer or the chief accounting officer of the Company setting forth
details as to such occurrence and action, if any, which the Company or
applicable member of the ERISA Group is required or proposes to take; and

 

(h)                                 from time to time such other information
(other than projections) regarding the business, affairs or financial condition
of the Company or any Subsidiary as the Required Lenders or the Administrative
Agent may reasonably request.

 

Information required to be delivered pursuant to Section 5.01(a), 5.01(b) or
5.01(f) above shall be deemed to have been delivered on the date on which the
Company provides notice to the Administrative Agent and the Lenders that such
information has been posted on “EDGAR” or the Company’s website or another
website identified in such notice and accessible by the Administrative Agent and
the Lenders without charge (and the Company hereby agrees to provide such
notice); provided that such notice may be included in a certificate delivered
pursuant to Section 5.01(c).

 

SECTION 5.02 Existence, Conduct of Business.  The Company will, and will cause
each of the Material Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business, except where the failure to do so (individually
or collectively with all such failures) could not reasonably expected to have a
Material Adverse Effect; provided that the foregoing shall not prohibit any
merger, consolidation, liquidation or dissolution permitted under Section 6.02.

 

SECTION 5.03 Payment of Obligations.  The Company will, and will cause each of
the Material Subsidiaries to, pay, before the same shall become delinquent or in
default, its Indebtedness and tax liabilities but excluding Indebtedness (other
than the Obligations) than is not in excess of $75,000,000, except where (a) the
validity or amount thereof is being contested in good faith by appropriate
proceedings, (b) the Company or such Material Subsidiary has set aside on its
books adequate reserves with respect thereto in accordance with GAAP or (c) the
failure to make payment pending such contest could not reasonably be expected to
result in a Material Adverse Effect.

 

SECTION 5.04 Maintenance of Properties; Insurance.

 

(a)                                 The Company will keep, and will cause each
Material Subsidiary to keep, all property material to the conduct its business
(taken as a whole) in good working order and condition, ordinary wear and tear
excepted, in the reasonable judgment of the Company.

 

(b)                                 The Company will maintain or cause to be
maintained with, in the good faith judgment of the Company, financially sound
and reputable insurers, or through self-insurance, insurance with respect to its
properties and business and the properties and businesses of the Subsidiaries
against loss or damage of the kinds customarily insured against by business
enterprises of established reputation engaged in the same or similar business
and similarly situated, of such types and in such amounts as are customarily
carried under similar circumstances by such other corporations. Such insurance
may include self-insurance or be subject to co-insurance, deductibility or
similar clauses which, in effect, result in self-insurance of certain losses,
provided that such self-insurance is in accord with the approved practices of
business enterprises of established reputation similarly situated and adequate
insurance reserves are maintained in connection with such self-insurance, and,
notwithstanding the foregoing provisions of this Section 5.04 the Company or any
Subsidiary may effect workers’ compensation or similar insurance in respect of
operations in any state or other jurisdiction any through an insurance fund
operated by such state or other jurisdiction or by causing to be maintained a
system or systems of self-insurance in accord with applicable laws.

 

55

--------------------------------------------------------------------------------


 

SECTION 5.05 Books and Records; Inspection Rights.  The Company will, and will
cause each of the Material Subsidiaries to, keep, in accordance with GAAP, books
of record and account.  The Company will, and will cause each of the Material
Subsidiaries to, permit any representatives designated by the Administrative
Agent or any Lender, upon reasonable prior notice during normal business hours,
and, if the Company shall so request, in the presence of a Responsible Officer
or an appointee of a Responsible Officer, at the expense of the Administrative
Agent or such Lender (unless an Event of Default exists, in which event the
expense shall be that of the Company) to visit and inspect its properties, to
examine and make extracts from its books and records (subject to compliance with
confidentiality agreements and applicable copyright law), and to discuss its
affairs, finances and condition with its officers, all at such times, and as
often, as reasonably requested, but unless an Event of Default exists, no more
frequently than once during each calendar year.

 

SECTION 5.06 Compliance with Laws.  The Company will, and will cause each of the
Material Subsidiaries to, comply with all Requirements of Law applicable to it
or its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

SECTION 5.07 Use of Proceeds.  The proceeds of the Loans will be used only for
(a) refinancing (i) amounts outstanding under the Existing Credit Agreement,
(ii) other Indebtedness of the Company and the Subsidiaries, and
(iii) commercial paper, and (b) working capital and other general partnership
purposes.

 

ARTICLE VI
NEGATIVE COVENANTS

 

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, the Company covenants and agrees with the Lenders that:

 

SECTION 6.01 Liens.  The Company will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien securing Indebtedness on
any property or asset now owned or hereafter acquired by it except:

 

(a)                                 Capital Lease Obligations;

 

(b)                                 Liens existing on any property or asset
prior to the acquisition thereof by the Company or any Subsidiary or existing on
any property or asset of any Person that becomes a Subsidiary after the date
hereof prior to the time such Person becomes a Subsidiary, in each case,
pursuant to security documents in effect prior to the acquisition of such
property or asset or such Person becoming a Subsidiary (“Existing Security
Documents”), and securing Indebtedness whose incurrence, for purposes of this
Agreement, by virtue of acquisition of such property or asset, or by virtue of
such Person so becoming a Subsidiary, would not result in a violation of
Section 6.06; provided that (i) such Lien is not created in contemplation of or
in connection with such acquisition or such Person becoming a Subsidiary, as the
case may be, (ii) such Lien shall not apply to any other property or assets of
the Company or any Subsidiary except to the extent such Lien attaches to such
property or assets pursuant to Existing Security Documents, (iii) such Lien
shall secure only those obligations which it secures on the date of such
acquisition or the date such Person becomes a Subsidiary, as the case may be,
and extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof.  For purposes of this Section 6.01(b), the
Indebtedness so secured shall be deemed to have been incurred on the last day of
the fiscal quarter then most recently ended; and

 

56

--------------------------------------------------------------------------------


 

(c)                                  Liens, not otherwise permitted by the
foregoing clauses (a) and (b), securing Indebtedness in an aggregate amount not
exceeding 15% of Consolidated Net Tangible Assets.

 

SECTION 6.02 Fundamental Changes.  The Company will not, and will not permit any
Material Subsidiary to, merge into or consolidate with any other Person, or
permit any other Person to merge into or consolidate with it, or sell, transfer,
lease or otherwise dispose of (in one transaction or in a series of
transactions) all (or substantially all) of its assets, or all or substantially
all of the stock of or other equity interest in any of the Material Subsidiaries
(in each case, whether now owned or hereafter acquired), or liquidate or
dissolve, unless: (a) at the time thereof and immediately after giving effect
thereto no Event of Default or Default shall have occurred and be continuing;
and (b) the Company or such Material Subsidiary is the surviving entity or the
recipient of the assets so sold, transferred, leased or otherwise disposed of in
any such sale, transfer, lease or other disposition of assets, provided, that no
such merger, consolidation, sale, transfer, lease or other disposition shall
have the effect of releasing the Company from any of the Obligations. 
Notwithstanding the foregoing, this Section 6.02 shall not be deemed to
prohibit, or to have prohibited, any sale, transfer, lease or other disposition
by the Company or any Material Subsidiary of any assets, including stock or
other equity interests (each, an “Asset Disposition”), if  the sum of

 

(i)                                     the value, on the Disposition Date with
respect thereto, of the assets subject to such Asset Disposition, plus

 

(ii)                                  the values, on the respective Disposition
Dates with respect thereto, of any and all other assets subject to Asset
Dispositions  whose Disposition Dates occurred during the same Test Period as
the Disposition Date of the Asset Disposition referred to in the preceding
clause (i), minus

 

(iii)                               the values, as of the applicable acquisition
dates thereof, of any and all assets acquired during the same Test Period as the
Disposition Date of the Asset Disposition referred to in the preceding clause
(i)

 

did not exceed Consolidated EBITDA for such Test Period.  For purposes of the
next preceding sentence

 

(x)                                 the term “Disposition Date”, with respect to
any Asset Disposition, shall mean the date of the closing (or the first closing,
if more than one) of such Asset Disposition; and

 

(y)                                 the term “Test Period” shall mean, as at the
Disposition Date with respect to any Asset Disposition referred to in clause
(i) of such sentence, the period consisting of the four full fiscal quarters
then most recently ended in respect of which financial statements shall have
been delivered pursuant to Section 5.01(a) or (b), as the case may be.

 

SECTION 6.03 Restricted Payments.  The Company will not declare or make, or
agree to pay or make, directly or indirectly, any Restricted Payment.

 

SECTION 6.04 Transactions with Affiliates.  The Company will not, and will not
permit any of the Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business at prices and on terms
and conditions not less favorable to the Company or such Subsidiary than could
be obtained on an arm’s-length basis from unrelated third parties,
(b) transactions between or among the Company, the Wholly-owned Subsidiaries and
SFPP, L.P. not involving any other Affiliate, (c) any payment which would
constitute a Restricted Payment but for the proviso to the definition of said
term in Section 1.01, (d) loans and advances by the

 

57

--------------------------------------------------------------------------------


 

Company to the General Partner to enable the General Partner to pay general and
administrative costs and expenses pursuant to the partnership agreement of the
Company and in accordance with past practices, (e) the Company or any of its
Subsidiaries may engage in a transaction with an Affiliate if such transaction
has been approved by the Conflicts Committee of the Board of Directors of the
Delegate, and (f) any corporate sharing agreements with respect to tax sharing
and general overhead and administrative matters.

 

SECTION 6.05 Restrictive Agreements.  The Company will not, and will not permit
any of the Material Subsidiaries to, directly or indirectly, enter into, incur
or permit to exist any agreement or other arrangement that prohibits, restricts
or imposes any condition upon the ability of any Material Subsidiary to pay
dividends or other distributions with respect to any shares of its Capital Stock
or to make or repay loans (including subordinate loans) or advances to the
Company or any other such Material Subsidiary, provided that the foregoing shall
not apply to (a) restrictions and conditions imposed by law or by this
Agreement, (b) customary restrictions and conditions contained in agreements
relating to the sale of all or substantially all of the Capital Stock or assets
of a Subsidiary pending such sale, provided such restrictions and conditions
apply only to the Subsidiary that is to be sold and such sale is permitted
hereunder, (c) restrictions and conditions existing on the date hereof
identified on Schedule 6.05 (but shall apply to any extension or renewal of, or
any amendment or modification expanding the scope of, any such restriction or
condition) and (d) restrictions or conditions contained in, or existing by
reason of, any agreement or instrument relating to any Subsidiary at the time
such Subsidiary was merged or consolidated with or into, or acquired by, the
Company or a Subsidiary or became a Subsidiary and not created in contemplation
thereof.

 

SECTION 6.06 Ratio of Consolidated Indebtedness to Consolidated EBITDA.  The
Company will not at any time permit the ratio of Consolidated Indebtedness to
Consolidated EBITDA for the four full fiscal quarters most recently ended in
respect of which financial statements shall have been delivered pursuant to
Section 5.01(a) or (b), as the case may be, to exceed

 

(a)                                 5.50 to 1.0, in the case of any such period
ended on the last day of (A) a fiscal quarter in which the Company makes any
Specified Acquisition, or (B) the first or second fiscal quarter next succeeding
such a fiscal quarter, or

 

(b)                                 5.00 to 1.0, in the case of any such period
ended on the last day of any other fiscal quarter.

 

For purposes of this Section 6.06, if during any period the Company, or any
Subsidiary or any entity with respect to which the Company holds an equity
method investment of not less than 40% acquires any Person (or any interest in
any Person) or all or substantially all of the assets of any Person, the EBITDA
attributable to such assets or an amount equal to the percentage of ownership of
the Company in such Person times the EBITDA of such Person, for such period
determined on a pro forma basis may be included as Consolidated EBITDA for such
period, if on the date of such acquisition such Person, or the entity acquiring
such assets, as the case may be, is a Subsidiary or the Company.  In addition,
for purposes of this Section 6.06, Hybrid Securities up to an aggregate amount
of 15% of Total Capitalization shall be excluded from Consolidated Indebtedness
and Consolidated EBITDA may include, at the Company’s option, any Material
Project EBITDA Adjustments as provided in the definition thereof.

 

ARTICLE VII
EVENTS OF DEFAULT

 

SECTION 7.01 Events of Default and Remedies.  If any of the following events
(“Events of Default”) shall occur and be continuing:

 

58

--------------------------------------------------------------------------------


 

(a)                                 the principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement shall not be paid
when and as the same shall become due and payable, whether at the due date
thereof or at a date fixed for prepayment thereof or otherwise;

 

(b)                                 any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or any other Loan Document shall not be paid, when
and as the same shall become due and payable, and such failure shall continue
unremedied for a period of three Business Days;

 

(c)                                  any representation or warranty made or, for
purposes of Article III, deemed made by or on behalf of either Borrower herein,
at the direction of either Borrower or by either Borrower in any other Loan
Document or in any document, certificate or financial statement delivered in
connection with this Agreement or  any other Loan Document shall prove to have
been incorrect in any material respect when made or deemed made or reaffirmed,
as the case may be;

 

(d)                                 either Borrower shall fail to observe or
perform any covenant, condition or agreement contained in Section 5.01(d)(i),
5.02 (with respect to such Borrower’s existence) or 5.07 or in Article VI;

 

(e)                                  either Borrower shall fail to perform or
observe any other term, covenant or agreement contained in this Agreement (other
than those specified in Section 7.01(a), Section 7.01(b) or Section 7.01(d)) or
any other Loan Document to which it is a party and, in any event, such failure
shall remain unremedied for 30 calendar days after the earlier of (i) written
notice of such failure shall have been given to the Company by the
Administrative Agent or any Lender or, (ii) a Responsible Officer of either
Borrower becomes aware of such failure;

 

(f)                                   other than as specified in
Section 7.01(a) or (b), (i) the Company or any Subsidiary fails to make (whether
as primary obligor or as guarantor or other surety) any payment of principal of,
or interest or premium, if any, on any item or items of Indebtedness (other than
as specified in Section 7.01(a), Section 7.01(b) or Article IX) or any payment
in respect of any Hedging Agreement, in each case when the same becomes due and
payable (whether by scheduled maturity, required payment or prepayment,
acceleration, demand or otherwise),beyond any period of grace provided with
respect thereto (not to exceed 30 days); provided that the aggregate outstanding
principal amount of all Indebtedness or payment obligations in respect of all
Hedging Agreements as to which such a payment default shall occur and be
continuing is equal to or exceeds $75,000,000, or (ii) the Company or any
Subsidiary fails to duly observe, perform or comply with any agreement with any
Person or any term or condition of any instrument, if such failure, either
individually or in the aggregate, shall have resulted in the acceleration of the
payment of Indebtedness with an aggregate face amount which is equal to or
exceeds $75,000,000; provided that this Section 7.01(f) shall not apply to
secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Indebtedness, so long as such
Indebtedness is paid in full when due;

 

(g)                                  an involuntary case shall be commenced or
an involuntary petition shall be filed seeking (i) liquidation, reorganization
or other relief in respect of the Company or any Material Subsidiary or its
debts, or of a substantial part of its assets, under any Debtor Relief Laws or
(ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Company or any Material Subsidiary or
for a substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;

 

59

--------------------------------------------------------------------------------


 

(h)                                 the Company or any Material Subsidiary shall
(i) voluntarily commence any proceeding or file any petition seeking
liquidation, winding-up, reorganization or other relief under any Debtor Relief
Laws, (ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in Section 7.01(g),
(iii) apply for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Company or any Material
Subsidiary or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;

 

(i)                                     the Company or any Material Subsidiary
shall become unable, admit in writing or fail generally to pay its debts as they
become due;

 

(j)                                    (i) the General Partner fails to make
(whether as primary obligor or as guarantor or other surety) any payment of
principal of, or interest or premium, if any, on any item or items of
Indebtedness, when the same becomes due and payable (whether by scheduled
maturity, required payment or prepayment, acceleration, demand or otherwise),
beyond any period of grace provided with respect thereto (not to exceed 30
days); provided that the aggregate outstanding principal amount of all such
Indebtedness as to which such a payment default shall occur and be continuing is
equal to or exceeds $75,000,000, or (ii) the General Partner fails to duly
observe, perform or comply with any agreement with any Person or any term or
condition of any instrument, if such failure, individually or in the aggregate,
shall have resulted in the acceleration of the payment of Indebtedness with an
aggregate face amount which is equal to or exceeds $75,000,000; provided that
this Section 7.01(j) shall not apply to secured Indebtedness that becomes due as
a result of the voluntary sale or transfer of the property or assets securing
such Indebtedness so long as such Indebtedness is paid in full when due;

 

(k)                                 one or more judgments for the payment of
money in an aggregate amount in excess of $75,000,000 shall be rendered against
the Company, any Subsidiary or any combination thereof and the same shall remain
undischarged for a period of 30 consecutive days during which execution shall
not be effectively stayed, or any action shall be legally taken by a judgment
creditor to attach or levy upon any assets of the Company or any Subsidiary to
enforce any such judgment;

 

(l)                                     any member of the ERISA Group shall fail
to pay when due an amount which it shall have become liable to pay under Title
IV of ERISA; or notice of intent to terminate a Plan shall be filed under Title
IV of ERISA by any member of the ERISA Group, any plan administrator or any
combination of the foregoing; or the PBGC shall institute proceedings under
Title IV of ERISA to terminate, to impose liability (other than for premiums
under Section 4007 of ERISA) in respect of, or to cause a trustee to be
appointed to administer any Plan; or a condition shall exist by reason of which
the PBGC would be entitled to obtain a decree adjudicating that any Plan must be
terminated; or there shall occur a complete or partial withdrawal from, or a
default, within the meaning of Section 4219(c)(5) of ERISA, with respect to, one
or more Multiemployer Plans which could cause one or more members of the ERISA
Group to incur a current payment obligation; and in each of the foregoing
instances such condition could reasonably be expected to result in a Material
Adverse Effect;

 

then, and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, the Administrative Agent, may, and upon the written
request of the Required Lenders shall, by written notice (including notice sent
by telecopy) to the Company (a “Notice of Default”) take any or all of the
following actions, without prejudice to the rights of the Administrative Agent,
any Lender or other holder of any of the Obligations to enforce its claims
against either Borrower (provided that, if an Event of Default specified in
Section 7.01(g) or Section 7.01(h) shall occur with respect to the Company or
any Material Subsidiary, the actions described in clauses (i), (ii) and
(v) below shall occur automatically without the giving of any Notice of
Default): (i) declare the Total Commitment terminated, whereupon

 

60

--------------------------------------------------------------------------------


 

the Commitments of the Lenders shall forthwith terminate immediately and any
accrued Facility Fees shall forthwith become due and payable without any other
notice of any kind; (ii) declare the principal of and any accrued interest in
respect of all Loans, and all the other Obligations owing hereunder and under
the other Loan Documents, to be, whereupon the same shall become, forthwith due
and payable without presentment, demand, notice of demand or of dishonor and
nonpayment, protest, notice of protest, notice of intent to accelerate,
declaration or notice of acceleration or any other notice of any kind, all of
which are hereby waived by each Borrower; (iii) exercise any rights or remedies
under the Loan Documents; (iv) terminate any Letter of Credit which may be
terminated in accordance with its terms (whether by the giving of written notice
to the beneficiary or otherwise); and (v) direct the Company to comply, and the
Company agrees that upon receipt of such notice (or upon the occurrence of an
Event of Default specified in Section 7.01(g) or Section 7.01(h)) it will
comply, with the provisions of Section 2.06(k).

 

ARTICLE VIII
THE ADMINISTRATIVE AGENT

 

SECTION 8.01 Appointment and Authority.  Each of the Lenders and the Issuing
Banks hereby irrevocably appoints Wells Fargo to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.  The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Banks, and, except as
specifically provided in Section 8.06(a) and (b), neither Borrower shall have
rights as a  third-party beneficiary of any of such provisions.  It is
understood and agreed that the use of the term “agent” herein or in any other
Loan Documents (or any other similar term) with reference to the Administrative
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.

 

SECTION 8.02 Rights as a Lender.  The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent, and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for, and generally engage in any kind of business with, the Company or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

 

SECTION 8.03 Exculpatory Provisions.

 

(a)                                 The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents, and its duties hereunder shall be administrative in nature. 
Without limiting the generality of the foregoing, the Administrative Agent:

 

(i)                                     shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default or an Event of Default has
occurred and is continuing;

 

(ii)                                  shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be

 

61

--------------------------------------------------------------------------------


 

expressly provided for herein or in the other Loan Documents); provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and

 

(iii)                               shall not, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to the Company
or any of its Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.

 

(b)                                 The Administrative Agent shall not be liable
for any action taken or not taken by it (i) with the consent or at the request
of the Required Lenders (or such other number or percentage of the Lenders as
shall be necessary, or as the Administrative Agent shall believe in good faith
shall be necessary, under the circumstances as provided in Sections 10.02 and
10.03) or (ii) in the absence of its own gross negligence or willful misconduct
as determined by a court of competent jurisdiction by final and nonappealable
judgment.  The Administrative Agent shall be deemed not to have knowledge of any
Default or Event of Default unless and until notice describing such Default. is
given to the Administrative Agent in writing by the Company, a Lender or an
Issuing Bank.

 

(c)                                  The Administrative Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement or any
other Loan Document, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default or Event of Default or the enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article III or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent.

 

SECTION 8.04 Reliance by Administrative Agent.  The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of a Loan, or the issuance, extension, renewal
or increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or an Issuing Bank, the Administrative Agent may
presume that such condition is satisfactory to such Lender or Issuing Bank
unless the Administrative Agent shall have received notice to the contrary from
such Lender or Issuing Bank prior to the making of such Loan or the issuance of
such Letter of Credit.  The Administrative Agent may consult with legal counsel
(who may be counsel for the Borrowers), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.

 

SECTION 8.05 Delegation of Duties.  The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or

 

62

--------------------------------------------------------------------------------


 

through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the Facilities as well as
activities as Administrative Agent.  The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Administrative Agent acted with gross negligence
or willful misconduct in the selection of such sub agents.

 

SECTION 8.06 Resignation of Administrative Agent.

 

(a)                                 The Administrative Agent may at any time
give notice of its resignation to the Lenders, the Issuing Banks and the
Company.  Upon receipt of any such notice of resignation, the Required Lenders
shall have the right to appoint a successor, subject to (so long as no Default
or Event of Default exists) the prior written consent of the Company (which
consent will not be unreasonably withheld or delayed), which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States.  If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to), subject to (so long as no Default or Event of Default exists) the
prior written consent of the Company (which consent will not be unreasonably
withheld), on behalf of the Lenders and the Issuing Banks, appoint a successor
Administrative Agent meeting the qualifications set forth above.  Whether or not
a successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.

 

(b)                                 If the Person serving as Administrative
Agent is a Defaulting Lender pursuant to clause (d) of the definition thereof,
the Required Lenders may, to the extent permitted by applicable law, by notice
in writing to the Company and such Person remove such Person as Administrative
Agent and,  subject to (so long as no Default or Event of Default exists) the
prior written consent of the Company (which consent will not be unreasonably
withheld or delayed), appoint a successor.  If no such successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.

 

(c)                                  With effect from the Resignation Effective
Date or the Removal Effective Date (as applicable) (1) the retiring or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the Issuing Banks under any of the Loan Documents, the retiring or removed
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (2) except for any
indemnity payments owed to the retiring or removed Administrative Agent, all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
Issuing Bank directly, until such time, if any, as the Required Lenders appoint
a successor Administrative Agent as provided for above.  Upon the acceptance of
a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring or removed Administrative Agent (other than any
rights to indemnity payments owed to the retiring or removed Administrative
Agent), and the retiring or removed Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents.  The fees payable by the Company to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise

 

63

--------------------------------------------------------------------------------


 

agreed between the Company and such successor.  After the retiring or removed
Administrative Agent’s resignation or removal hereunder and under the other Loan
Documents, the provisions of this Article and Section 10.03 shall continue in
effect for the benefit of such retiring or removed Administrative Agent, its sub
agents and their respective Related Parties in respect of any actions taken or
omitted to be taken by any of them while the retiring or removed Administrative
Agent was acting as Administrative Agent.

 

SECTION 8.07 Non-Reliance on Administrative Agent and Other Lenders.

 

(a)                                 Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender and Issuing Bank also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

 

(b)                                 Each Lender acknowledges that Andrews Kurth
LLP is acting in this transaction as special legal counsel to the Administrative
Agent only.  Each Lender and each Issuing Bank will consult with its own legal
counsel to the extent it deems necessary with this Agreement and the other Loan
Documents and the matters contemplated herein and therein.

 

SECTION 8.08 INDEMNIFICATION.  THE LENDERS AGREE TO INDEMNIFY THE ADMINISTRATIVE
AGENT AND THE SYNDICATION AGENTS RATABLY IN ACCORDANCE WITH THEIR APPLICABLE
PERCENTAGES FOR THE INDEMNITY MATTERS AS DESCRIBED IN SECTION 10.03 TO THE
EXTENT NOT INDEMNIFIED OR REIMBURSED BY THE COMPANY UNDER SECTION 10.03, BUT
WITHOUT LIMITING THE OBLIGATIONS OF THE COMPANY UNDER SAID SECTION 10.03 AND FOR
ANY AND ALL OTHER LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS,
JUDGMENTS, SUITS, COSTS, EXPENSES OR DISBURSEMENTS OF ANY KIND AND NATURE
WHATSOEVER WHICH MAY BE IMPOSED ON, INCURRED BY OR ASSERTED AGAINST THE
ADMINISTRATIVE AGENT OR ANY SYNDICATION AGENT IN ANY WAY RELATING TO OR ARISING
OUT OF:  (A) THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT CONTEMPLATED BY OR
REFERRED TO HEREIN OR THE TRANSACTIONS CONTEMPLATED HEREBY, BUT EXCLUDING,
UNLESS A DEFAULT OR AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, NORMAL
ADMINISTRATIVE COSTS AND EXPENSES INCIDENT TO THE PERFORMANCE OF ITS AGENCY
DUTIES, IF ANY, HEREUNDER OR UNDER ANY SUCH OTHER LOAN DOCUMENT OR (B) THE
ENFORCEMENT OF ANY OF THE TERMS OF THIS AGREEMENT OR OF ANY OTHER LOAN DOCUMENT;
WHETHER OR NOT ANY OF THE FOREGOING SPECIFIED IN THIS SECTION 8.08 ARISES FROM
THE SOLE OR CONCURRENT NEGLIGENCE OF THE ADMINISTRATIVE AGENT OR ANY SYNDICATION
AGENT, AS THE CASE MAY BE; PROVIDED THAT NO LENDER SHALL BE LIABLE FOR ANY OF
THE FOREGOING TO THE EXTENT THEY ARISE FROM THE GROSS NEGLIGENCE, WILLFUL
MISCONDUCT OR UNLAWFUL CONDUCT OF THE ADMINISTRATIVE AGENT OR ANY SYNDICATION
AGENT.

 

SECTION 8.09 Trust Indenture Act.  In the event that Wells Fargo or any of its
Affiliates shall be or become an indenture trustee under the Trust Indenture Act
of 1939 (as amended, the “Trust Indenture Act”) in respect of any securities
issued or guaranteed by either Borrower, the parties hereto acknowledge and
agree that any payment or property received in satisfaction of or in respect of
any

 

64

--------------------------------------------------------------------------------


 

Obligation of such Borrower hereunder or under any other Loan Document by or on
behalf of Wells Fargo in its capacity as the Administrative Agent for the
benefit of any Lender or any Issuing Bank under any Loan Document (other than
Wells Fargo or an Affiliate of Wells Fargo) and which is applied in accordance
with the Loan Documents shall be deemed to be exempt from the requirements of
Section 311 of the Trust Indenture Act pursuant to Section 311(b)(3) of the
Trust Indenture Act.

 

SECTION 8.10 Resignation of an Issuing Bank.  If a Lender becomes, and during
the period it remains, a Defaulting Lender, and Commitments have not been fully
reallocated pursuant to Section 2.21, an Issuing Bank may, upon prior written
notice to the Company and the Administrative Agent, resign as an Issuing Bank
effective at the close of business Charlotte, North Carolina time on a date
specified in such notice; provided, that such resignation by an Issuing Bank
will have no effect on the validity or enforceability of any Letter of Credit
then outstanding or on the obligation of the Borrowers or any Lender under this
Agreement with respect to any such outstanding Letter of Credit or otherwise to
such Issuing Bank.

 

SECTION 8.11   No Reliance on Agents or other Lenders.  Each Lender acknowledges
and agrees that it has, independently and without reliance on the Administrative
Agent, any Syndication Agent or any other Lender, and based on such documents
and information as it has deemed appropriate, made its own credit analysis of
the Company and its Subsidiaries and its decision to enter into this Agreement,
and that it will, independently and without reliance upon the Administrative
Agent, any Syndication Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own analysis and decisions in taking or not taking action under this Agreement. 
Neither the Administrative Agent nor any Syndication Agent shall be required to
keep itself informed as to the performance or observance by either Borrower of
this Agreement, the other Loan Documents or any other document referred to or
provided for herein or to inspect the properties or books of either Borrower. 
Except for notices, reports and other documents and information expressly
required to be furnished to the Lenders by the Administrative Agent hereunder,
neither the Administrative Agent nor any Syndication Agent shall have any duty
or responsibility to provide any Lender with any credit or other information
concerning the affairs, financial condition or business of either Borrower (or
any of their Affiliates) which may come into the possession of the
Administrative Agent, any Syndication Agent or any of their respective
Affiliates.  In this regard, each Lender acknowledges that Andrews Kurth L.L.P.
is acting in this transaction as special counsel to the Administrative Agent
only.  Each Lender will consult with its own legal counsel to the extent that it
deems necessary in connection with this Agreement and other Loan Documents and
the matters contemplated herein and therein.

 

SECTION 8.12  Duties of Syndication Agents, Joint Lead Arrangements and Joint
Bookrunners.  Notwithstanding the indemnity of the Syndication Agents contained
in Section 8.08 and in Section 9.03, nothing contained in this Agreement shall
be construed to impose any obligation or duty whatsoever on any Person named on
the cover of this Agreement or elsewhere in this Agreement as a Syndication
Agent, a Joint Lead Arranger or a Joint Book Manager, other than those
applicable to all Lenders as such.

 

ARTICLE IX
GUARANTY

 

SECTION 9.01 Guaranty.

 

(a)                                 In consideration of, and in order to induce
the Administrative Agent and the Lenders to enter into this Agreement and to
induce the Lenders to make the Loans and the Issuing Bank thereof to maintain
the Subsidiary Borrower Letter of Credit and the other Existing Letters of
Credit and the Issuing Banks to issue new Letters of Credit hereunder, the
Company hereby absolutely,

 

65

--------------------------------------------------------------------------------


 

unconditionally and irrevocably guarantees the punctual payment and performance
when due, whether at stated maturity, by acceleration or otherwise, of the
Obligations of the Subsidiary Borrower, and all covenants of the Subsidiary
Borrower, now or hereafter existing under this Agreement and the other Loan
Documents to which the Subsidiary Borrower is a party, whether for principal,
interest (including interest accruing or becoming owing both prior to and
subsequent to the commencement of any proceeding against or with respect to the
Subsidiary Borrower under any chapter of Title 11 of the United States Code, as
now or hereafter in effect, or any successor thereto (the “Bankruptcy Code”)),
fees, commissions, expenses (including reasonable attorneys’ fees and expenses)
or otherwise (all such obligations being the “Guaranteed Obligations”).  The
Company agrees to pay any and all expenses incurred by each Lender and the
Administrative Agent in enforcing this Guaranty against the Company.

 

(b)                                 This Guaranty is an absolute, unconditional,
present and continuing guaranty of payment and not of collectability and is in
no way conditioned upon any attempt to collect from the Subsidiary Borrower or
any other action, occurrence or circumstance whatsoever.

 

SECTION 9.02 Continuing Guaranty.

 

(a)                                 The Company guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms of this Agreement
and the other Loan Documents.  The Company agrees that, to the maximum extent
permitted by applicable law, the Guaranteed Obligations and Loan Documents to
which the Subsidiary Borrower is a party may be extended or renewed, and
indebtedness thereunder repaid and reborrowed in whole or in part, without
notice to or assent by the Company, and that it will remain bound upon this
Guaranty notwithstanding any extension, renewal or other alteration of any
Guaranteed Obligations or such Loan Documents, or any repayment and reborrowing
of Loans.  To the maximum extent permitted by applicable law, except as
otherwise expressly provided in this Agreement or any other Loan Document to
which the Company is a party, the obligations of the Company under this Guaranty
shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms hereof under any circumstances whatsoever,
including:

 

(i)                                     any modification, amendment, supplement,
renewal, extension for any period, increase, decrease, alteration or
rearrangement of all or any part of the Guaranteed Obligations, or of this
Agreement or any other Loan Document executed in connection herewith, or any
contract or understanding among the Company, the Subsidiary Borrower, the
Administrative Agent and/or the Lenders, or any other Person, pertaining to the
Guaranteed Obligations;

 

(ii)                                  any adjustment, indulgence, forbearance or
compromise that might be granted or given by the Lenders to the Company or any
other Person liable on the Guaranteed Obligations;

 

(iii)                               the insolvency, bankruptcy, arrangement,
adjustment, composition, liquidation, disability, dissolution or lack of power
of the Company, the Subsidiary Borrower or any other Person at any time liable
for the payment of all or part of the Guaranteed Obligations; or any dissolution
of the Company, the Subsidiary Borrower or any sale, lease or transfer of any or
all of the assets of the Company or the Subsidiary Borrower, or any changes in
the shareholders of the Company, the Subsidiary Borrower, or any reorganization
of the Company or the Subsidiary Borrower;

 

(iv)                              the invalidity, illegality or unenforceability
of all or any part of the Guaranteed Obligations, or any document or agreement
executed in connection with the Guaranteed Obligations, for any reason
whatsoever, including the fact that (A) the Guaranteed

 

66

--------------------------------------------------------------------------------


 

Obligations, or any part thereof, exceeds the amount permitted by law, (B) the
act of creating the Guaranteed Obligations or any part thereof is ultra vires,
(C) the officers or representatives executing the documents or otherwise
creating the Guaranteed Obligations acted in excess of their authority, (D) the
Guaranteed Obligations or any part thereof violate applicable usury laws,
(E) the Company or the Subsidiary Borrower has valid defenses, claims and
offsets (whether at law or in equity, by agreement or by statute) which render
the Guaranteed Obligations wholly or partially uncollectible from the Company or
the Subsidiary Borrower, (F) the creation, performance or repayment of the
Guaranteed Obligations (or execution, delivery and performance of any document
or instrument representing part of the Guaranteed Obligations or executed in
connection with the Guaranteed Obligations, or given to secure the repayment of
the Guaranteed Obligations) is illegal, uncollectible, legally impossible or
unenforceable, or (G) this Agreement, any other Loan Document, or any other
document or instrument pertaining to the Guaranteed Obligations has been forged
or otherwise is irregular or not genuine or authentic;

 

(v)                                 any full or partial release of the liability
of the Company or the Subsidiary Borrower on the Guaranteed Obligations or any
part thereof, or any other Person now or hereafter liable, whether directly or
indirectly, jointly, severally, or jointly and severally, to pay, perform,
guarantee or assure the payment of the Guaranteed Obligations or any part
thereof; it being recognized, acknowledged and agreed by the Company that the
Company may be required to pay the Guaranteed Obligations in full without
assistance or support of any other Person, and the Company has not been induced
to enter into this Guaranty on the basis of a contemplation, belief,
understanding or agreement that any other Person will be liable to perform the
Guaranteed Obligations, or that the Administrative Agent or any Lender will look
to any other Person to perform the Guaranteed Obligations;

 

(vi)                              the taking or accepting of any other security,
collateral or guaranty, or other assurance of payment, for all or any part of
the Guaranteed Obligations;

 

(vii)                           any release, surrender, exchange, subordination,
deterioration, waste, loss or impairment of any collateral, property or
security, at any time existing in connection with, or assuring or securing
payment of, all or any part of the Guaranteed Obligations;

 

(viii)                        the failure of the Administrative Agent, the
Lenders or any other Person to exercise diligence or reasonable care in the
preservation, protection, enforcement, sale or other handling or treatment of
all or any part of such collateral, property or security;

 

(ix)                              the fact that any collateral, security or Lien
contemplated or intended to be given, created or granted as security for the
repayment of the Guaranteed Obligations shall not be properly perfected or
created, or shall prove to be unenforceable or subordinate to any other Lien; it
being recognized and agreed by the Company that the Company is not entering into
this Guaranty in reliance on, or in contemplation of the benefits of, the
validity, enforceability, collectability or value of any of the collateral for
the Guaranteed Obligations;

 

(x)                                 any payment by the Subsidiary Borrower or
the Company to the Administrative Agent or any Lender is held to constitute a
preference under bankruptcy laws, or for any other reason any of the
Administrative Agent or any Lender is required to refund such payment or pay
such amount to the Subsidiary Borrower or any other Person; or

 

(xi)                              any other action taken or omitted to be taken
with respect to this Agreement, any other Loan Document, the Guaranteed
Obligations, or any security and collateral therefor, whether or not such action
or omission prejudices the Company or increases the

 

67

--------------------------------------------------------------------------------


 

likelihood that the Company will be required to pay the Guaranteed Obligations
pursuant to the terms hereof;

 

it being the unambiguous and unequivocal intention of the Company that the
Company shall be obligated to pay the Guaranteed Obligations when due,
notwithstanding any occurrence, circumstance, event, action, or omission
whatsoever, whether contemplated or uncontemplated, and whether or not otherwise
or particularly described herein, except for the full and final payment and
satisfaction of the Guaranteed Obligations after the termination of the
Commitments of all Lenders and the expiration or termination of the Subsidiary
Borrower Letter of Credit.

 

(b)                                 The Company further agrees that, to the
fullest extent permitted by law, as between the Company, on the one hand, and
the Lenders and the Administrative Agent, on the other hand, (i) the maturity of
the Guaranteed Obligations may be accelerated as provided in Article VII for the
purposes of this Guaranty, notwithstanding any stay, injunction or other
prohibition preventing such acceleration of the Guaranteed Obligations, and
(ii) in the event of any acceleration of the Guaranteed Obligations as provided
in Article VII, the Guaranteed Obligations (whether or not due and payable)
shall forthwith become due and payable by the Company for the purpose of this
Guaranty.

 

SECTION 9.03 Effect of Debtor Relief Laws.  If after receipt of any payment of
all or any part of the Guaranteed Obligations, the Administrative Agent, any
Issuing Bank or any Lender is for any reason compelled to surrender or
voluntarily surrenders, such payment to any Person (a) because such payment is
or may be avoided, invalidated, declared fraudulent, set aside, determined to be
void or voidable as a preference, fraudulent conveyance, fraudulent transfer,
impermissible set-off or a diversion of trust funds or (b) for any other reason,
including (i) any judgment, decree or order of any court or administrative body
having jurisdiction over the Administrative Agent, any Issuing Bank, any Lender
or any of their respective properties or (ii) any settlement or compromise of
any such claim effected by the Administrative Agent, any Issuing Bank or any
Lender with any such claimant (including the Subsidiary Borrower), then the
Guaranteed Obligations or part thereof intended to be satisfied shall be
reinstated and continue, and this Guaranty shall continue in full force as if
such payment had not been received, notwithstanding any revocation thereof or
the cancellation of any instrument evidencing any of the Guaranteed Obligations
or otherwise; and the Company shall be liable to pay the Administrative Agent,
the Issuing Banks and the Lenders, and hereby does indemnify the Administrative
Agent, the Issuing Banks and the Lenders and holds them harmless for the amount
of such payment so surrendered and all reasonable expenses (including reasonable
attorneys’ fees, court costs and expenses attributable thereto) incurred by the
Administrative Agent, any Issuing Bank or any Lender in the defense of any claim
made against it that any payment received by the Administrative Agent, any
Issuing Bank or any Lender in respect of all or part of the Guaranteed
Obligations must be surrendered.  The provisions of this paragraph shall survive
the termination of this Guaranty, and any satisfaction and discharge of the
Subsidiary Borrower by virtue of any payment, court order or any Federal or
state law.

 

SECTION 9.04 Waiver.  The Company hereby waives promptness, diligence, notice of
acceptance and any other notice with respect to any of the Guaranteed
Obligations and this Guaranty and waives presentment, demand for payment, notice
of intent to accelerate, notice of dishonor or nonpayment and any requirement
that the Administrative Agent or any Lender institute suit, collection
proceedings or take any other action to collect the Guaranteed Obligations,
including any requirement that the Administrative Agent or any Lender exhaust
any right or take any action against the Subsidiary Borrower or any other Person
or any collateral (it being the intention of the Administrative Agent, the
Lenders and the Company that this Guaranty is to be a guaranty of payment and
not of collection).  It shall not be necessary for the Administrative Agent or
any Lender, in order to enforce any payment by the Company hereunder, to
institute suit or exhaust its rights and remedies against the Subsidiary
Borrower or any other Person, including others liable to pay any Guaranteed
Obligations, or to enforce its rights

 

68

--------------------------------------------------------------------------------


 

against any security ever given to secure payment thereof.  The Company hereby
expressly waives to the maximum extent permitted by applicable law each and
every right to which it may be entitled by virtue of the suretyship laws of the
State of New York or any other state in which it may be located, including any
and all rights it may have pursuant to Rule 31, Texas Rules of Civil Procedure,
Section 17.001 of the Texas Civil Practice and Remedies Code and Chapter 34 of
the Texas Business and Commerce Code.

 

SECTION 9.05 Full Force and Effect.  This Guaranty is a continuing guaranty and
shall remain in full force and effect until all of the Guaranteed Obligations
under this Agreement and the other Loan Documents to which the Subsidiary
Borrower is a party and all other amounts payable under this Guaranty have been
paid in full (after the termination of the Commitments of the Lenders and the
termination or expiration of the Subsidiary Borrower Letter of Credit).  All
rights, remedies and powers provided in this Guaranty may be exercised, and all
waivers contained in this Guaranty may be enforced, only to the extent that the
exercise or enforcement thereof does not violate any provisions of applicable
law which may not be waived.

 

ARTICLE X
MISCELLANEOUS

 

SECTION 10.01 Notices, Etc.

 

(a)                                 The Administrative Agent, any Issuing Bank,
any Lender or the holder of any of the Obligations, giving consent or notice or
making any request of either Borrower provided for hereunder, shall notify each
Lender (in the case of the Administrative Agent and/or any Issuing Bank) and the
Administrative Agent (in the case of a Lender or an Issuing Bank) thereof.. In
the event that the holder of any Note or any of the Obligations (including any
Lender) shall transfer such Note or Obligations, it shall promptly so advise the
Administrative Agent which shall be entitled to assume conclusively that no
transfer of any Note or any of the Obligations has been made by any holder
(including any Lender) unless and until the Administrative Agent receives
written notice to the contrary.

 

(b)                                 Except with respect to notices and other
communications expressly permitted to be given by telephone, all notices,
consents, requests, approvals, demands and other communications (collectively
“Communications”) provided for herein shall be in writing (including facsimile
Communications) and mailed, telecopied or delivered:

 

(i)                                     if to the Company, to it at:

 

1001 Louisiana Street, Suite 1000

Houston, Texas  77002

Attention:                                         Anthony Ashley

Telecopy No.:                    (713) 445-8302;

 

With a copy to:

 

1001 Louisiana Street, Suite 1000

Houston, Texas  77002

Attention:                                         General Counsel

Telecopy No.:                    (713) 230-5693;

 

(ii)                                  if to the Subsidiary Borrower, to it in
care of the Company;

 

69

--------------------------------------------------------------------------------


 

(iii)                               if to the Administrative Agent, to it at

 

c/o   Wells Fargo Bank, National Association

MAC D1114-029

1525 West W. T. Harris Boulevard

Charlotte, North Carolina  28262

Attention:  Agency Services

Telecopy No.:                    (704) 509-2782;

 

(iv)                              if to the Swingline Lender, to it at:

 

c/o   Wells Fargo Bank, National Association

MAC D1114-029

1525 West W. T. Harris Boulevard

Charlotte, North Carolina  28262

Attention:  Agency Services

Telecopy No.:                    (704) 509-2782; and

 

(v)                                 if to any other Lender or to any Issuing
Bank, to it at its address (or telecopy number) set forth in the Administrative
Questionnaire delivered by such Person to the Administrative Agent or in the
Assignment and Acceptance executed by such Person;

 

or, in the case of any party hereto, such other address or telecopy number as
such party may hereafter specify for such purpose by notice to the other
parties.

 

(c)                                  Communications to the Lenders hereunder may
be delivered or furnished by electronic communications (including electronic
mail and internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender.  The Administrative Agent or the Company may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

 

(d)                                 Unless the Administrative Agent otherwise
prescribes, (i) notices and other communications sent to an e-mail address shall
be deemed received upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement), and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient, at its e-mail
address as described in the foregoing clause (i), of notification that such
notice or communication is available and identifying the website address
therefor; provided that, for both clauses (i) and (ii) above, if such notice,
email or other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient.

 

(e)                                  Any party hereto may change its address or
telecopy number for notices and other communications hereunder by notice to the
other parties hereto.

 

(f)                                   Platform.

 

(i)                                     Each Borrower agrees that the
Administrative Agent may, but shall not be obligated to, make the Communications
(as defined below) available to the Issuing Banks and

 

70

--------------------------------------------------------------------------------


 

the other Lenders by posting the Communications on Debt Domain, Intralinks,
Syndtrak or a substantially similar electronic transmission system (the
“Platform”).

 

The Platform is provided “as is” and “as available.”  The Agent Parties (as
defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Electronic Communications.  No
warranty of any kind, express, implied or statutory, including, without
limitation, any warranty of merchantability, fitness for a particular purpose,
non-infringement of third-party rights or freedom from viruses or other code
defects, is made by any Agent Party in connection with the Communications or the
Platform.  In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to either
Borrower, any Lender, any Issuing Bank or any other Person or entity for damages
of any kind, including, without limitation, direct or indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise) arising out of either Borrower or the Administrative
Agent’s transmission of communications through the Platform.  “Electronic
Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of either
Borrower pursuant to any Loan Document or the transactions contemplated therein
which is distributed to the Administrative Agent, any Lender or any Issuing Bank
by means of electronic communications pursuant to this Section, including
through the Platform.

 

SECTION 10.02 Waivers; Amendments.

 

(a)                                 No failure or delay by the Administrative
Agent, any Issuing Bank or any Lender in exercising, and no course of dealing
with respect to, any right or power hereunder shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. No notice to or demand on either Borrower in any case shall
entitle such Borrower to any other or further notice or demand in similar or
other circumstances.  No waiver of any provision of this Agreement or consent to
any departure therefrom shall in any event be effective unless the same shall be
permitted by Section 10.02(b), and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given. 
Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any Default
or Event of Default, regardless of whether the Administrative Agent, any Lender
or any Issuing Bank may have had notice or knowledge of such Default at the
time.

 

(b)                                 No provision of this Agreement or any other
Loan Document provision may be waived, amended or modified except pursuant to an
agreement or agreements in writing entered into by the Borrowers and the
Required Lenders or by the Borrowers and the Administrative Agent with the
consent of the Required Lenders; provided that no such agreement shall
(i) increase the Commitment of any Lender without the written consent of such
Lender, (ii) reduce the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce any fees payable hereunder or
under the Fee Letter, without the written consent of each Lender affected
thereby, (iii) postpone the scheduled date of payment of the principal amount of
any Loan or LC Disbursement (including any payment required by Section 2.10(b)),
or any interest thereon, or any fees or other amounts payable hereunder or under
the Fee Letter, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender affected thereby, (iv) change Section 2.18(b) or (c) in a
manner that would alter the pro rata sharing of payments required thereby,
without the written consent of each Lender, (v) amend Section 2.21 or 2.22
without the consent of the Administrative Agent, the Swingline Lender and the
Issuing Banks in addition to the consent of the Required Lenders or (vi) release
the Company from its guaranty contained in Article IX, change any of the
provisions of this Section 10.02(b), or the definition of “Required Lenders” or
any other provision hereof specifying the number or percentage of Lenders
required to waive, amend or modify any rights

 

71

--------------------------------------------------------------------------------


 

hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender; provided further that no such agreement shall
amend, modify or otherwise affect the rights or duties of the Administrative
Agent or any Issuing Bank hereunder without the prior written consent of the
Administrative Agent or such Issuing Bank, as the case may be.  Except as
provided herein, during such period as a Lender is a Defaulting Lender, to the
fullest extent permitted by applicable law, such Lender will not be entitled to
vote in respect of amendments and waivers hereunder and the Commitment and the
outstanding Loans or other extensions of credit of such Lender hereunder will
not be taken into account in determining whether the Required Lenders or all of
the Lenders, as required, have approved any such amendment or waiver (and the
definition of “Required Lenders” will automatically be deemed modified
accordingly for the duration of such period); provided that any such amendment
or waiver referred to in clauses (i) through (vi) or the first of this
Section 10.02(b) above or that would alter the terms of such proviso shall
require the consent of such Defaulting Lender.

 

SECTION 10.03 Payment of Expenses, Indemnities, etc.  The Company agrees:

 

(a)                                 to pay (i) all reasonable out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates, including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent, in connection with the syndication of the credit facilities provided for
herein, the preparation and administration of this Agreement or any amendments,
modifications or waivers of the provisions hereof, (ii) all reasonable
out-of-pocket expenses incurred by any Issuing Bank in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out-of-pocket expenses incurred by the
Administrative Agent, any Issuing Bank or any Lender, including the fees,
charges and disbursements of any counsel for the Administrative Agent, any
Issuing Bank or any Lender, in connection with the enforcement or protection of
its rights in connection with this Agreement, including its rights under this
Section, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.

 

(b)                                 TO INDEMNIFY THE ADMINISTRATIVE AGENT, THE
SYNDICATION AGENTS, EACH ISSUING BANK AND EACH LENDER AND EACH OF THEIR
AFFILIATES AND EACH OF THEIR OFFICERS, DIRECTORS, EMPLOYEES, REPRESENTATIVES,
AGENTS, ATTORNEYS, ACCOUNTANTS AND EXPERTS (“INDEMNIFIED PARTIES”) FROM, HOLD
EACH OF THEM HARMLESS AGAINST AND PROMPTLY UPON DEMAND PAY OR REIMBURSE EACH OF
THEM FOR, THE INDEMNITY MATTERS WHICH MAY BE REASONABLY INCURRED BY OR ASSERTED
AGAINST OR INVOLVE ANY OF THEM (WHETHER OR NOT ANY OF THEM IS DESIGNATED A PARTY
THERETO) AS A RESULT OF, ARISING OUT OF OR IN ANY WAY RELATED TO (I) ANY ACTUAL
OR PROPOSED USE BY EITHER BORROWER OF THE PROCEEDS OF ANY OF THE LOANS OR ANY
LETTER OF CREDIT, (II) THE EXECUTION, DELIVERY AND PERFORMANCE OF THE LOAN
DOCUMENTS, (III) THE OPERATIONS OF THE BUSINESS OF THE COMPANY AND THE
SUBSIDIARIES, (IV) THE FAILURE OF THE COMPANY OR ANY SUBSIDIARY TO COMPLY WITH
THE TERMS OF THIS AGREEMENT, OR WITH ANY REQUIREMENT OF LAW, (V) ANY INACCURACY
OF ANY REPRESENTATION OR ANY BREACH OF ANY WARRANTY OF EITHER BORROWER SET FORTH
IN ANY OF THE LOAN DOCUMENTS, (VI) THE ISSUANCE, EXECUTION AND DELIVERY OR
TRANSFER OF OR PAYMENT OR FAILURE TO PAY UNDER ANY LETTER OF CREDIT, (VII) THE
PAYMENT OF A DRAWING UNDER ANY LETTER OF CREDIT NOTWITHSTANDING THE
NON-COMPLIANCE, NON-DELIVERY OR OTHER IMPROPER PRESENTATION OF THE MANUALLY
EXECUTED DRAFT(S) AND CERTIFICATION(S) OR (VIII) ANY OTHER ASPECT OF THE LOAN
DOCUMENTS, INCLUDING THE REASONABLE FEES AND DISBURSEMENTS OF COUNSEL AND ALL
OTHER EXPENSES INCURRED IN CONNECTION WITH INVESTIGATING, DEFENDING OR PREPARING
TO

 

72

--------------------------------------------------------------------------------


 

DEFEND ANY SUCH ACTION, SUIT, PROCEEDING (INCLUDING ANY INVESTIGATIONS,
LITIGATION OR INQUIRIES) OR CLAIM AND INCLUDING ALL INDEMNITY MATTERS ARISING BY
REASON OF THE ORDINARY NEGLIGENCE OF ANY INDEMNIFIED PARTY, BUT EXCLUDING ALL
INDEMNITY MATTERS ARISING SOLELY BY REASON OF CLAIMS BETWEEN THE LENDERS OR ANY
LENDER AND THE ADMINISTRATIVE AGENT, ANY SYNDICATION AGENT, OR A LENDER’S
SHAREHOLDERS AGAINST THE ADMINISTRATIVE AGENT OR LENDER OR BY REASON OF THE
GROSS NEGLIGENCE, WILLFUL MISCONDUCT OR UNLAWFUL CONDUCT ON THE PART OF THE
INDEMNIFIED PARTY SEEKING INDEMNIFICATION.

 

(c)                                  TO INDEMNIFY AND HOLD HARMLESS FROM TIME TO
TIME THE INDEMNIFIED PARTIES FROM AND AGAINST ANY AND ALL LOSSES, CLAIMS, COST
RECOVERY ACTIONS, ADMINISTRATIVE ORDERS OR PROCEEDINGS, DAMAGES AND LIABILITIES
TO WHICH ANY SUCH PERSON MAY BECOME SUBJECT (I) UNDER ANY ENVIRONMENTAL LAW
APPLICABLE TO THE COMPANY OR ANY SUBSIDIARY OR ANY OF THEIR PROPERTIES OR
ASSETS, INCLUDING THE TREATMENT OR DISPOSAL OF HAZARDOUS MATERIALS ON ANY OF
THEIR PROPERTIES OR ASSETS, (II) AS A RESULT OF THE BREACH OR NON-COMPLIANCE BY
THE COMPANY OR ANY SUBSIDIARY WITH ANY ENVIRONMENTAL LAW APPLICABLE TO THE
COMPANY OR ANY SUBSIDIARY, (III) DUE TO PAST OWNERSHIP BY THE COMPANY OR ANY
SUBSIDIARY OF ANY OF THEIR PROPERTIES OR ASSETS OR PAST ACTIVITY ON ANY OF THEIR
PROPERTIES OR ASSETS WHICH, THOUGH LAWFUL AND FULLY PERMISSIBLE AT THE TIME,
COULD RESULT IN PRESENT LIABILITY, (IV) THE PRESENCE, USE, RELEASE, STORAGE,
TREATMENT OR DISPOSAL OF HAZARDOUS MATERIALS ON OR AT ANY OF THE PROPERTIES
OWNED OR OPERATED BY THE BORROWERS OR ANY SUBSIDIARY, OR (V) ANY OTHER
ENVIRONMENTAL, HEALTH OR SAFETY CONDITION IN CONNECTION WITH THE LOAN DOCUMENTS
(EXPRESSLY INCLUDING ANY SUCH CLAIM, DAMAGE LOSS, LIABILITY, COST, PENALTY, FEE
OR EXPENSE ATTRIBUTABLE TO THE ORDINARY, SOLE OR CONTRIBUTORY NEGLIGENCE OF SUCH
INDEMNIFIED PARTY, BUT EXCLUDING ANY SUCH CLAIM, DAMAGE, LOSS, LIABILITY, COST,
PENALTY, FEE OR EXPENSE RESULTING FROM THE  GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF SUCH INDEMNIFIED PARTY).

 

(d)                                 No Indemnified Party may settle any claim to
be indemnified without the consent of the indemnitor, such consent not to be
unreasonably withheld; provided that the indemnitor may not reasonably withhold
consent to any settlement that an Indemnified Party proposes, if the indemnitor
does not have the financial ability to pay all its obligations outstanding and
asserted against the indemnitor at that time, including the maximum potential
claims against the Indemnified Party to be indemnified pursuant to this
Section 10.03.

 

(e)                                  In the case of any indemnification
hereunder, the Administrative Agent or Lender, as appropriate shall give notice
to the Company of any such claim or demand being made against the Indemnified
Party and the Company shall have the non-exclusive right to join in the defense
against any such claim or demand; provided that if the Company provides a
defense, the Indemnified Party shall bear its own cost of defense unless there
is a conflict between the Company and such Indemnified Party.

 

(f)                                   THE FOREGOING INDEMNITIES SHALL EXTEND TO
THE INDEMNIFIED PARTIES NOTWITHSTANDING THE SOLE OR CONCURRENT NEGLIGENCE OF
EVERY KIND OR CHARACTER WHATSOEVER, WHETHER ACTIVE OR PASSIVE, WHETHER AN
AFFIRMATIVE ACT OR AN OMISSION, INCLUDING, ALL TYPES OF NEGLIGENT CONDUCT
IDENTIFIED IN THE RESTATEMENT (SECOND) OF TORTS OF ONE

 

73

--------------------------------------------------------------------------------


 

OR MORE OF THE INDEMNIFIED PARTIES OR BY REASON OF STRICT LIABILITY IMPOSED
WITHOUT FAULT ON ANY ONE OR MORE OF THE INDEMNIFIED PARTIES.  TO THE EXTENT THAT
AN INDEMNIFIED PARTY IS FOUND TO HAVE COMMITTED AN ACT OF GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OR ENGAGED IN UNLAWFUL CONDUCT, THIS CONTRACTUAL OBLIGATION
OF INDEMNIFICATION SHALL CONTINUE BUT SHALL ONLY EXTEND TO THE PORTION OF THE
CLAIM THAT IS DEEMED TO HAVE OCCURRED BY REASON OF EVENTS OTHER THAN THE GROSS
NEGLIGENCE, WILLFUL MISCONDUCT OR UNLAWFUL CONDUCT OF THE INDEMNIFIED PARTY.

 

(g)                                  The Company’s obligations under this
Section 10.03 shall survive any termination of this Agreement, the payment of
the Loans and the expiration of the Letters of Credit and shall continue
thereafter in full force and effect, for a period of six years.

 

(h)                                 To the extent that the Company fails to pay
any amount required to be paid by it to the Administrative Agent or any Issuing
Bank under this Section 10.03, each Lender severally agrees to pay to the
Administrative Agent or such Issuing Bank, as the case may be, such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent or such Issuing Bank in its capacity as such.

 

(i)                                     The Company shall pay any amounts due
under this Section 10.03 within 30 days of the receipt by the Company of notice
of the amount due.

 

(j)                                    To the fullest extent permitted by
applicable law, no party shall assert, and each party hereby waives, any claim
against any other party, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof; provided, however, that the foregoing limitation
shall not be deemed to impair or affect the indemnification obligations of
either Borrower under the Loan Documents. No Indemnified Party referred to in
paragraph (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.

 

SECTION 10.04 Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that
neither Borrower may assign nor otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender, and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of Section 10.05(a), (ii) by way of participation in accordance with
the provisions of Section 10.05(c), or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 10.05(d) (and any other
attempted assignment or transfer by any party hereto shall be null and void). 
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in
Section 10.05(c) and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 

74

--------------------------------------------------------------------------------


 

SECTION 10.05 Assignments by Lenders.

 

(a)                                 Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment, Letter of Credit
Commitment and the Loans at the time owing to it); provided that any such
assignment shall be subject to the following conditions:

 

(i)                                     (A)                               in the
case of an assignment of the entire remaining amount of the assigning Lender’s
Commitment and/or the Loans at the time owing to it or contemporaneous
assignments to related Approved Funds that equal at least the amount specified
in paragraph (a)(i)(B) of this Section; provided, however, in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

 

(B)                               in any case not described in the proviso to
paragraph (a)(i)(A) of this Section, the aggregate amount of the Commitment
(which for this purpose includes Loans outstanding thereunder) or, if the
applicable Commitment is not then in effect, the principal outstanding balance
of the Loans of the assigning Lender subject to each such assignment (determined
as of the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date) shall not be less than
$10,000,000, unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Company otherwise consents (each
such consent not to be unreasonably withheld or delayed).

 

(ii)                                  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned.

 

(iii)                               No consent shall be required for any
assignment except to the extent required by paragraph (a)(i)(B) of this
Section and, in addition:

 

(A)                               the consent of the Company (such consent not
to be unreasonably withheld or delayed) shall be required unless (x) an Event of
Default has occurred and is continuing at the time of such assignment, or
(y) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund; provided that the Company’s consent shall not be required during the
primary syndication of the credit facility evidenced by this Agreement;

 

(B)                               the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required for
assignments if such assignment is to a Person that is not a Lender, an Affiliate
of such Lender or an Approved Fund with respect to such Lender; and

 

(C)                               the consent of each Issuing Bank and Swingline
Lender (such consents not to be unreasonably withheld or delayed) shall be
required for any assignment.

 

(iv)                              The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500; provided that the
Administrative Agent may, in its sole discretion, elect to waive

 

75

--------------------------------------------------------------------------------


 

such processing and recordation fee in the case of any assignment.  The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.

 

(v)                                 No such assignment shall be made to (A)
either Borrower or any of such Borrower’s Affiliates or Subsidiaries or (B) to
any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B).

 

(vi)                              No such assignment shall be made to a natural
Person.

 

(vii)                           In connection with any assignment of rights and
obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Company and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, each Issuing
Bank, each Swingline Lender and each other Lender hereunder (and interest
accrued thereon), and (y) acquire (and fund as appropriate) its full pro rata
share of all Loans and participations in Letters of Credit and Swingline Loans
in accordance with its Applicable Percentage.  Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (b) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.15, 2.16 and 10.03 and with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

 

(b)                                 Upon its receipt of a duly completed
Assignment and Acceptance executed by an assigning Lender and an assignee, the
assignee’s completed Administrative Questionnaire (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee, if any,
referred to in Section 10.05(a) and any written consent to such assignment
required by Section 10.05(a), the Administrative Agent shall accept such
Assignment and Acceptance and record the information contained therein in the
Register (as defined below). No assignment shall be effective for purposes of
this Agreement unless it has been recorded in the Register as provided in this
paragraph.  The Administrative

 

76

--------------------------------------------------------------------------------


 

Agent, acting solely for this purpose as a non-fiduciary agent of the Company,
shall maintain at one of its offices in Charlotte, North Carolina a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts (and stated interest) of the Loans owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”).  The entries in the Register
shall be conclusive absent manifest error, and the Borrowers, the Administrative
Agent and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement.  The Register shall be available for inspection by the Company
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

 

(c)                                  Any Lender may at any time, without the
consent of, or notice to, the Company or the Administrative Agent, sell
participations to any Person (other than a natural Person or the Company or any
of the Company’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, and (iii) the Borrowers, the
Administrative Agent, the Issuing Banks and Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 8.08 with respect to any payments
made by such Lender to its Participant(s).

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso
Section 10.02(b) that affects such Participant.  The Borrowers  agree that each
Participant shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17
(subject to the requirements and limitations therein, including the requirements
under Section 2.17 (it being understood that the documentation required under
Section 2.17 shall be delivered to the participating Lender)) to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (a) of this Section; provided that such Participant (A) agrees to be
subject to the provisions of Sections 2.19 as if it were an assignee under
paragraph (a) of this Section; and (B) shall not be entitled to receive any
greater payment under Sections 2.15 and 2.17, with respect to any participation,
than its participating Lender would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation. 
Each Lender that sells a participation agrees, at the Company’s request and
expense, to use reasonable efforts to cooperate with the Borrowers to effectuate
the provisions of Section 2.19 with respect to any Participant.  To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 10.09 as though it were a Lender; provided that such Participant agrees
to be subject to Section 2.18 as though it were a Lender.  Each Lender that
sells a participation shall, acting solely for this purpose as a non-fiduciary
agent of the Borrowers, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner

 

77

--------------------------------------------------------------------------------


 

of such participation for all purposes of this Agreement notwithstanding any
notice to the contrary.  For the avoidance of doubt, the Administrative Agent
(in its capacity as Administrative Agent) shall have no responsibility for
maintaining a Participant Register.

 

(d)                                 Any Lender may at any time pledge or assign
a security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or any central bank having jurisdiction
over such Lender; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

 

(e)                                  Notwithstanding any other provisions of
this Section 10.05, no transfer or assignment of the interests or obligations of
any Lender or any grant of participations therein shall be permitted if such
transfer, assignment or grant would require either Borrower to file a
registration statement with the SEC or to qualify the Loans under the “Blue Sky”
laws of any state.

 

SECTION 10.06 Survival; Reinstatement.

 

(a)                                 All covenants, agreements, representations
and warranties made by the Borrowers herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, any Issuing Bank or any Lender may have had notice or
knowledge of any Default or Event of Default or incorrect representation or
warranty at the time any credit is extended hereunder, and shall continue in
full force and effect as long as the principal of or any accrued interest on any
Loan or any fee or any other amount payable under this Agreement is outstanding
and unpaid or any Letter of Credit is outstanding or so long as the Commitments
have not expired or terminated.  The provisions of Sections 2.15, 2.16, 2.17 and
10.03 and Article VIII shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans, the expiration or termination of the Letters of Credit
and the Commitments or the termination of this Agreement or any provision
hereof.

 

(b)                                 To the extent that any payments on the
Obligations are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, debtor in
possession, receiver or other Person under any bankruptcy law, common law or
equitable cause, then to such extent, the Obligations so satisfied shall be
revived and continue as if such payment or proceeds had not been received.

 

SECTION 10.07 Counterparts; Integration; Effectiveness; Electronic Execution.

 

(a)                                 This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Agreement, the other Loan Documents
and the Fee Letters constitute the entire contract among the parties hereto
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof (including the Executive Summary).  Except as provided in Section 3.01,
this Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns. 
Delivery of an executed counterpart of a signature page of

 

78

--------------------------------------------------------------------------------


 

this Agreement by facsimile or electronic (i.e., “pdf” or “tif”) format shall be
effective as delivery of a manually executed counterpart of this Agreement.

 

(b)                                 The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 

SECTION 10.08 Severability.  Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

SECTION 10.09 Right of Setoff.  If an Event of Default shall have occurred and
be continuing, each Lender, each Issuing Bank, and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held, and other obligations (in whatever currency) at any
time owing, by such Lender, such Issuing Bank or any such Affiliate, to or for
the credit or the account of either Borrower against any and all of the
obligations of the Borrowers now or hereafter existing under this Agreement or
any other Loan Document to such Lender or such Issuing Bank or their respective
Affiliates, irrespective of whether or not such Lender, Issuing Bank or
Affiliate shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrowers may be contingent or
unmatured or are owed to a branch, office or Affiliate of such Lender or such
Issuing Bank different from the branch, office or Affiliate holding such deposit
or obligated on such indebtedness; provided that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.21 pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent, the Issuing
Banks, and the Lenders, and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff.  The rights of each Lender, each Issuing Bank and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, such Issuing Bank or their
respective Affiliates may have.  Each Lender and Issuing Bank agrees to notify
the Company and the Administrative Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application.  The rights of each Lender under this
Section 10.09 are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have.

 

SECTION 10.10 Governing Law; Jurisdiction; Consent to Service of Process.  (a) 
This Agreement and the other Loan Documents shall be construed in accordance
with and governed by the laws of the State of New York.

 

(b)                                 ANY LEGAL ACTION OR PROCEEDING WITH RESPECT
TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS MAY BE BROUGHT IN THE COURTS OF
THE STATE OF NEW YORK SITTING IN THE BOROUGH OF MANHATTAN OR OF THE UNITED
STATES FOR THE SOUTHERN DISTRICT OF NEW YORK AND, BY

 

79

--------------------------------------------------------------------------------


 

EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY AND ASSETS,
UNCONDITIONALLY, THE NON-EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS WITH
RESPECT TO ANY SUCH ACTION OR PROCEEDING.  EACH BORROWER HEREBY IRREVOCABLY
DESIGNATES, APPOINTS AND EMPOWERS C T CORPORATION SYSTEM, WITH OFFICES ON THE
DATE HEREOF AT 111 8TH AVENUE, NEW YORK, NEW YORK 10011, AS ITS DESIGNEE,
APPOINTEE AND AGENT TO RECEIVE AND ACCEPT FOR AND ON ITS BEHALF, AND IN RESPECT
OF ITS PROPERTY, SERVICE OF ANY AND ALL LEGAL PROCESS, SUMMONS, NOTICES AND
DOCUMENTS WHICH MAY BE SERVED IN ANY SUCH ACTION OR PROCEEDING.  IF FOR ANY
REASON SUCH DESIGNEE, APPOINTEE AND AGENT SHALL CEASE TO BE AVAILABLE TO ACT AS
SUCH, EACH SUCH BORROWER AGREES TO DESIGNATE A NEW DESIGNEE, APPOINTEE AND AGENT
IN NEW YORK, NEW YORK ON THE TERMS AND FOR THE PURPOSES OF THIS PROVISION
SATISFACTORY TO THE ADMINISTRATIVE AGENT.  EACH BORROWER FURTHER IRREVOCABLY
CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN
ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR
CERTIFIED MAIL, POSTAGE PREPAID, TO IT AT ITS ADDRESS PROVIDED IN SECTION 10.01,
SUCH SERVICE TO BECOME EFFECTIVE THIRTY DAYS AFTER SUCH MAILING.  NOTHING HEREIN
SHALL AFFECT THE RIGHT OF THE ADMINISTRATIVE  AGENT OR ANY LENDER TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR
OTHERWISE PROCEED AGAINST EITHER BORROWER IN ANY OTHER JURISDICTION.

 

(c)                                  EACH OF THE BORROWERS HEREBY IRREVOCABLY
WAIVES ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE
OF ANY OF THE AFORESAID ACTIONS OR PROCEEDINGS ARISING OUT OF OR IN CONNECTION
WITH THIS AGREEMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (b) ABOVE AND
HEREBY FURTHER IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE
LAW, THE RIGHT TO PLEAD OR CLAIM, AND AGREES NOT TO PLEAD OR CLAIM, THAT ANY
SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.

 

(d)                                 EACH PARTY HERETO HEREBY (i) IRREVOCABLY
WAIVES, TO THE MAXIMUM EXTENT PERMITTED BY LAW, ANY RIGHT IT MAY HAVE TO CLAIM
OR RECOVER IN ANY SUCH LITIGATION ANY SPECIAL, EXEMPLARY, PUNITIVE OR
CONSEQUENTIAL DAMAGES, OR DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES;
(ii) CERTIFIES THAT NO PARTY HERETO NOR ANY REPRESENTATIVE OR AGENT OR COUNSEL
FOR ANY PARTY HERETO HAS REPRESENTED, EXPRESSLY OR OTHERWISE, OR IMPLIED THAT
SUCH PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVERS, AND (iii) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS CONTAINED IN THIS SECTION 10.10.

 

SECTION 10.11 WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE

 

80

--------------------------------------------------------------------------------


 

TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 10.11.

 

SECTION 10.12 Confidentiality.  Each of the Administrative Agent, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to their
Affiliates, to their and their Affiliates’ directors, officers and employees and
agents, including accountants, legal counsel and other advisors who have been
informed of the confidential nature of the information provided, (b) disclosures
in connection with any pledge or assignment permitted under Section 10.05(d)
and, to the extent requested by any regulatory authority, including any
self-regulatory authority such as the National Association of Insurance
Commissioners or any similar organization, or any nationally recognized rating
agency that requires access to information about a Lender’s investment
portfolio, (c) to the extent a Lender reasonably believes it is required by
applicable laws or regulations or by any subpoena or similar legal process (and,
to the extent not prohibited under applicable law), such Lender will provide
prompt notice thereof to the Company), (d) to any other party to this Agreement,
(e) in connection with the exercise of any remedies hereunder or any suit,
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an
understanding with such Person that such Person will comply with this
Section 10.12, to (i) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement or (ii) any actual or prospective party (or its Related Parties) to
any swap, derivative, or other transaction under which payments are to be made
by reference to either Borrower, and its obligations under this Agreement or the
payments hereunder, (g) with the consent of the Company or (h) to the extent
such Information (i) becomes publicly available other than as a result of a
breach of this Section 10.12 or (ii) becomes available to the Administrative
Agent, any Issuing Bank or any Lender from a source other than a Borrower
(unless such source is actually known by the individual providing the
information to be bound by a confidentiality agreement or other legal or
contractual obligation of confidentiality with respect to such information). 
For the purposes of this Section 10.12, “Information” means all information
received from either Borrower relating to either Borrower or its business, other
than any such information that is known to a Lender, publicly known or otherwise
available to the Administrative Agent, any Issuing Bank or any Lender other than
through disclosure (a) by a Borrower, or (b) from a source actually known to a
Lender to be bound by a confidentiality agreement or other legal or contractual
obligation of confidentiality with respect to such information.  Any Person
required to maintain the confidentiality of Information as provided in this
Section 10.12 shall be considered to have complied with its obligation to do so
if such Person maintains the confidentiality of such Information in accordance
with procedures adopted in good faith to protect confidential Information of
third parties delivered to a lender.

 

SECTION 10.13 Interest Rate Limitation.  Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section 10.13 shall be cumulated and the interest and Charges
payable to such Lender in respect of other

 

81

--------------------------------------------------------------------------------


 

Loans or periods shall be increased (but not above the Maximum Rate therefor)
until such cumulated amount, together with interest thereon at the Federal Funds
Effective Rate to the date of repayment, shall have been received by such
Lender.

 

SECTION 10.14 EXCULPATION PROVISIONS.  EACH OF THE PARTIES HERETO SPECIFICALLY
AGREES THAT IT HAS A DUTY TO READ THIS AGREEMENT, THE NOTES AND (IN THE CASE OF
THE COMPANY AND THE ADMINISTRATIVE AGENT) THE FEE LETTER AND AGREES THAT IT IS
CHARGED WITH NOTICE AND KNOWLEDGE OF THE TERMS OF THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS; THAT IT HAS IN FACT READ THIS AGREEMENT AND IS FULLY INFORMED
AND HAS FULL NOTICE AND KNOWLEDGE OF THE TERMS, CONDITIONS AND EFFECTS OF THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS; THAT IT HAS BEEN REPRESENTED BY
INDEPENDENT LEGAL COUNSEL OF ITS CHOICE THROUGHOUT THE NEGOTIATIONS PRECEDING
ITS EXECUTION OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND HAS RECEIVED
THE ADVICE OF ITS ATTORNEY IN ENTERING INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS; AND THAT IT RECOGNIZES THAT CERTAIN OF THE TERMS OF THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS RESULT IN ONE PARTY ASSUMING THE LIABILITY INHERENT
IN SOME ASPECTS OF THE TRANSACTION AND RELIEVING THE OTHER PARTY OF ITS
RESPONSIBILITY FOR SUCH LIABILITY.  EACH PARTY HERETO AGREES AND COVENANTS THAT
IT WILL NOT CONTEST THE VALIDITY OR ENFORCEABILITY OF ANY EXCULPATORY PROVISION
OF THIS AGREEMENT ON THE BASIS THAT THE PARTY HAD NO NOTICE OR KNOWLEDGE OF SUCH
PROVISION OR THAT THE PROVISION IS NOT “CONSPICUOUS.”

 

SECTION 10.15 U.S. Patriot Act.  Each Lender that is subject to the requirements
of the USA PATRIOT ACT (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Patriot Act”) hereby notifies the Borrowers that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify, and record
information that identifies the Borrowers, which information includes the name
and address of each Borrower and other information that will allow such Lender
to identify such Borrower in accordance with the Patriot Act.

 

SECTION 10.16 No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby, each Borrower acknowledges and
agrees, and acknowledges its Affiliates’ understanding, that: (i) the credit
facility provided for hereunder and any related arranging or other services in
connection therewith (including in connection with any amendment, waiver or
other modification hereof or of any other Loan Document) are an arm’s-length
commercial transaction between the Borrowers, on the one hand, and the
Administrative Agent, the Lenders and the Issuing Banks, on the other hand, and
each Borrower is capable of evaluating and understanding and understands and
accepts the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents (including any amendments, waiver or other
modification hereof or thereof); (ii) in connection with the process leading to
such transaction, the Administrative Agent, the Lenders and the Issuing Banks
are and have been acting solely as principals and are not the financial
advisors, agents or fiduciaries, for either Borrower or any of their respective
Affiliates, stockholders, creditors or employees or any other Person; (iii) the
Administrative Agent, the Lenders and the Issuing Banks have not assumed or will
assume an advisory, agency or fiduciary responsibility in favor of either
Borrower with respect to any of the transactions contemplated hereby or the
process leading thereto, including with respect to any amendment, waiver or
other modification hereof or of any other Loan Document (irrespective of whether
the Administrative Agent, any Lender or any Issuing Bank advised or is currently
advising either Borrower or any of their respective Affiliates on other matters)
and the Administrative Agent, the Lenders and the Issuing Banks have no
obligation to either Borrower or any of their respective Affiliates with respect
to the transactions contemplated hereby except those obligations expressly set
forth

 

82

--------------------------------------------------------------------------------


 

herein and in the other Loan Documents; (iv) the Administrative Agent, the
Lenders, the Issuing Banks, and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Borrowers and their respective Affiliates, and the Administrative Agent, the
Lenders and the Issuing Banks have no obligation to disclose any of such
interests by virtue of any advisory, agency or fiduciary relationship; and
(v) the Administrative Agent, the Lenders and the Issuing Banks have not
provided and will not provide any legal, accounting, regulatory or tax advice
with respect to any of the transactions contemplated hereby (including any
amendment, waiver or other modification hereof or of any other Loan Document)
and each of the Borrowers has consulted its own legal, accounting, regulatory
and tax advisors to the extent it has deemed appropriate.  Each of the Borrowers
hereby waives and releases, to the fullest extent permitted by law, any claims
that it may have against the Administrative Agent, the Lenders or any Issuing
Bank with respect to any breach or alleged breach of agency or fiduciary duty.

 

SECTION 10.17 Liability of Delegate.  It is hereby understood and agreed that
the Delegate shall have no personal liability for the payment of any amount
owing or to be owing hereunder or under the other Loan Documents.

 

[The rest of this page intentionally left blank]

 

83

--------------------------------------------------------------------------------


 

The parties hereto have caused this Agreement to be duly executed as of the date
and year first above written.

 

 

KINDER MORGAN ENERGY PARTNERS, L.P.,

 

as the Company

 

 

 

 

By:

Kinder Morgan G.P., Inc.,
its General Partner

 

 

 

 

 

 

By:

Kinder Morgan Management, LLC,
its Delegate

 

 

 

 

 

 

 

 

By:

/s/ Anthony Ashley /s/

 

 

Name:

Anthony Ashley

 

 

Title:

Vice President and Treasurer

 

Signature Page

 

--------------------------------------------------------------------------------


 

 

KINDER MORGAN OPERATING L.P. “B”,

 

as the Subsidiary Borrower

 

 

 

 

By:

Kinder Morgan G.P., Inc.,
its General Partner

 

 

 

 

By:

Kinder Morgan Management, LLC,
its Delegate

 

 

 

 

 

 

 

 

By:

/s/ Anthony Ashley /s/

 

 

Name:

Anthony Ashley

 

 

Title:

Vice President and Treasurer

 

Signature Page

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as the Administrative Agent, as a Lender and as an

 

Issuing Bank

 

 

 

 

 

By:

/s/ Leanne S. Phillips /s/

 

Name:

Leanne S. Phillips

 

Title:

Director

 

Signature Page

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

as a Lender and as an Issuing Bank

 

 

 

 

 

By:

/s/ Jason Zilewicz /s/

 

Name:

Jason Zilewicz

 

Title:

Assistant Vice President

 

Signature Page

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC,

 

as a Lender and as an Issuing Bank

 

 

 

 

 

By:

/s/ Anne E. Sutton /s/

 

Name:

Anne E. Sutton

 

Title:

Director

 

Signature Page

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A.,

 

as a Lender and as an Issuing Bank

 

 

 

 

 

By:

/s/ Andrew Sidford /s/

 

Name:

Andrew Sidford

 

Title:

Vice President

 

Signature Page

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as a Lender and as an Issuing Bank

 

 

 

 

 

By:

/s/ Stephanie Balette /s/

 

Name:

Stephanie Balette

 

Title:

Authorized Officer

 

Signature Page

 

--------------------------------------------------------------------------------


 

 

DNB BANK ASA,

 

as a Lender and as an Issuing Bank

 

 

 

 

 

By:

/s/ Cathleen Buckley /s/

 

Name:

Cathleen Buckley

 

Title:

Senior Vice President

 

 

 

 

 

 

 

By:

/s/ Kjell Tore Egge /s/

 

Name:

Kjell Tore Egge

 

Title:

Senior Vice President

 

Signature Page

 

--------------------------------------------------------------------------------


 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

 

as a Lender

 

 

 

 

 

By:

/s/ Mark Oberreuter /s/

 

Name:

Mark Oberreuter

 

Title:

Vice President

 

Signature Page

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender

 

 

 

 

 

By:

/s/ Vipul Dhadda /s/

 

Name:

Vipul Dhadda

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

By:

/s/ Michael Spaight /s/

 

Name:

Michael Spaight

 

Title:

Authorized Signatory

 

Signature Page

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG NEW YORK BRANCH,

 

as a Lender

 

 

 

 

 

By:

/s/ Virginia Cosenza /s/

 

Name:

Virginia Cosenza

 

Title:

Vice President

 

 

 

 

 

 

 

By:

/s/ Ming K. Chu /s/

 

Name:

Ming K. Chu

 

Title:

Vice President

 

Signature Page

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS BANK USA,

 

as a Lender

 

 

 

 

 

By:

/s/ Mark Walton /s/

 

Name:

Mark Walton

 

Title:

Authorized Signatory

 

Signature Page

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY BANK, N.A.,

 

as a Lender

 

 

 

 

 

By:

/s/ Michael King /s/

 

Name: Michael King

 

Title: Authorized Signatory

 

Signature Page

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA,

 

as a Lender

 

 

 

 

 

By:

/s/ Jason S. York /s/

 

Name: Jason S. York

 

Title: Authorized Signatory

 

Signature Page

 

--------------------------------------------------------------------------------


 

 

THE ROYAL BANK OF SCOTLAND plc,

 

as a Lender

 

 

 

 

 

By:

/s/ Steve Ray /s/

 

Name: Steve Ray

 

Title: Director

 

Signature Page

 

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK,

 

as a Lender

 

 

 

 

 

By:

/s/ Carmen Malizia /s/

 

Name: Carmen Malizia

 

Title: Director

 

Signature Page

 

--------------------------------------------------------------------------------


 

 

UBS AG, STAMFORD BRANCH

 

as a Lender

 

 

 

 

 

By:

/s/ Joselin Fernandes /s/

 

Name: Joselin Fernandes

 

Title: Associate Director Banking Products Services, US

 

 

 

 

 

By:

/s/ David Urban /s/

 

Name: David Urban

 

Title: Associate Director Banking Products Services, US

 

Signature Page

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NOVA SCOTIA,

 

as a Lender

 

 

 

 

 

By:

/s/ Mark Sparrow /s/

 

Name: Mark Sparrow

 

Title: Director

 

Signature Page

 

--------------------------------------------------------------------------------


 

 

CANADIAN IMPERIAL BANK OF COMMERCE,

 

NEW YORK AGENCY,

 

as a Lender

 

 

 

 

 

By:

/s/ Trudy Nelson /s/

 

Name: Trudy Nelson

 

Title: Managing Director

 

 

 

 

 

By:

/s/ Daria Mahoney /s/

 

Name: Daria Mahoney

 

Title: Executive Director

 

Signature Page

 

--------------------------------------------------------------------------------


 

 

CREDIT AGRICOLE CORPORATE & INVESTMENT BANK,

 

as a Lender

 

 

 

 

 

By:

/s/ Darrell Stanley /s/

 

Name: Darrell Stanley

 

Title: Managing Director

 

 

 

 

 

By:

/s/ Sharada Manne /s/

 

Name: Sharada Manne

 

Title: Managing Director

 

Signature Page

 

--------------------------------------------------------------------------------


 

 

MIZUHO CORPORATE BANK, LTD.,

 

as a Lender

 

 

 

 

 

By:

/s/ Leon Mo /s/

 

Name: Leon Mo

 

Title: Authorized Signatory

 

Signature Page

 

--------------------------------------------------------------------------------


 

 

SOCIETE GENERALE,

 

as a Lender

 

 

 

 

 

By:

/s/ Anson D. Williams /s/

 

Name: Anson D. Williams

 

Title: Director

 

Signature Page

 

--------------------------------------------------------------------------------


 

 

COMPASS BANK,

 

as a Lender

 

 

 

 

 

By:

/s/ Umar Hassan /s/

 

Name:

Umar Hassan

 

Title:

Vice President

 

Signature Page

 

--------------------------------------------------------------------------------


 

 

ING CAPITAL LLC,

 

as a Lender

 

 

 

 

 

By:

/s/ Subha Pasumarti /s/

 

Name:

Subha Pasumarti

 

Title:

Director

 

Signature Page

 

--------------------------------------------------------------------------------


 

 

NATIXIS,

 

as a Lender

 

 

 

 

 

By:

/s/ Louis P. Laville III /s/

 

Name:

Louis P. Laville III

 

Title:

Managing Director

 

 

 

 

 

 

 

By:

/s/ Stuart Murray /s/

 

Name:

Stuart Murray

 

Title:

Managing Director

 

Signature Page

 

--------------------------------------------------------------------------------


 

 

REGIONS BANK,

 

as a Lender

 

 

 

 

 

By:

/s/ David Valentine /s/

 

Name:

David Valentine

 

Title:

Vice President

 

Signature Page

 

--------------------------------------------------------------------------------


 

 

SUMITOMO MITSUI BANKING CORPORATION,

 

as a Lender

 

 

 

 

 

By:

/s/ James D. Weinstein /s/

 

Name:

James D. Weinstein

 

Title:

Managing Director

 

Signature Page

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

By:

/s/ Patrick Jeffrey /s/

 

Name:

Patrick Jeffrey

 

Title:

Vice President

 

Signature Page

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.01

 

COMMITMENTS

 

 

 

Allocation

 

Letter of Credit
Commitments

 

Wells Fargo Bank, National Association

 

$

150,000,000.00

 

$

125,000,000.00

 

Bank of America, N.A.

 

150,000,000.00

 

125,000,000.00

 

Barclays Bank PLC

 

150,000,000.00

 

125,000,000.00

 

Citibank, N.A.

 

150,000,000.00

 

125,000,000.00

 

JPMorgan Chase Bank, N.A.

 

150,000,000.00

 

125,000,000.00

 

DNB Bank ASA

 

150,000,000.00

 

125,000,000.00

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

 

115,000,000.00

 

 

 

Credit Suisse AG, Cayman Islands Branch

 

115,000,000.00

 

 

 

Deutsche Bank AG New York Branch

 

115,000,000.00

 

 

 

Goldman Sachs Bank USA

 

115,000,000.00

 

 

 

Morgan Stanley Bank, N.A.

 

115,000,000.00

 

 

 

Royal Bank of Canada

 

115,000,000.00

 

 

 

The Royal Bank of Scotland plc

 

115,000,000.00

 

 

 

SunTrust Bank

 

115,000,000.00

 

 

 

UBS AG, STAMFORD BRANCH

 

115,000,000.00

 

 

 

The Bank of Nova Scotia

 

93,000,000.00

 

 

 

Canadian Imperial Bank of Commerce, New York Agency

 

93,000,000.00

 

 

 

Credit Agricole Corporate & Investment Bank

 

93,000,000.00

 

 

 

Mizuho Corporate Bank, Ltd.

 

93,000,000.00

 

 

 

Societe General

 

93,000,000.00

 

 

 

Compass Bank

 

50,000,000.00

 

 

 

ING Capital LLC

 

50,000,000.00

 

 

 

Natixis

 

50,000,000.00

 

 

 

Regions Bank

 

50,000,000.00

 

 

 

Sumitomo Mitsui Banking Corporation

 

50,000,000.00

 

 

 

U.S. Bank National Association

 

50,000,000.00

 

 

 

TOTAL

 

$

2,700,000,000.00

 

$

750,000,000.00

 

 

--------------------------------------------------------------------------------


 

SCHEDULE  6.05

 

EXISTING RESTRICTIONS

 

First Supplemental Indenture, dated April 5, 2011, to the Indenture, dated
April 5, 2011, by and among Copano Energy, L.L.C. and Copano Energy Finance
Corporation (together the “Issuers”), the Guarantors named therein and U.S. Bank
National Association, as Trustee, relating to the 7.125% Senior Notes due 2021
issued by the Issuers.

 

--------------------------------------------------------------------------------


 

EXHIBIT 1.01-A

 

FORM OF ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each] (1) Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each](2) Assignee identified in item 2 below ([the][each, an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees](3) hereunder are several and not joint.](4) 
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any letters of credit, guarantees, and swingline loans included in such
facilities), and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of [the Assignor
(in its capacity as a Lender)][the respective Assignors (in their respective
capacities as Lenders)] against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”).  Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.

 

--------------------------------------------------------------------------------

(1)         For bracketed language here and elsewhere in this form relating to
the Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language.  If the assignment is from multiple Assignors, choose the
second bracketed language.

 

(2)         For bracketed language here and elsewhere in this form relating to
the Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.

 

(3)         Select as appropriate.

 

(4)         Include bracketed language if there are either multiple Assignors or
multiple Assignees.

 

1

--------------------------------------------------------------------------------


 

1.                                      Assignor[s]:

 

 

[Assignor [is] [is not] a Defaulting Lender]

 

2.                                      Assignee[s]:

 

 

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]

 

3.                                      Borrower(s):

 

4.                                      Administrative
Agent:                                       , as the administrative agent under
the Credit Agreement

 

5.                                      Credit Agreement:        The
$2,700,000,000.00 Amended and Restated Credit Agreement dated as of May       ,
2013among Kinder Morgan Energy Partners, L.P., Kinder Morgan Operating L.P. “B”,
the Lenders parties thereto, Wells Fargo Bank, National Association, as
Administrative Agent, and the other agents parties thereto

 

6.                                      Assigned Interest[s]:

 

Assignor[s](5)

 

Assignee[s](6)

 

Aggregate Amount
of
Commitment/Loans
for all Lenders(7)

 

Amount of
Commitment/Loans
Assigned(8)

 

Percentage
Assigned of
Commitment/
Loans(8)

 

CUSIP
Number

 

 

 

 

 

$

 

 

$

 

 

%

 

 

 

 

 

 

 

$

 

 

$

 

 

%

 

 

 

 

 

 

 

$

 

 

$

 

 

%

 

 

 

 

[7.                                  Trade
Date:                                       ](9)

 

Effective Date:                                   , 20       [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

--------------------------------------------------------------------------------

(5)         List each Assignor, as appropriate.

 

(6)         List each Assignee, as appropriate.

 

(7)         Amount to be adjusted by the counterparties to take into account any
payments or prepayments made between the Trade Date and the Effective Date.

 

(8)         Set forth, to at least 9 decimals, as a percentage of the
Commitment/Loans of all Lenders thereunder.

 

(9)         To be completed if the Assignor(s) and the Assignee(s) intend that
the minimum assignment amount is to be determined as of the Trade Date.

 

2

--------------------------------------------------------------------------------


 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR[S](10)

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

Title:

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

Title:

 

 

 

ASSIGNEE[S](11)

 

[NAME OF ASSIGNEE]

 

 

 

 

 

By:

 

 

Title:

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

By:

 

 

Title:

 

--------------------------------------------------------------------------------

(10) Add additional signature blocks as needed.  Include both Fund/Pension Plan
and manager making the trade (if applicable).

 

(11) Add additional signature blocks as needed.  Include both Fund/Pension Plan
and manager making the trade (if applicable).

 

3

--------------------------------------------------------------------------------


 

[Consented to and](12) Accepted:

 

 

 

[NAME OF ADMINISTRATIVE AGENT], as

 

Administrative Agent

 

 

 

By:

 

 

 

Title:

 

 

 

[Consented to:](13)

 

 

 

[NAME OF RELEVANT PARTY]

 

 

 

By:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------

(12)  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

 

(13)  To be added only if the consent of the Company and/or other parties (e.g.
Swingline Lender, Issuing Bank) is required by the terms of the Credit
Agreement.

 

4

--------------------------------------------------------------------------------


 

EXHIBIT 1.01-B

 

OTHER EXISTING LETTERS OF CREDIT

 

As of April 2013

 

 

 

 

 

 

 

 

 

Auto-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

renewal

 

 

 

Accrued

 

 

 

 

 

LC Reference No.

 

Beneficiary

 

Issued

 

Current Expiry

 

(y/n)

 

Debt Amount

 

Interest

 

Total L/C

 

Description

 

Wells Fargo

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SM201374W

 

Bank of New York Mellon

 

12/23/2002

 

12/23/2013

 

no

 

$

14,600,000

 

$

529,448

 

$

15,129,448

 

Nassau County, OHPA bonds

 

SM211314W

 

National Union Fire Ins Co.

 

12/13/2004

 

12/31/2013

 

yes

 

490,000

 

—

 

$

490,000

 

Workers comp insurance policy

 

SM215665W

 

TCEQ

 

9/6/2005

 

12/31/2013

 

yes

 

7,000,000

 

—

 

$

7,000,000

 

KM Liquids facility

 

SM230086W / SM230084W

 

Bank of New York Mellon

 

2/26/2008

 

3/20/2014

 

yes

 

40,000,000

 

5,500,000

 

$

45,500,000

 

support IMT bonds

 

S113181

 

Bank of New York

 

3/3/1997

 

4/1/2014

 

yes

 

23,700,000

 

428,548

 

$

24,128,548

 

Cora revenue bonds

 

SM238154W

 

Port of Houston Authority

 

11/15/2010

 

11/15/2013

 

yes

 

25,000

 

—

 

$

25,000

 

Southern Stevedoring

 

SM231529W

 

Port Authority of NY & NJ

 

6/5/2005

 

4/30/2013

 

yes

 

375,000

 

—

 

$

375,000

 

KMBT

 

SM235293W

 

Port of Portland

 

7/29/2009

 

8/1/2013

 

yes

 

300,000

 

—

 

$

300,000

 

KM Cochin

 

SM421263C

 

Travelers

 

6/4/2003

 

6/4/2013

 

yes

 

200,000

 

—

 

$

200,000

 

Workers comp insurance policy

 

IS0002342

 

Lavaca Navidad River Authority

 

8/18/2011

 

8/10/2013

 

yes

 

250,000

 

—

 

$

250,000

 

KM Tejas obligation

 

IS0010796

 

Lower Colorado River Authority

 

3/23/2012

 

3/15/2014

 

no

 

378,000

 

—

 

$

378,000

 

KMCC

 

 

 

Guadalupe Valley Electric Coop

 

7/9/2012

 

6/26/2013

 

yes

 

320,000

 

—

 

$

320,000

 

KMCC

 

IS0011480

 

U.S. Environmental Protection Age

 

9/19/2012

 

3/28/2014

 

yes

 

489,652

 

—

 

$

489,652

 

TGP

 

IS0021875U

 

Twin County Electric Power Assoc

 

2/11/2013

 

2/15/2014

 

no

 

1,000,000

 

—

 

$

1,000,000

 

TGP

 

IS0024221U

 

Medina Electric Cooperative

 

2/26/2013

 

2/26/2014

 

yes

 

536,434

 

—

 

$

536,434

 

Midstream

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Wells Fargo

 

$

96,122,081

 

 

 

JPMorgan

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TPTS-211032

 

TCEQ

 

10/31/2005

 

12/31/2013

 

yes

 

$

8,000,000

 

—

 

$

8,000,000

 

KM Liquids facility

 

TPTS-302402

 

Shell Oil Company

 

12/28/2005

 

5/15/2013

 

yes

 

5,355,000

 

—

 

5,355,000

 

Cortez

 

TPTS-330400

 

RBC/BC Maritime

 

5/22/2007

 

5/18/2013

 

yes

 

399,018

 

—

 

399,018

 

Van Wharves - Union

 

TPTS-603696

 

CPUC

 

7/1/2008

 

6/30/2013

 

yes

 

100,000,000

 

—

 

100,000,000

 

SFPP

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total JP Morgan:

 

$

113,754,018

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Amount of LCs Under KMP Credit Facility:

 

$

209,876,099

 

 

 

 

--------------------------------------------------------------------------------

 


 

EXHIBIT 1.01-C

 

FORM OF COMMITTED NOTE

 

                        ,               

 

FOR VALUE RECEIVED, the undersigned, KINDER MORGAN ENERGY PARTNERS, L.P., a
Delaware limited partnership (the “Company”), HEREBY PROMISES TO PAY to the
order of                                                      (the “Lender”),
the lesser of (i) such Lender’s Commitment and (ii) the aggregate amount of
Committed Loans made by the Lender and outstanding on the Maturity Date.  The
principal amount of the Committed Loans made by the Lender to the Company shall
be due and payable on the dates and in the amounts as are specified in that
certain Amended and Restated Credit Agreement dated as May        2013 (as
further restated, amended, modified, supplemented and in effect from time to
time, the “Credit Agreement”) among the Company, the Subsidiary Borrower, the
Lender, certain other lenders that are party thereto, Wells Fargo Bank, National
Association, as Administrative Agent for the Lender and such other lenders, and
the other agents named therein.  All capitalized terms used herein and not
otherwise defined shall have the meanings as defined in the Credit Agreement.

 

The Company promises to pay interest on the unpaid principal amount of each
Committed Loan outstanding from time to time from the date thereof until such
principal amount is paid in full, at such interest rates and payable on such
dates as are specified in the Credit Agreement.  Both principal and interest are
payable in same day funds in lawful money of the United States of America to the
Administrative Agent at its Principal Office, or at such other place as the
Administrative Agent shall designate in writing to the Company.

 

This Note is one of the Committed Notes referred to in, and this Note and all
provisions herein are entitled to the benefits of, the Credit Agreement.  The
Credit Agreement, among other things (a) provides for the making of Committed
Loans by the Lender and the other lenders to the Company from time to time, and
(b) contains provisions for acceleration of the maturity hereof upon the
happening of certain stated events, for prepayments on account of principal
hereof prior to the maturity hereof upon the terms and conditions therein
specified, and for limitations on the amount of interest paid such that no
provision of the Credit Agreement or this Note shall require the payment or
permit the collection of interest in excess of the Maximum Rate.

 

This Note may be held by the Lender for the account of its applicable lending
office and may be transferred from one lending office to another lending office
from time to time as the Lender may determine.

 

The Company and any and all endorsers, guarantors and sureties severally waive
grace, demand, presentment for payment, notice of dishonor, default or intent to
accelerate, protest and notice of protest and diligence in collecting and
bringing of suit against any party hereto, and agree to all renewals, extensions
or partial payments hereon and to any release or substitution of security
herefor, in whole or in part, with or without notice, before or after maturity.

 

1

--------------------------------------------------------------------------------


 

This Note shall be governed by and construed under the laws of the State of New
York and the applicable laws of the United States of America.

 

 

KINDER MORGAN ENERGY PARTNERS, L.P.,

 

as the Company

 

 

 

By:

Kinder Morgan G.P., Inc.,

 

 

its General Partner

 

 

 

 

By:

Kinder Morgan Management, LLC,

 

 

 

its Delegate

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT 1.01-D

 

FORM OF SWINGLINE NOTE

 

$25,000,000

,

 

 

FOR VALUE RECEIVED, the undersigned, KINDER MORGAN ENERGY PARTNERS, L.P., a
Delaware limited partnership (the “Company”), HEREBY PROMISES TO PAY to the
order of                                                          (the
“Swingline Lender”), the lesser of (i) $25,000,000 and (ii) the aggregate amount
of Swingline Loans made by the Swingline Lender and outstanding on the Maturity
Date.  The principal amount of the Swingline Loans made by the Swingline Lender
to the Company shall be due and payable on the dates and in the amounts as are
specified in that certain Amended and Restated Credit Agreement dated as of
May       , 2013 (as further restated, amended, modified, supplemented and in
effect from time to time, the “Credit Agreement”) among the Company, the
Subsidiary Borrower, the Swingline Lender, certain other lenders that are party
thereto, Wells Fargo Bank, National Association, as Administrative Agent for the
Swingline Lender and such other lenders, and the other agents named therein. 
All capitalized terms used herein and not otherwise defined shall have the
meanings as defined in the Credit Agreement.

 

The Company promises to pay interest on the unpaid principal amount of each
Swingline Loan outstanding from time to time from the date thereof until such
principal amount is paid in full, at such interest rates and payable on such
dates as are specified in the Credit Agreement.  Both principal and interest are
payable in same day funds in lawful money of the United States of America to the
Swingline Lender at 1525 West W. T. Harris Boulevard, Charlotte, North Carolina
28262 or such other place as the Swingline Lender shall designate in writing to
the Company.

 

This Note is the Swingline Note referred to in, and this Note and all provisions
herein are entitled to the benefits of, the Credit Agreement.  The Credit
Agreement, among other things (a) provides for the making of Swingline Loans by
the Swingline Lender to the Company from time to time, and (b) contains
provisions for acceleration of the maturity hereof upon the happening of certain
stated events, for prepayments on account of principal hereof prior to the
maturity hereof upon the terms and conditions therein specified, and for
limitations on the amount of interest paid such that no provision of the Credit
Agreement or this Note shall require the payment or permit the collection of
interest in excess of the Maximum Rate.

 

The Company and any and all endorsers, guarantors and sureties severally waive
grace, demand, presentment for payment, notice of dishonor, default or intent to
accelerate, protest and notice of protest and diligence in collecting and
bringing of suit against any party hereto, and agree to all renewals, extensions
or partial payments hereon and to any release or substitution of security
herefor, in whole or in part, with or without notice, before or after maturity.

 

1

--------------------------------------------------------------------------------


 

This Note shall be governed by and construed under the laws of the State of New
York and the applicable laws of the United States of America.

 

 

KINDER MORGAN ENERGY PARTNERS, L.P.,

 

as the Company

 

 

 

By:

Kinder Morgan G.P., Inc.,

 

 

its General Partner

 

 

 

 

By:

Kinder Morgan Management, LLC,

 

 

 

its Delegate

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT 2.03

 

FORM OF BORROWING REQUEST

 

Dated             

 

Wells Fargo Bank, National Association,

as Administrative Agent

1525 West W.T. Harris Boulevard

Charlotte, North Carolina  28262-0680

Attn:  Syndication Agency Services

 

Ladies and Gentlemen:

 

This Borrowing Request is delivered to you by Kinder Morgan Energy Partners,
L.P. (the “Company”), a Delaware limited partnership, under Section 2.03 of the
Amended and Restated Credit Agreement dated as of May       , 2013 (as further
restated, amended, modified, supplemented and in effect, the “Credit
Agreement”), by and among the Company, the Subsidiary Borrower, the Lenders
party thereto, Wells Fargo Bank, National Association, as Administrative Agent,
and the other agents named therein.

 

1.                                      The Company hereby requests that the
Lenders make a Loan or Loans in the aggregate principal amount of
$                             (the “Committed Loan” or the “Committed
Loans”).(1)

 

2.                                      The Company hereby requests that the
Committed Loan or Committed Loans be made on the following Business Day:
                                .(2)

 

3.                                      The Company hereby requests that the
Committed Loan or Committed Loans bear interest at the following interest rate,
plus the Applicable Margin, as set forth below:

 

Type of
Committed Loan

 

Principal
Component of
Committed Loan

 

Interest
Rate

 

Interest Period
(if applicable)

 

Maturity Date for
Interest Period 
(if applicable)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.                                      The Company hereby requests that the
funds from the Committed Loan or Committed Loans be disbursed to the following
bank account:                                                             .

 

5.                                      After giving effect to the requested
Committed Loan, the aggregate Credit Exposures, outstanding as of the date
hereof (including the requested Loans) does not exceed the maximum amount
permitted to be outstanding pursuant to the terms of the Credit Agreement.

 

--------------------------------------------------------------------------------

(1)                                 Complete with an amount in accordance with
Section 2.03 of the Credit Agreement.

 

(2)                                 Complete with a Business Day in accordance
with Section 2.03 of the Credit Agreement.

 

1

--------------------------------------------------------------------------------


 

6.                                      All of the conditions applicable to the
Committed Loans requested herein as set forth in the Credit Agreement have been
satisfied as of the date hereof and will remain satisfied to the date of such
Loans.

 

7.                                      All capitalized undefined terms used
herein have the meanings assigned thereto in the Credit Agreement.

 

IN WITNESS WHEREOF, the undersigned have executed this Borrowing Request this
           day of                               ,             .

 

 

KINDER MORGAN ENERGY PARTNERS, L.P.,

 

as the Company

 

 

 

By:

Kinder Morgan G.P., Inc.,

 

 

its General Partner

 

 

 

 

By:

Kinder Morgan Management, LLC,

 

 

 

its Delegate

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT 2.06

 

FORM OF LETTER OF CREDIT REQUEST

 

Dated             

 

Wells Fargo Bank, National Association,

as Administrative Agent

1525 West W.T. Harris Boulevard

Charlotte, North Carolina  28262-0608

 

Attn:  Syndication Agency Services

 

and

 

[Name and address of Issuing Bank,

if the issuing Bank is not Wells Fargo]

 

Ladies and Gentlemen:

 

This Letter of Credit Request is delivered to you by Kinder Morgan Energy
Partners L.P. (the “Company”), a Delaware limited partnership, under
Section 2.06 of the Amended and Restated Credit Agreement dated as of
May       , 2013 (as further restated, amended, modified, supplemented, and in
effect from time to time, the “Credit Agreement”), by and among the Company, the
Subsidiary Borrower, the Lenders party thereto, Wells Fargo Bank, National
Association, as Administrative Agent, and the other agents named therein.

 

The Company hereby requests the issuance of a Letter of Credit under the Credit
Agreement, and in that connection sets forth below the information relating to
such Letter of Credit (the “Proposed Letter of Credit”) as required by
Section 2.06(c) of the Credit Agreement.  The Proposed Letter of Credit must be
issued:

 

on or before                                         ,           (1)

 

for the benefit of                             whose address is

 

In the amount of $

 

having an expiry date of                                 ,         (2)

 

attached hereto is any special language to be incorporated into the Proposed
Letter of Credit.

 

or

 

The Company hereby refers to Letter of Credit Number  (the “Expiring Letter of
Credit”) which has an existing expiry date of                               . 
The Company hereby requests that [the expiry

 

--------------------------------------------------------------------------------

(1)                                 Must be a date not earlier than five
Business Days after notice is given to the Issuing Bank.

 

(2)                                 Must comply with Section 2.06(d) of the
Credit Agreement.

 

1

--------------------------------------------------------------------------------


 

date of the Expiring Letter of Credit be extended to
                          .(2)] [the Issuing Bank that has issued the Expiry
Letter of Credit permit the expiry date of the Expiring Letter of Credit be
extended to                                 .(2)]

 

1.                                      After giving effect to the Proposed
Letter of Credit, (i) the sum of the Credit Exposures does not exceed the Total
Commitment, (ii) the LC Exposure in respect of Committed Letters of Credit
issued by any Issuing Bank does not exceed the Letter of Credit Commitment of
such Issuing Bank and (iii) the total LC Exposure does not exceed the LC
Sublimit.

 

2.                                      All of the conditions applicable to the
Letter of Credit requested herein as set forth in the Credit Agreement have been
satisfied as of the date hereof and will remain satisfied to the date of the
Proposed Letter of Credit.

 

3.                                      All capitalized undefined terms used
herein have the meanings assigned thereto in the Credit Agreement.

 

IN WITNESS WHEREOF, the undersigned have executed this Letter of Credit Request
this            day of                               ,           .

 

 

KINDER MORGAN ENERGY PARTNERS, L.P.,

 

as the Company

 

 

 

By:

Kinder Morgan G.P., Inc.,

 

 

its General Partner

 

 

 

 

By:

Kinder Morgan Management, LLC,

 

 

 

its Delegate

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT 2.07

 

FORM OF NOTICE OF ACCOUNT DESIGNATION

 

Dated                 

 

Wells Fargo Bank, National Association,

as Administrative Agent

1525 West W.T. Harris Boulevard

Charlotte, North Carolina  28262-0608

 

Attn:  Syndication Agency Services

 

Ladies and Gentlemen:

 

This Notice of Account Designation is delivered to you by Kinder Morgan Energy
Partners, L.P. (the “Company”), a Delaware limited partnership, under
Section 2.07 of the Amended and Restated Credit Agreement dated as of
May       , 2013 (as further restated, amended, modified, supplemented and in
effect from time to time, the “Credit Agreement”) by and among the Company, the
Subsidiary Borrower, the Lenders party thereto, Wells Fargo Bank, National
Association, as Administrative Agent, and the other agents named therein.

 

1.                                      The Administrative Agent is hereby
authorized to disburse all Loan proceeds into the following account(s):

 

Name of Bank:

ABA Routing Number:

Account Number:

Account Name:

 

2.                                      This authorization will remain in effect
until revoked or until a subsequent Notice of Account Designation is provided to
the Administrative Agent.

 

IN WITNESS WHEREOF, the undersigned has executed this Notice of Account
Designation this            day of                                       ,
        .

 

 

KINDER MORGAN ENERGY PARTNERS, L.P.,

 

as the Company

 

 

 

By:

Kinder Morgan G.P., Inc.,

 

 

its General Partner

 

 

 

 

By:

Kinder Morgan Management, LLC,

 

 

 

its Delegate

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

1

--------------------------------------------------------------------------------


 

EXHIBIT 2.08

 

FORM OF INTEREST ELECTION REQUEST

 

Dated            

 

Wells Fargo Bank, National Association,

as Administrative Agent

1525 West W.T. Harris Boulevard

Charlotte, North Carolina  28262-0608

 

Attn:  Syndication Agency Services

 

Ladies and Gentlemen:

 

This irrevocable Interest Election Request (the “Request”) is delivered to you
under Section 2.08 of the Amended and Restated Credit Agreement dated as of
May       , 2013 (as further restated, amended, modified, supplemented and in
effect from time to time, the “Credit Agreement”), by and among Kinder Morgan
Energy Partners, L.P., a Delaware limited partnership (the “Company”), the
Subsidiary Borrower, the Lenders party thereto (the “Lenders”), Wells Fargo
Bank, National Association as Administrative Agent, and the other agents named
therein.

 

1.                                      This Interest Election Request is
submitted for the purpose of:

 

[Converting] [Continuing] a                          Eurodollar Borrowing [into]
[as] a                          Borrowing.(1)

 

The aggregate outstanding principal balance of such Committed Borrowing is
$                            .

 

The last day of the current Interest Period for such Eurodollar Borrowing is
                          .(2)

 

The principal amount of such Committed Borrowing to be [converted] [continued]
is $                          .(3)

 

The requested effective date of the [conversion] [continuation] of such
Committed Loan is                               .(4)

 

The requested Interest Period applicable to the [converted] [continued]
Eurodollar Borrowing is                        .(5)

 

--------------------------------------------------------------------------------

(1)                                 Delete the bracketed language and insert
“Alternate Base Rate” or “LIBOR Rate”, as applicable, in each blank.

 

(2)                                 Insert applicable date for any Eurodollar
Borrowing being converted or continued.

 

(3)                                 Complete with an amount in compliance with
Section 2.08 of the Credit Agreement.

 

(4)                                 Complete with a Business Day in compliance
with Section 2.08 of the Credit Agreement.

 

1

--------------------------------------------------------------------------------


 

2.                                      All capitalized undefined terms used
herein have the meanings assigned thereto in the Credit Agreement.

 

IN WITNESS WHEREOF, the undersigned has executed this Interest Election Request
this            day of                             ,         .

 

 

KINDER MORGAN ENERGY PARTNERS, L.P.,

 

as the Company

 

 

 

By:

Kinder Morgan G.P., Inc.,

 

 

its General Partner

 

 

 

 

 

By:

Kinder Morgan Management, LLC,

 

 

 

its Delegate

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------

(5)                                 Complete for each Eurodollar Borrowing in
compliance with the definition of the term “Interest Period” specified in
Section 1.01.

 

2

--------------------------------------------------------------------------------


 

EXHIBIT 2.11

 

FORM OF NOTICE OF PREPAYMENT

 

Wells Fargo Bank, National Association,

as Administrative Agent

1525 West W.T. Harris Boulevard

Charlotte, North Carolina  28262-0608

 

Attention:  Syndication Agency Services

 

Ladies and Gentlemen:

 

This irrevocable Notice of Prepayment is delivered to you by Kinder Morgan
Energy Partners, L.P. (the “Company”), a Delaware limited partnership, under
Section 2.11 of the Amended and Restated Credit Agreement dated as of
May       , 2013 (as further restated, amended, modified, supplemented and in
effect from time to time, the “Credit Agreement”), by and among the Company, the
Subsidiary Borrower, the Lenders party thereto, Wells Fargo Bank, National
Association, as the Administrative Agent, and the other agents named therein.

 

1.                                      The Company hereby provides notice to
the Administrative Agent that the Company shall repay the following ABR Loans
and/or Eurodollar Loans in the amount of $                          .(1)

 

2.                                      The Company shall repay the
above-referenced Loans on the following Business
Day:                           .(2)

 

3.                                      All capitalized undefined terms used
herein have the meanings assigned thereto in the Credit Agreement.

 

IN WITNESS WHEREOF, the undersigned have executed this Borrowing Request this
           day of                               ,           .

 

 

KINDER MORGAN ENERGY PARTNERS, L.P.,

 

as the Company

 

 

 

 

By:

Kinder Morgan G.P., Inc.,

 

 

its General Partner

 

 

 

 

 

By:

Kinder Morgan Management, LLC,

 

 

 

its Delegate

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------

(1)                                 Complete with an amount in accordance with
Section 2.11(b) of the Credit Agreement.

 

(2)                                 Complete with a Business Day in accordance
with Section 2.11(b) of the Credit Agreement.

 

1

--------------------------------------------------------------------------------


 

EXHIBIT 2.17-A

 

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of May     , 2013 (as further amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Kinder Morgan Energy Partners, L.P.
(the “Company”), Kinder Morgan Operating L.P. “B”, Wells Fargo Bank, National
Association, as administrative agent for the lenders party thereto (the
“Lenders”) and such Lenders.

 

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of either Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to either Borrower as
described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Company with a
certificate of its non-U.S. Person status on IRS Form W-8BEN.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Company and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Company and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Date:                      , 20[ ]

 

 

1

--------------------------------------------------------------------------------


 

EXHIBIT 2.17-B

 

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of May     , 2013 (as further amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Kinder Morgan Energy Partners, L.P.
(the “Company”), Kinder Morgan Operating L.P. “B”, Wells Fargo Bank, National
Association, as administrative agent for the lenders party thereto (the
“Lenders”) and such Lenders.

 

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of either Borrower within the meaning
of Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to either Borrower as described in Section 881(c)(3)(C) of
the Code].

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Date:                      , 20[ ]

 

 

1

--------------------------------------------------------------------------------


 

EXHIBIT 2.17-C

 

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of May     , 2013 (as further amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Kinder Morgan Energy Partners, L.P.
(the “Company”), Kinder Morgan Operating L.P. “B”, Wells Fargo Bank, National
Association, as administrative agent for the lenders party thereto (the
“Lenders”) and such Lenders.

 

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of either
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to either Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Date:                      , 20[ ]

 

 

1

--------------------------------------------------------------------------------


 

EXHIBIT 2.17-D

 

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of May     , 2013 (as further amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Kinder Morgan Energy Partners, L.P.
(the “Company”), Kinder Morgan Operating L.P. “B”, Wells Fargo Bank, National
Association, as administrative agent for the lenders party thereto (the
“Lenders”) and such Lenders.

 

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to this
Credit Agreement or any other Loan Document, neither the undersigned nor any of
its direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to either
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Company with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Company and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Company and the Administrative
Agent with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Date:                      , 20[ ]

 

 

1

--------------------------------------------------------------------------------


 

EXHIBIT 5.01

 

FORM OF COMPLIANCE CERTIFICATE

 

The undersigned hereby certifies that he is the
                                                         of KINDER MORGAN
MANAGEMENT, LLC, a Delaware limited liability company, the delegate of the
KINDER MORGAN G.P., INC., a Delaware corporation, general partner of KINDER
MORGAN ENERGY PARTNERS, L.P., a Delaware limited partnership (the “Company”),
and that as such he is authorized to execute this certificate on behalf of the
Company.  With reference to the Amended and Restated Credit Agreement dated as
of May       , 2013 (as further restated, amended, modified, supplemented and in
effect from time to time, the “Agreement”) among the Company, the Subsidiary
Borrower, Wells Fargo Bank, National Association, as Administrative Agent, for
the lenders (the “Lenders”) and such Lenders, the undersigned represents and
warrants as follows (each capitalized term used herein having the same meaning
given to it in the Agreement unless otherwise specified);

 

Attached hereto are the detailed computations necessary to determine whether the
Company is in compliance with Sections 6.02 and 6.06 of the Agreement as of the
end of the [fiscal quarter][fiscal year] ending
                                .

 

There currently does not exist any Default or Event of Default under the
Agreement.

 

EXECUTED AND DELIVERED this            day of                                 ,
            .

 

 

KINDER MORGAN ENERGY PARTNERS, L.P.,

 

as the Company

 

 

 

 

By:

Kinder Morgan G.P., Inc.,

 

 

its General Partner

 

 

 

 

By:

Kinder Morgan Management, LLC,

 

 

 

its Delegate

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------